Exhibit 10.23

INSIGHT HEALTH CORP.

and each of its subsidiaries listed on the pages hereto,

as Borrowers

SECOND AMENDED AND RESTATED LOAN  AND  SECURITY  AGREEMENT

Dated:  August 1, 2007

$30,000,000.00

and

BANK OF AMERICA, N.A., as Administrative Agent


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

Section 1.   DEFINITIONS; RULES OF CONSTRUCTION

 

2

1.1.

 

Definitions

 

2

1.2.

 

Accounting Terms

 

38

1.3.

 

Other Terms

 

38

1.4.

 

Certain Matters of Construction

 

38

Section 2.   CREDIT FACILITY

 

39

2.1.

 

Commitment

 

39

2.2.

 

Reserved

 

40

2.3.

 

LC Facility

 

40

2.4.

 

Bank Products

 

44

Section 3.   INTEREST, FEES AND CHARGES

 

45

3.1.

 

Interest

 

45

3.2.

 

Fees

 

47

3.3.

 

Computation of Interest and Fees

 

48

3.4.

 

Reimbursement Obligations

 

48

3.5.

 

Bank Charges

 

49

3.6.

 

Illegality

 

49

3.7.

 

Increased Costs

 

50

3.8.

 

Capital Adequacy

 

51

3.9.

 

Mitigation

 

52

3.10.

 

Funding Losses

 

52

3.11.

 

Maximum Interest

 

52

Section 4.   LOAN ADMINISTRATION

 

53

4.1.

 

Manner of Borrowing and Funding Revolver Loans

 

53

4.2.

 

Defaulting Lender

 

57

4.3.

 

Special Provisions Governing LIBOR Loans

 

57

4.4.

 

Borrower Agent

 

58

4.5.

 

All Loans to Constitute One Obligation

 

58

Section 5.   PAYMENTS

 

58

5.1.

 

General Payment Provisions

 

58

5.2.

 

Repayment of Revolver Loans

 

59

5.3.

 

Reserved

 

60

5.4.

 

Payment of Other Obligations

 

60

5.5.

 

Marshaling; Payments Set Aside

 

60

5.6.

 

Allocation of Payments

 

60

5.7.

 

Application of Payments and Collateral Proceeds

 

61

5.8.

 

Loan Accounts; Account Stated

 

62

5.9.

 

Taxes

 

63

5.10.

 

Nature and Extent of Each Borrower’s Liability

 

64

Section 6.   TERM AND TERMINATION OF COMMITMENT

 

65

6.1.

 

Term of Commitments

 

65

6.2.

 

Termination

 

65

Section 7.   COLLATERAL

 

66

7.1.

 

Grant of Security Interest

 

66

7.2.

 

Reserved

 

66

7.3.

 

Reserved

 

66

 


--------------------------------------------------------------------------------


 

7.4.

 

Certain After-Acquired Collateral

 

67

7.5.

 

No Assumption of Liability

 

67

7.6.

 

Lien Perfection; Further Assurances

 

67

Section 8.   COLLATERAL ADMINISTRATION

 

67

8.1.

 

General Provisions

 

67

8.2.

 

Administration of Accounts

 

68

8.3.

 

Administration of Deposit Accounts

 

70

8.4.

 

Borrowing Base Certificates

 

70

Section 9.   REPRESENTATIONS AND WARRANTIES

 

71

9.1.

 

General Representations and Warranties

 

71

9.2.

 

Reaffirmation of Representations and Warranties

 

78

9.3.

 

Survival of Representations and Warranties

 

78

Section 10.   COVENANTS AND CONTINUING AGREEMENTS

 

78

10.1.

 

Affirmative Covenants

 

78

10.2.

 

Negative Covenants

 

81

10.3.

 

Financial Covenant

 

86

Section 11.   CONDITIONS PRECEDENT

 

87

11.1.

 

Conditions Precedent to Initial Credit Extensions

 

87

11.2.

 

Conditions Precedent to All Credit Extensions

 

88

11.3.

 

Limited Waiver of Conditions Precedent

 

89

Section 12.   EVENTS OF DEFAULT; REMEDIES ON DEFAULT

 

89

12.1.

 

Events of Default

 

89

12.2.

 

Acceleration of Obligations; Termination of Commitment

 

92

12.3.

 

Other Remedies

 

92

12.4.

 

Setoff

 

93

12.5.

 

Remedies Cumulative; No Waiver

 

94

Section 13.   ADMINISTRATIVE AGENT

 

95

13.1.

 

Appointment, Authority and Duties of Administrative Agent

 

95

13.2.

 

Agreements Regarding Collateral and Examination Reports

 

96

13.3.

 

Reliance By Administrative Agent

 

97

13.4.

 

Action Upon Default

 

97

13.5.

 

Ratable Sharing

 

98

13.6.

 

Indemnification of Administrative Agent Indemnitees

 

98

13.7.

 

Limitation on Responsibilities of Administrative Agent

 

99

13.8.

 

Successor Administrative Agent and Co-Agents

 

100

13.9.

 

Consents, Amendments and Waivers; Out-of-Formula Loans

 

101

13.10.

 

Due Diligence and Non-Reliance

 

103

13.11.

 

Representations and Warranties of Lenders

 

103

13.12.

 

The Required Lenders

 

103

13.13.

 

Several Obligations

 

103

13.14.

 

Administrative Agent in its Individual Capacity

 

104

13.15.

 

No Third Party Beneficiaries

 

104

13.16.

 

Notice of Transfer

 

104

13.17.

 

Replacement of Certain Lenders

 

104

13.18.

 

Remittance of Payments and Collections

 

105

Section 14.   BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS

 

106

14.1.

 

Successors and Assigns

 

106

14.2.

 

Participations

 

106

14.3.

 

Assignments

 

107

14.4.

 

Tax Treatment

 

108

 


--------------------------------------------------------------------------------


 

Section 15.   MISCELLANEOUS

 

108

15.1.

 

Power of Attorney

 

108

15.2.

 

General Indemnity

 

109

15.3.

 

Survival of and Limitations Upon Indemnities

 

109

15.4.

 

Amendment and Restatement; No Novation

 

109

15.5.

 

Severability

 

110

15.6.

 

Cumulative Effect; Conflict of Terms

 

110

15.7.

 

Counterparts; Facsimile Signatures

 

110

15.8.

 

Consent

 

110

15.9.

 

Notices and Communications

 

110

15.10.

 

Performance of Borrowers’ Obligations

 

111

15.11.

 

Credit Inquiries

 

112

15.12.

 

Time of Essence

 

112

15.13.

 

Indulgences Not Waivers

 

112

15.14.

 

Entire Agreement; Exhibits and Schedules

 

112

15.15.

 

Interpretation

 

112

15.16.

 

Obligations of Lenders Several

 

112

15.17.

 

Confidentiality

 

112

15.18.

 

Certifications Regarding Senior Note Indenture

 

113

15.19.

 

Governing Law

 

113

15.21.

 

Consent to Forum

 

113

15.22.

 

Waivers by Borrowers

 

114

 


--------------------------------------------------------------------------------


LIST OF EXHIBITS AND SCHEDULES

Exhibit A

 

Form of Revolver Note

Exhibit C

 

Form of Notice of Conversion/Continuation

Exhibit D

 

Form of Notice of Borrowing

Exhibit E

 

Form of Compliance Certificate

Exhibit G

 

Form of Assignment and Acceptance

Exhibit H

 

Form of Notice

Exhibit I

 

Letter of Credit Request

Exhibit J

 

Portfolio Interest Exemption Certificate

Exhibit K

 

Form of Borrowing Base Certificate

 

Schedule 8.3

 

Listing of All Deposit Accounts

Schedule 9.1.4

 

Capital Structure of Borrowers

Schedule 9.1.5

 

Corporate Names

Schedule 9.1.6

 

Borrowers’ Business Locations

Schedule 9.1.13

 

Tax Identification Numbers of Borrowers and Subsidiaries

Schedule 9.1.18

 

Litigation

Schedule 9.1.21

 

Pension Plans

Schedule 9.1.22

 

Labor Contracts

Schedule 10.2.5

 

Permitted Liens

 


--------------------------------------------------------------------------------


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS  SECOND AMENDED AND RESTATED LOAN  AND  SECURITY  AGREEMENT is made on
August 1, 2007, by and among INSIGHT HEALTH CORP. (in its capacity as Borrower
and in its capacity as the representative of the other Borrowers pursuant to
Section 4.4, “IHC”), a Delaware corporation; those affiliates of IHC listed on
the signature pages hereof (IHC, together with each of such affiliates and
certain other wholly-owned domestic Subsidiaries of InSight Health that may from
time to time be added as borrowers hereunder in accordance with Section 4.6 of
this Agreement, being referred to collectively as “Borrowers” and individually
as a “Borrower”); the various financial institutions listed on the signature
pages hereof (together with their respective successors and permitted assigns,
the “Lenders”); and BANK OF AMERICA, N.A., a national bank  (“BofA”), in its
capacity as collateral and administrative agent for the Lenders pursuant to
Section 13 (in such capacity, together with its successors in such capacity,
“Administrative Agent”). Capitalized terms used in this Agreement have the
meanings assigned to them in Section 1.

R e c i t a l s:

InSight Health Services Corporation (“InSight Health”), as a borrower,
Subsidiary Guarantors (as defined in the below defined Initial Credit
Agreement), Parent, the financial institutions party thereto from time to time,
Bank of America, N.A., as Administrative  Agent, Wachovia Bank, National
Association, as Syndication Agent, and The CIT Group/Business Credit, Inc., as
Documentation Agent, entered into that certain Credit Agreement dated as of
October 17, 2001 (as at any time amended, modified, supplemented or restated,
the “Initial Credit Agreement”).

 InSight Health, as a borrower, Parent, Subsidiary Guarantors, and Bank of
America, N.A., as Administrative Agent, also entered into that certain Security
Agreement dated as of October 17, 2001 (as at any time amended, modified,
supplemented or restated, the “Initial Security Agreement”).

 InSight Health, as a borrower, the other Borrowers, and Bank of America, N.A.,
as Administrative Agent and as sole Lender, entered  into that certain Amended
and Restated Loan and Security Agreement dated as of September 22, 2005 (as at
any time amended, modified, supplemented or restated prior to the date hereof,
the “Existing Credit Agreement”), which amended and restated the Initial Credit
Agreement and superseded the Initial Security Agreement.  Pursuant to certain
amendments to the Existing Credit Agreement, InSight Health has become a
Guarantor instead of a borrower, and IHC has become the Borrower Agent (as
defined in the Existing Credit Agreement).

On May 29, 2007 (the “Petition Date”), InSight Health and Parent (collectively,
the “Chapter 11 Debtors”) filed petitions for relief under chapter 11 of the
United States Bankruptcy Code in the United States Bankruptcy Court for the
District of Delaware (the “Bankruptcy Court”), commencing cases styled In re
InSight Health Services Corp., Case No. 07-10701-BLS, and In re InSight Health
Services Holdings Corp., Case No. 07-10700-BLS (each, a “Chapter 11 Case,” and
collectively, the “Chapter 11 Cases”).

In connection with confirmation of the Chapter 11 Plan filed by the Chapter 11
Debtors in the Chapter 11 Cases, the Chapter 11 Debtors and Borrowers have
requested that the Existing Credit Agreement be amended and restated to make
available an amended and restated credit facility in accordance with the terms
and conditions contained herein.

Each Borrower has requested that Lenders make available a revolving credit and 
letter of credit  facility to Borrowers, which shall be used by Borrowers to
finance their mutual and collective enterprise of the provision of diagnostic
imaging services through an integrated network of fixed-site centers and


--------------------------------------------------------------------------------


mobile facilities. In order to utilize the financial powers of each Borrower in
the most efficient and economical manner, and in order to facilitate the
financing of each Borrower’s needs, Lenders will, at the request of any
Borrower, make loans to all Borrowers under the revolving credit facility on a
combined basis and in accordance with the provisions hereinafter set forth. 
Borrowers’ business is a mutual and collective enterprise and Borrowers believe
that the consolidation of all revolving credit loans under this Agreement will
enhance the aggregate borrowing powers of each Borrower and ease the
administration of their revolving credit loan relationship with Lenders, all to
the mutual advantage of Borrowers.  Lenders’ willingness to extend credit to
Borrowers and to administer each Borrower’s collateral security therefor, on a
combined basis as more fully set forth in this Agreement, is done solely as an
accommodation to Borrowers and at Borrowers’ request in furtherance of
Borrowers’ mutual and collective enterprise.

Each Borrower has agreed to be jointly and severally liable for loans and all
other outstanding obligations under this Agreement and to guarantee the
obligations of each of the other Borrowers under this Agreement and each of the
other Loan Documents.  Each Guarantor has agreed to jointly and severally
guaranty the payment and performance of all of the Obligations (as defined
below).

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained and to induce the Administrative Agent and the Lenders to amend
and restate the Existing Credit Agreement and to extend credit to Borrowers
hereunder, for good and valuable consideration, the parties hereto, intending to
be bound hereby, agree as follows:

SECTION 1.                       DEFINITIONS; RULES OF CONSTRUCTION

1.1.                            Definitions.  As used in this Agreement, the
following terms shall have the meanings ascribed to them (terms used in the
singular to have the same meaning when used in the plural, and vice versa):

Account - shall have the meaning given to the term “account” in the UCC and
shall include any and all rights of a Borrower to payment for goods sold or
leased or for services rendered that are not evidenced by an Instrument or
Chattel Paper, whether or not they have been earned by performance.  For the
avoidance of doubt, when used in reference to a Borrower the term shall include
each Health-Care-Insurance Receivable of such Borrower.

Account Debtor - a Person who is or becomes obligated under or on account of an
Account, Chattel Paper or General Intangible.

Accounts Formula Amount - on any date of determination thereof, (i) if there are
no Revolver Loans outstanding on such date and the LC Obligations that have not
been Cash Collateralized do not exceed $2,000,000 on such date, an amount equal
to the sum of 85% of the net amount of Eligible Retail Receivables on such date
plus 85% of the net amount of Eligible Wholesale Receivables on such date or
(ii) if Revolver Loans are outstanding on such date or the LC Obligations that
have not been Cash Collateralized exceed $2,000,000 on such date, an amount
equal to the lesser of (a) 85% of the net amount of Eligible Retail Receivables
on such date plus 85% of the net amount of Eligible Wholesale Receivables on
such date or (b) the Cash Collection Limit as of such date. As used herein, the
phrase “net amount of Eligible Wholesale Receivables” or “net amount of Eligible
Retail Receivables” shall mean the face amount of such Accounts on any date less
any and all returns, rebates, discounts (which may, at Administrative Agent’s
option, be calculated on shortest terms), credits, allowances or Taxes
(including sales, excise or other taxes) at any time issued, owing, claimed by
Account Debtors, granted, outstanding or payable in connection with, or any
interest accrued on the amount of, such Accounts at such date.

2


--------------------------------------------------------------------------------


Acquisition Agreement - with respect to each Acquisition Transaction, each stock
purchase agreement or asset purchase agreement, as the context may require, to
be executed and delivered by and among InSight Health, a Borrower or an
Acquisition Subsidiary, as purchaser, and each owner, as seller, of the Equity
Interests or assets to be sold to InSight Health, such Borrower or such
Acquisition Subsidiary, as the case may be, together with any and all permitted
amendments, modifications and supplements thereto, restatements thereof and
substitutes therefor.

Acquisition Consideration - shall mean the consideration given and to be given
by InSight Health, a Borrower or any Acquisition Subsidiary for or in an
Acquisition Transaction (other than Equity Interests of Parent and contributions
made by any Equity Investor to the capital of Parent that are contributed by
Parent to InSight Health), including the fair market value of any Cash,
Property, Equity Interests (other than Equity Interests of Parent and
contributions made by any Equity Investor to the capital of Parent that are
contributed by Parent to InSight Health), and the amount of any Acquisition
Funded Debt assumed or incurred by InSight Health, such Borrower or such
Acquisition Subsidiary in connection with such Acquisition Transaction.

Acquisition Documents - individually and collectively, as the context may
require, each Acquisition Agreement and any and all other agreements, documents
or instruments at any time executed and delivered by InSight Health, a Borrower
or an Acquisition Subsidiary, in connection with an Acquisition Transaction.

Acquisition Funded Debt - with respect to any Acquisition Target, the sum of (a)
the aggregate principal amount of Debt for borrowed money which would, in
accordance with GAAP, be classified as long-term Debt, together with the current
maturities thereof and the face amount of all outstanding letters of credit plus
(b) all Debt outstanding under any revolving credit, line of credit or renewals
thereof, notwithstanding that any such Debt is created within one year of the
expiration of such agreement plus (c) all Capitalized Lease Obligations, in each
case that remain outstanding following consummation of an Acquisition
Transaction.

Acquisition Subsidiary - a Subsidiary formed by InSight Health or a Borrower
after the Post-Confirmation Effective Date to purchase all of the issued and
outstanding Equity Interests, or all or substantially all of the assets, of an
Acquisition Target or a division or separate line of business of an Acquisition
Target, subject to the satisfaction of each of the following conditions :  (i)
no Default or Event of Default exists at the time or would result therefrom;
(ii) Borrowers deliver to Administrative Agent any and all documents,
agreements, financial statements, projections and instruments requested by
Administrative Agent, in form and substance reasonably satisfactory to
Administrative Agent in all respects, in connection with such formation,
including (a) such documents and instruments as may be necessary to grant or
confirm to Administrative Agent, for the benefit of Secured Parties, a first
priority perfected Lien (subject to Permitted Liens) on all of the assets of the
Subsidiary, including the Equity Interests in such Subsidiary, and (b) a Joinder
Agreement executed by such Subsidiary, together with other collateral documents
and opinions of counsel as may be reasonably requested by Administrative Agent,
each in form and substance reasonably satisfactory to Administrative Agent; and
(iii) Borrowers shall give Administrative Agent at least 5 days prior written
notice before forming such Subsidiary and provide copies of all organizational
documents of such Subsidiary to Administrative Agent.

Acquisition Target - a Person whose Equity Interests or assets are to be
purchased pursuant to an Acquisition Transaction.

3


--------------------------------------------------------------------------------


Acquisition Transaction - a transaction pursuant to an Acquisition Agreement for
the purchase of all of the issued and outstanding Equity Interests, or all or
substantially all of the assets, of an Acquisition Target, or for the purchase
of all or substantially all of the assets of a division or separate line of
business of an Acquisition Target.

Adjusted EBITDA - for any fiscal period of Parent, InSight Health, Borrowers and
their respective Subsidiaries, the sum for such period of (i) Adjusted Net
Earnings, plus (ii) any provision for taxes based on income, to the extent
deducted in the calculation of Adjusted Net Earnings, plus (iii) interest
expense, to the extent deducted in the calculation of Adjusted Net Earnings,
plus (iv) depreciation and amortization, to the extent deducted in the
calculation of Adjusted Net Earnings, plus (v) income from minority interests,
plus (vi) transaction costs and expenses relating to the effectiveness of this
Agreement and the issuance and sale of the Senior Notes and unamortized loan
costs with respect to the Existing Credit Agreement, plus (vii) any
extraordinary, unusual or non-recurring expenses or losses not requiring the
expenditure of cash in the current or any future period, plus (viii) purchase
accounting adjustments not requiring the expenditure of cash in the current or
any future period required or permitted by GAAP in connection with any Permitted
Acquisition.

Adjusted LIBOR Rate - for any Interest Period, with respect to LIBOR Loans, the
rate of interest per annum determined pursuant to the following formula:

Adjusted LIBOR Rate

=

  Offshore Base Rate

 

 

 

1.00 - Eurodollar Reserve Percentage

 

Where,

“Offshore Base Rate” means the rate per annum appearing on Telerate Page 3750
(or any successor page) as the London interbank offered rate for deposits in
Dollars at approximately 11:00 a.m. (London time) 2 Business Days prior to the
first day of such Interest Period for a term comparable to such Interest
Period.  If for any reason such rate is not available, the Offshore Base Rate
shall be, for any Interest Period, the rate per annum appearing on Reuters
Screen LIBO Page as the London interbank offered rate for deposits in Dollars at
approximately 11:00 a.m. (London time) 2 Business Days prior to the first day of
such Interest Period for a term comparable to such Interest Period; provided,
however, if more than one rate is specified on Reuters Screen LIBO Page, the
applicable rate shall be the arithmetic mean of all such rates.  If for any
reason none of the foregoing rates is available, the Offshore Base Rate shall
be, for any Interest Period, the rate per annum determined by Administrative
Agent as the rate of interest at which Dollar deposits in the approximate amount
of the applicable LIBOR Loan would be offered by BofA’s London Branch to major
banks in the offshore Dollar market at their request at or about 11:00 a.m.
(London time) 2 Business Days prior to the first day of such Interest Period for
a term comparable to such Interest Period.

“Eurodollar Reserve Percentage” means for any day during any Interest Period,
the reserve percentage (expressed as a decimal, rounded upward to the next
1/100th of 1%) in effect on such day applicable to member banks under
regulations issued from time to time by the Board of Governors for determining
the maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”).  The Offshore Rate for each
outstanding LIBOR Loan shall be adjusted automatically as of the effective date
of any change in the Eurodollar Reserve Percentage.

4


--------------------------------------------------------------------------------


Adjusted Net Earnings - with respect to any fiscal period, the net earnings (or
loss) for such fiscal period of Parent, InSight Health, Borrowers and their
respective Subsidiaries, all as reflected on the financial statement supplied to
Administrative Agent and Lenders pursuant to Section 10.1.3, but excluding:
(i) any gain or loss arising from the sale of capital assets; (ii) any gain
arising from any write-up of assets; (iii) net earnings of any entity (other
than a Subsidiary of Parent, InSight Health or a Borrower) in which Parent,
InSight Health or any Borrower has an ownership interest unless such net
earnings have actually been received by Parent, InSight Health or a Borrower in
the form of cash Distributions; (iv) any portion of the net earnings of any
Subsidiary which for any reason is unavailable for payment of Distributions to
Parent, InSight Health or a Borrower; (v) the earnings of any Person to which
any assets of Parent, InSight Health or a Borrower shall have been sold,
transferred or disposed of, or into which Parent, InSight Health or a Borrower
shall have merged, or been a party to any consolidation or other form of
reorganization, prior to the date of such transaction; and (vi) any gain or loss
arising from extraordinary items, all as determined in accordance with GAAP on a
Consolidated basis.

Administrative Agent Indemnitees - Administrative Agent, its Affiliates and all
of their present and future officers, directors, employees, agents and
attorneys.

Administrative Agent Professionals - attorneys, accountants, appraisers,
business valuation experts, environmental engineers or consultants, turnaround
consultants and other professionals or experts retained by Administrative Agent.

Affiliate - a Person (i) who directly or indirectly through one or more
intermediaries controls, or is controlled by, or is under common control with,
another Person; (ii) who beneficially owns or holds 10% or more of any class of
the Equity Interests of another Person; or  (iii) 10% or more of the Equity
Interests with power to vote of which is beneficially owned or held by another
Person or a Subsidiary of another Person.  For purposes hereof, “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of any Equity Interest, by contract or otherwise.

Agreement - this Second Amended and Restated Loan and Security Agreement and all
Exhibits and Schedules thereto.

Anti-Kickback Statutes - Section 1128B(b) of the Social Security Act and any
other similar law, rule or regulation adopted by any Governmental Authority.

Anti-Terrorism Laws - any laws relating to terrorism or money laundering,
including Executive Order No. 13224 and the USA Patriot Act.

Applicable Law - all laws, rules and regulations applicable to the Person,
conduct, transaction, covenant, Loan Document or Material Contract in question,
including all applicable common law and equitable principles; all provisions of
applicable state, federal and foreign constitutions, statutes, rules,
regulations and orders of Governmental Authorities; and all orders, judgments
and decrees of all courts and arbitrators.

Applicable Margin - a percentage equal to 0.0% with respect to Revolver Loans
that are Base Rate Loans, 2.50% with respect to Revolver Loans that are LIBOR
Loans, and 0.50% with respect to the Unused Line Fee; provided that, commencing
on the Adjustment Date (as defined below) relating to the financial statements
for the fiscal month of Borrowers ending March 31, 2008, and on each Adjustment
Date thereafter, the Applicable Margin shall be increased or

5


--------------------------------------------------------------------------------


decreased, based upon the Fixed Charge Coverage Ratio for the Fixed Charge
Coverage Ratio Test Period ending on the last day of the then most recently
ended Fiscal Quarter in which financial statements for the last fiscal month of
such Fiscal Quarter have been delivered to Administrative Agent pursuant to
Section 10.1.3(ii), as follows:

 

Fixed Charge

 

Unused

 

Revolver Pricing

 

Level

 

Coverage Ratio

 

Line Fee

 

LIBOR Loans

 

Base Rate Loans

 

I

 

Equal to or greater
than 1.50 to 1.0

 

0.375

%

2.00

%

0

%

II

 

Equal to or greater
than 1.25 to 1.0 but
less than 1.50 to 1.0

 

0.375

%

2.25

%

0

%

III

 

Less than 1.25 to
1.0

 

0.50

%

2.50

%

0

%

 

Except as otherwise provided in this definition, any such increase or reduction
in the Applicable Margin shall be effective on the date (the “Adjustment Date”)
that is the first day of the first month following the month in which
Administrative Agent receives the financial statements required to be delivered
by Borrowers pursuant to Section 10.1.3(ii) for the last month of the then most
recently ended Fiscal Quarter and the  applicable Compliance Certificate,
commencing with the Fiscal Quarter ending  on March 31, 2008.  If, upon delivery
of Borrowers’ annual audited financial statements pursuant to Section 10.1.3(i)
for Borrowers’ then most recently ended Fiscal Year, commencing with Borrowers’
2008 Fiscal Year, Borrowers have not met the criteria for a reduction of the
Applicable Margin that was previously granted based upon Borrowers’ unaudited
financial statements for the last month of such Fiscal Year, then (a) such
Applicable Margin reduction shall be terminated and, effective on the first day
of the first month following receipt by Administrative Agent of such audited
financial statements, the Applicable Margin shall be the Applicable Margin that
would have been in effect if such reduction had been implemented based upon such
audited financial statements, and (b) Borrowers shall pay to Administrative
Agent, for the Pro Rata benefit of Lenders, on the first day of the month
following receipt by Administrative Agent of such audited financial statements,
an amount equal to the difference between the amount of interest and fees that
would have been paid using the Applicable Margin determined based upon such
audited financial statements and the amount of interest and fees actually paid
during the period from the first day of the first month following delivery of
Borrowers’ unaudited financial statements for the last month of such Fiscal Year
through the first day of the month following receipt by Administrative Agent of
such audited financial statements.

Approved Credit Enhancement - in Administrative Agent’s reasonable discretion
and at its option, either (i) an irrevocable letter of credit that is in form
and substance reasonably acceptable to Administrative Agent, issued or confirmed
by a bank reasonably acceptable to Administrative Agent, and payable in Dollars
at a place of payment within the United States that is reasonably acceptable to
Administrative Agent, which letter of credit is assigned to Administrative Agent
for the benefit of Secured Parties (with such assignment acknowledged by the
issuing or confirming bank) or, if so requested by Administrative Agent, duly
transferred to Administrative Agent for the benefit of Secured Parties (together
with sufficient documentation to permit direct draws under any such letter of
credit by Administrative Agent for the benefit of Secured Parties) or
(ii) credit insurance that is issued by a credit insurance company reasonably

6


--------------------------------------------------------------------------------


acceptable to Administrative Agent and is in form and substance reasonably
acceptable to Administrative Agent (which credit insurance shall be payable to
Administrative Agent for the benefit of Secured Parties in Dollars).

Asset Disposition - a sale, lease, license, consignment or other transfer or
disposition of Property of an Obligor, including a termination of rights of any
Obligor under any lease, license agreement or other contract or a disposition of
Property in connection with a sale-leaseback transaction or synthetic lease.

Assignment and Acceptance - an assignment and acceptance entered into by a
Lender and an Eligible Assignee and accepted by Administrative Agent, in the
form of Exhibit G. 

Availability - on any date, the amount that Borrowers are entitled to borrow as
Revolver Loans on such date, such amount being the difference derived when the
sum of the principal amount of Revolver Loans then outstanding (including any
outstanding Swingline Loans) is subtracted from the Borrowing Base on such
date.  If the amount of Revolver Loans outstanding on any date is equal to or
greater than the Borrowing Base, then Availability on such date shall be zero or
a negative number, as applicable.

Availability Reserve - on any date of determination thereof, an amount equal to
the sum of the following (without duplication):  (i) any amounts which any
Obligor is obligated to pay to Administrative Agent, Lenders or other Persons
pursuant to the provisions of any of the Loan Documents that Administrative
Agent or any Lender elects to pay for the account of such Obligor in accordance
with authority contained in any of the Loan Documents; (ii) the LC Reserve;
(iii) the aggregate amount of reserves established by Administrative Agent from
time to time in its discretion in respect of Banking Relationship Debt; (iv) the
aggregate amount of all liabilities and obligations that are secured by Liens
upon any of the Collateral that are senior in priority to Administrative Agent’s
Liens if such Liens are not Permitted Liens (provided that the imposition of a
reserve hereunder on account of such Liens shall not be deemed a waiver of the
Event of Default that arises from the existence of such Liens) or are Permitted
Liens under Section 10.2.5(ii); (v) the Professional Fees Reserve; and (vi) such
additional reserves, in such amounts as Administrative Agent  in its reasonable
discretion, exercised in a manner consistent with its customary practices or
otherwise in good faith, may elect to impose from time to time.  The burden of
establishing lack of good faith shall be on Borrowers.

Average Liquidity - for any period, an amount equal to the sum of the amount of
Liquidity on each day during such period divided by the number of days in such
period.

Average Revolver Loan Balance - for any period, the amount obtained by adding
the unpaid balance of Revolver Loans and LC Obligations at the end of each day
for the period in question and by dividing such sum by the number of days in
such period.

Bank Products - any one or more of the following types of products, services or
facilities extended to any Obligor by BofA or any Affiliate of BofA:
(i) commercial credit cards; (ii) merchant card services; (iii) products or
services under Cash Management Agreements; (iv) products under Hedging
Agreements; (v) interstate depository network services; and (vi)  such other
banking products or services provided by BofA or any Affiliate of BofA as may be
requested by any Obligor, other than Letters of Credit.

Banking Relationship Debt - Debt or other liabilities or obligations of an
Obligor to BofA (or any Affiliate of BofA) arising out of or relating to Bank
Products.

7


--------------------------------------------------------------------------------


Bankruptcy Code - title 11 of the United States Code.

Bankruptcy Court - the United States Bankruptcy Court for the District of
Delaware.

Base Rate - the rate of interest announced or quoted by BofA from time to time
as its prime rate.  The prime rate announced by BofA is a reference rate and
does not necessarily represent the lowest or best rate charged by BofA.  BofA
from time to time makes loans or other extensions of credit at, above or below
its announced prime rate.  If the prime rate is discontinued by BofA as a
standard, a comparable reference rate designated by BofA as a substitute
therefor shall be the Base Rate.

Base Rate Loan - a Loan, or portion thereof, during any period in which it bears
interest at a rate based upon the Base Rate.

Blocked Person - as defined in Section 9.1.27(ii).

Board of Governors - the Board of Governors of the Federal Reserve System.

BofA - Bank of America, N.A. a national bank, and its successors and assigns.

BofA Indemnitees - BofA, its Affiliates and all of their present and future
officers, directors, employees, agents and attorneys.

Borrower Agent - as defined in Section 4.4.

Borrowing - a borrowing consisting of Loans of one Type made on the same day by
Lenders (or by BofA in the case of a Borrowing funded by Swingline Loans) or a
conversion of a Loan or Loans of one Type from Lenders on the same day.

Borrowing Base - on any date of determination thereof, an amount equal to the
lesser of: (a) the aggregate amount of the Revolver Commitments on such date
minus the LC Reserve on such date, or (b) an amount equal to (i) the Accounts
Formula Amount on such date minus (ii) the Availability Reserve on such date.

Borrowing Base Certificate - a certificate, in the form set forth on Exhibit K,
by which Borrowers shall certify to Administrative Agent and Lenders the amount
of the Borrowing Base as of the date of the certificate and the calculation of
such amount.

Business Day - any day excluding Saturday, Sunday and any other day that is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are closed; provided, however, that
when used with reference to a LIBOR Loan (including the making, continuing,
prepaying or repaying of any LIBOR Loan), the term “Business Day” shall also
exclude any day on which banks are not open for dealings in Dollar deposits on
the London interbank market.

Capital Adequacy Regulation - any guideline, request or directive of any central
bank or other Governmental Authority, or any other law, rule or regulation,
whether or not having the force of law, in each case regarding capital adequacy
of any bank or of any corporation controlling a bank.

8


--------------------------------------------------------------------------------


Capital Expenditures - expenditures made or liabilities incurred by Parent,
InSight Health or a Borrower for the acquisition of any fixed assets or
improvements, replacements, substitutions or additions thereto, including the
total principal portion of Capitalized Lease Obligations.

Capitalized Lease Obligation - any Debt represented by obligations under a lease
that is required to be capitalized for financial reporting purposes in
accordance with GAAP.

Cash - money, currency or a credit balance in a Deposit Account.

Cash Collateral - cash, and any interest or other income earned thereon, that is
deposited with Administrative Agent in accordance with this Agreement for the
Pro Rata benefit of Lenders to Cash Collateralize any LC Obligations or other
Obligations.

Cash Collateral Account - a demand deposit, money market or other account
established by Administrative Agent at such financial institution as
Administrative Agent may select in its discretion, which account shall be in
Administrative Agent’s name and subject to Administrative Agent’s Liens for the
benefit of Secured Parties.

Cash Collateralize - with respect to LC Obligations arising from Letters of
Credit outstanding on any date or Obligations arising under Hedging Agreements
on such date, the deposit with Administrative Agent of immediately available
funds into the Cash Collateral Account in an amount equal to 104% of the
aggregate Undrawn Amount of such Letters of Credit and other LC Obligations,
plus (ii) all Obligations existing under such Hedging Agreements.

Cash Collection Limit - on any date of determination thereof, an amount equal to
the Monthly Cash Collections for the most recent month ending prior to such date
divided by the actual number of days in such month multiplied by  35.

Cash Equivalents - (i) United States dollars (including such dollars as are held
in overnight deposits and demand deposits with U.S. banks); (ii) marketable
direct obligations issued or unconditionally guaranteed by the United States
government and backed by the full faith and credit of the United States
government having maturities of not more than 12 months from the date of
acquisition; (iii) marketable direct obligations issued by any State of the
United States of America or any political subdivision of any such State or any
public instrumentality thereof maturing within 1 year from the date of
acquisition thereof and, at the time of acquisition, having a rating of at least
A-2 from S&P or at least P-2 of Moody’s; (iv) certificates of deposit demand
deposits, Eurodollar time deposits, time deposit accounts, term deposit accounts
and time deposits having maturities of not more than 12 months from the date of
acquisition, bankers’ acceptances having maturities of not more than 12 months
from the date of acquisition and overnight bank deposits, in each case issued by
any commercial bank organized under the laws of the United States, any state
thereof or the District of Columbia, which at the time of acquisition have
capital and assets of not less than $100 million; (v) repurchase obligations
with a term of not more than 90 days for underlying securities of the types
described in clauses (i), (ii), (iii) and (iv) entered into with any financial
institution meeting the qualifications specified in clause (iv) above;
(vi) commercial paper having at the time of investment therein or a contractual
commitment to invest therein a rating of A-2 (or better) by S&P or P-2 (or
better) by Moody’s, and having a maturity within 12 months after the date of
acquisition thereof; and (vii) shares of any money market fund that (a) has
substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) - (vi), (b) has net assets not less than
$500,000,000 and (c) has at least the second highest rating obtainable from
either Moody’s or S&P.

9


--------------------------------------------------------------------------------


Cash Interest Expense - for any period, Interest Expense that has accrued during
such period, excluding any amount that is not payable in Cash.

Cash Management Agreements - any agreement entered into from time to time
between any Borrower or any of its Subsidiaries, on the one hand, and BofA or
any of its Affiliates, on the other, in connection with cash management services
for operating, collections, payroll and trust accounts of such Borrower or its
Subsidiaries including automatic clearinghouse services, controlled disbursement
services, electronic funds transfer services, information reporting services,
lockbox services, stop payment services and wire transfer services.

Cash Taxes Paid - for any period, the provision by Parent, InSight Health,
Borrowers and their respective Subsidiaries for income taxes as shown on their
Consolidated profit and loss statement for such period minus any increase (or
plus any decrease) in the provision for deferred taxes of Parent, InSight
Health, Borrowers and their respective Subsidiaries, determined on a
Consolidated basis in accordance with GAAP.

CERCLA - the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.)

Change of Control - the occurrence of any of the following: (i) Parent ceases to
own and control, beneficially and of record, all of the Equity Interests in
InSight Health; (ii) except in the case of any Permitted Asset Disposition,
InSight Health ceases to own and control, beneficially and of record, all of the
Equity Interests in each of the Borrowers; (iii) all or substantially all of
InSight Health’s assets are sold to any Person or related group of Persons;
(iv) InSight Health is merged with or into a  Person other than a Borrower;
(v) any Person or related group of Persons acquires by way of a purchase,
merger, consolidation or other business combination a majority of the Equity
Interests entitled to vote in the election of directors of InSight Health; or
(vi) a change in the majority of the board of directors of InSight Health unless
such new directors were approved or nominated for election to such board of
directors by the then majority of the board of directors of InSight Health.

Chapter 11 Cases - as defined in the Recitals hereto.

Chapter 11 Debtors - as defined in the Recitals hereto.

Chapter 11 Plan - the Second Amended Joint Prepackaged Plan of Reorganization of
InSight Health Services Holdings Corp., et al., dated May 29, 2007, and filed in
the jointly administered Chapter 11 Cases on the same date (docket no. 21), as
such plan was amended prior to the Confirmation Date or in the Confirmation
Order or may be amended pursuant to its terms.

Chattel Paper - shall have the meaning given to the term “chattel paper” in the
UCC.

Claims - all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, awards, costs (including remedial response costs), charges,
expenses and disbursements of any kind or nature (including reasonable
attorneys’, accountants’, consultants’, or paralegals’ fees and expenses) which
may at any time (including at any time following Full Payment of the Obligations
or termination of the Commitments, resignation or replacement of Administrative
Agent or replacement of any Lender), be imposed on, incurred by, or asserted
against any Indemnitee in any way relating to or arising out of (i) the
administration or enforcement of or performance under any of the Loan Documents
or consummation of any of the transactions described herein, (ii) any action
taken or omitted to be taken by any Indemnitee under or in

10


--------------------------------------------------------------------------------


connection with any of the Loan Documents or Applicable Law, (iii) the
existence, perfection or realization upon Administrative Agent’s Liens upon any
Collateral, (iv) the exercise by Administrative Agent or any Lender of any of
its rights or remedies under any of the Loan Documents or Applicable Law, or
(v) the failure of any Obligor to observe, perform or discharge any of such
Obligor’s covenants or duties under any of the Loan Documents or the inaccuracy
or incompleteness of any representation or warranty of any Borrower in any of
the Loan Documents, in each case including any reasonable out-of-pocket costs or
expenses incurred by any Indemnitee in connection with any investigation,
litigation, arbitration or other judicial or non-judicial proceeding (including
any Insolvency Proceeding or appellate proceedings) whether or not such
Indemnitee is a party thereto.  This definition of Claims is subject to the
provisions of Section 15.3.

CMS -  Centers for Medicare and Medicaid Services and any successor thereto.

Collateral - all of the Property and interests in Property described in
Section 7; all Property described in any of the Security Documents as security
for the payment or performance of any of the Obligations; and all other Property
and interests in Property that now or hereafter secure the payment and
performance of any of the Obligations.

Collection Accounts - collectively, the Retail Collection Accounts and the
Wholesale Collection Accounts.

Commercial Payor - any Third Party Payor which is (i) a commercial medical
insurance company that is organized under the laws of any jurisdiction of the
United States and has its principal office in the United States, (ii) a Blue
Cross/Blue Shield Plan or (iii) a health maintenance organization or other
managed care organization, preferred provider organization or other
institutional obligor that is organized under the laws of any jurisdiction of
the United States and has its principal office in the United States.

Commitment - at any date for any Lender, the amount of such Lender’s Revolver
Commitment on such date, and “Commitments” means the aggregate amount of all
Revolver Commitments on such date.

Commitment Termination Date - the date that is the soonest to occur of (i) the
last day of the Term; (ii) the date on which either Borrowers or Administrative
Agent terminates the Revolver Commitments pursuant to Section 6.2; or (iii) the
date on which the Revolver Commitments are automatically terminated pursuant to
Section 12.2.

Compliance Certificate - a Compliance Certificate to be provided by Borrowers to
Administrative Agent in accordance with, and in the form annexed as Exhibit E
to, this Agreement and the supporting schedules to be annexed thereto.

Concentration Account - shall have the meaning ascribed to it in Section
8.2.5(i) hereof.

Confirmation Date - July 10, 2007.

Confirmation Order - the Findings of Fact, Conclusions of Law and Order (I)
Approving Disclosure Statement, (II) Approving Solicitation and Voting
Procedures and Vote Tabulation, (III) Confirming Debtors’ Second Amended Joint
Prepackaged Plan of Reorganization, and (IV) Granting Related Relief, entered on
July 10, 2007, by the Bankruptcy Court in the Chapter 11 Cases.

11


--------------------------------------------------------------------------------


Consolidated - the consolidation in accordance with GAAP of the accounts or
other items as to which such term applies.

Contingent Obligation - with respect to any Person, any obligation of such
Person arising from any guaranty, indemnity or other assurance of payment or
performance of any Debt, lease, dividend or other obligation
(“primary obligations”) of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, including (i) the direct or indirect
guaranty, endorsement (other than for collection or deposit in the Ordinary
Course of Business), co-making, discounting with recourse or sale with recourse
by such Person of the obligation of a primary obligor, (ii) the obligation to
make take-or-pay or similar payments, if required, regardless of nonperformance
by any other party or parties to an agreement, (iii) any obligation of such
Person, whether or not contingent, (A) to purchase any such primary obligation
or any Property constituting direct or indirect security therefor, (B) to
advance or supply funds (1) for the purchase or payment of any such primary
obligations or (2) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (C) to purchase Property or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation or (D) otherwise to assure or
hold harmless the holder of such primary obligation against loss in respect
thereof.  The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation with
respect to which such Contingent Obligation is made (or, if less, the maximum
amount of such primary obligation for which such Person may be liable pursuant
to the terms of the instrument evidencing such Contingent Obligation) or, if not
stated or determinable, the maximum reasonably anticipated liability with
respect thereto (assuming such Person is required to perform thereunder), as
determined by such Person in good faith.

Contractual Adjustment Allowance - on any date, an amount determined by
Borrowers, but acceptable to Administrative Agent in its Credit Judgment,
intended to represent the amount of Retail Receivables as of such date that
Borrowers do not expect to be paid in Cash, such reserve to be computed in
accordance with Borrowers’ historical practices.

Control Agreements - the control agreements to be executed by certain depository
and other institutions of a Borrower in favor of Administrative Agent with
respect to certain Deposit Accounts and other accounts of Borrowers, including
the Concentration Account, the Investment Accounts and each Wholesale Collection
Account, for the benefit of Secured Parties, as security for the Obligations.

Controlled Disbursement Account - a demand deposit account maintained by
Borrowers at BofA or any of its Affiliates and to which proceeds of Loans may be
transferred from time to time.

Credit Judgment - Administrative Agent’s judgment exercised in a manner
consistent with its customary practices or otherwise in good faith, based upon
its consideration of any factor that it believes (i) will or could reasonably be
expected to affect adversely the quantity, quality, mix or value of any
Collateral, the enforceability or priority of Administrative Agent’s Liens or
the amount that Administrative Agent and Lenders would be likely to receive
(after taking into account delays in the payment and estimated costs of
enforcement) in the collection of the Accounts or liquidation of any of the
Collateral; (ii) suggests that any collateral report or financial information
delivered to Administrative Agent by any Person on behalf of any Obligor is
incomplete, inaccurate or misleading in any material respect; (iii) materially
increases the

12


--------------------------------------------------------------------------------


likelihood of the filing of any Insolvency Proceeding involving any Obligor
after the Post-Confirmation Effective Date; or (iv) creates or reasonably could
be expected to create or result in a Default or Event of Default.  In exercising
such judgment, Administrative Agent may consider such factors already included
in or tested by the definition of Eligible Accounts, as well as any of the
following:  (a) the financial and business climate of Borrowers’ industry;
(b) changes in collection history and dilution with respect to the Accounts;
(c) material changes in any concentration risks with respect to Accounts; and
(d) any of the factors that could materially increase the credit risk of lending
to any of Borrowers on the security of the Collateral.  The burden of
establishing lack of good faith shall be on Borrowers.

Current Asset - on any date, any asset that would be properly classified as a
current asset in accordance with GAAP on such date.

CWA - the Clean Water Act (33 U.S.C. §§ 1251 et seq.).

Debt - as applied to a Person means, without duplication:  (i) all obligations
of such Person for Money Borrowed and all obligations of such Person evidenced
by bonds, notes or similar instruments; (ii) all obligations of such Person for
the deferred purchase price of Property or services (excluding accounts payable
and other accrued liabilities incurred in the Ordinary Course of Business);
(iii) all Contingent Obligations of such Person in respect of items that would
constitute Debt under clause (i) or (ii) of this definition; (iii) all
reimbursement obligations in connection with letters of credit or letter of
credit guaranties issued for the account of such Person; and (iv) in the case of
a Borrower (without duplication), the Obligations.  The Debt of a Person shall
include any recourse Debt of any partnership or joint venture in which such
Person is a general partner or joint venturer.

Default - an event or condition the occurrence of which would, with the lapse of
time or the giving of notice, or both, become an Event of Default.

Default Rate - on any date, a rate per annum that is equal to (i) in the case of
each Revolver Loan outstanding on such date, 2% in excess of the rate otherwise
applicable to such Loans on such date, and (ii) in the case of any of the other
Obligations outstanding on such date, 2% plus the highest Applicable Margin for
Base Rate Loans.

Deposit Account - shall have the meaning given to the term “deposit account” in
the UCC.

Deposit Accounts Collateral - all Deposit Accounts of Borrowers in existence on
the Post-Confirmation Effective Date and identified on Schedule 8.3 and each
Deposit Account established by a Borrower after the Post-Confirmation Effective
Date for the purpose of depositing collections on Accounts or other proceeds of
Collateral therein.

Distribution - in respect of any entity, (i) any payment of dividends or other
distributions on Equity Interests of the entity (except distributions in Equity
Interests) and (ii) any purchase, redemption or other acquisition or retirement
for value of Equity Interests of the entity or any Subsidiary of the entity
unless made contemporaneously from the net proceeds of the sale of Equity
Interests, including Upstream Payments of the type described in clause (c) of
the definition of such term.

Document - shall have the meaning given to the term “document” in the UCC.

13


--------------------------------------------------------------------------------


Dollars and the sign $ - lawful money of the United States of America.

Dominion Account - a Deposit Account established by Borrowers at BofA or at
another bank selected by Borrowers, but acceptable to Administrative Agent in
its reasonable discretion, and over which, upon written notice from
Administrative Agent of the existence of a Restrictive Trigger Event,
Administrative Agent shall have exclusive access and dominion for withdrawal
purposes.

Electronic Chattel Paper - shall have the meaning given to the term “electronic
chattel paper” in the UCC.

Eligible Account - an Eligible Retail Receivable or Eligible Wholesale
Receivable, or both of them, as the context requires.

Eligible Assignee - a Person that is a Lender, a U.S. based Affiliate of a
Lender or an Approved Fund (as defined below); a commercial bank, finance
company, or other financial institution, in each case that is organized under
the laws of the United States or any state, has total assets in excess of $10
billion, extends asset-based lending facilities of the type contemplated herein
in the Ordinary Course of Business and whose becoming an assignee would not
constitute a prohibited transaction under Section 4975 of ERISA or any other
Applicable Law, is acceptable to Administrative Agent and, unless an Event of
Default exists, Borrowers (such approval by Borrowers, when required, not to be
unreasonably withheld or delayed and to be deemed given by Borrowers if no
objection is received by the assigning Lender and Administrative Agent from
Borrowers within 7 Business Days after notice of such proposed assignment has
been provided by the assigning Lender as set forth in Section 14.3); and, at any
time that an Event of Default exists, any other Person acceptable to
Administrative Agent in its discretion.  The term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
Ordinary Course of Business of such Person and that is administered or managed
by (i) a Lender, (ii) an Affiliate of a Lender or (iii) an entity or an
Affiliate of an entity that administers or manages a Lender.

Eligible Cash - Cash or Cash Equivalents on deposit in the Concentration
Account, the Investment Accounts or any other Deposit Account that is at all
times subject to a Lien in favor of Administrative Agent and with respect to
which Administrative Agent has “control” under (and as defined in) the UCC.

Eligible Retail Receivable - a Retail Receivable which arises in the Ordinary
Course of Business of a Borrower from the rendition or performance of services,
is payable in Dollars, is subject to Administrative Agent’s duly perfected Lien
and is deemed by Administrative Agent, in its Credit Judgment, to be an Eligible
Retail Receivable.  Without limiting the generality of the foregoing, no Retail
Receivable shall be an Eligible Retail Receivable if:  (i) the Third Party Payor
is an Affiliate of a Borrower, a Person controlled by an Affiliate of a Borrower
or a Blocked Person; (ii) the Retail Receivable is unbilled; (iii) it is
outstanding more than 120 days after the billing date, but only to the extent of
50% of such Retail Receivable; (iv) the total unpaid Retail Receivables of the
Third Party Payor exceed 25% of the aggregate amount of all Accounts, to the
extent of such excess; (v) any covenant, representation or warranty contained in
the Agreement with respect to such Retail Receivable has been breached in any
material respect; (vi) the Third Party Payor is also such Borrower’s creditor or
supplier, or the Third Party Payor has disputed liability with respect to such
Retail Receivable, or the Third Party Payor has made any claim with respect to
any other Retail Receivable due from such Third Party Payor to such Borrower, or
the Retail Receivable otherwise is or may reasonably be expected to become
subject

14


--------------------------------------------------------------------------------


to any right of setoff (to the extent not waived in writing by such Third Party
Payor), counterclaim (to the extent not waived in writing by such Third Party
Payor), recoupment (to the extent not waived in writing by such Third Party
Payor), reserve or chargeback, provided that the Retail Receivables of such
Third Party Payor shall be ineligible only to the extent of such offset,
counterclaim, recoupment, disputed amount, reserve or chargeback; (vii) an
Insolvency Proceeding has been commenced by or against the Third Party Payor or
the Third Party Payor has failed, suspended business or ceased to be Solvent;
(viii) the Third Party Payor is located in a state in which such Borrower is
deemed to be doing business under the laws of such state and which denies
creditors access to its courts in the absence of qualification to transact
business in such state or of the filing of any reports with such state, unless
such Borrower has qualified as a foreign entity authorized to transact business
in such state or has filed all required reports; (ix) the Retail Receivable is
subject to a Lien other than a Permitted Lien; (x) the Retail Receivable is
evidenced by Chattel Paper or an Instrument of any kind, or has been reduced to
judgment; (xi) the Retail Receivable represents a progress billing or a
retainage; (xii) such Borrower has made any agreement with the Third Party Payor
for any deduction therefrom, except for discounts, adjustments or allowances
which are made in the Ordinary Course of Business and which discounts or
allowances are reflected in the calculation of the net amount of such Retail
Receivable; (xiii) the Retail Receivable represents, in whole or in part, a
billing for interest, fees or late charges; (xiv) the total Eligible Retail
Receivables due from Account Debtors other than Third Party Payors exceeds
$588,000, to the extent of such excess; (xv) it is not evidenced by an invoice,
statement or other electronic or documentary evidence satisfactory to
Administrative Agent; (xvi) to the extent it constitutes a credit balance that
is more than 120 days old; (xvii) it arises under or in connection with an
agreement in respect of which Borrowers have posted a performance, surety or
similar bond; (xviii) it has been turned over or submitted to a third party for
collection; or (xix) the Account Debtor on such Retail Receivable has been
characterized by Borrowers as falling into an “unknown financial class.”  In
addition to the foregoing, on any date the balance of Eligible Retail
Receivables on such date shall be reduced by the aggregate of the Contractual
Adjustment Allowance on such date and the Professional Fees Allowance on such
date.

Eligible Wholesale Receivable - a Wholesale Receivable that arises in the
Ordinary Course of Business of a Borrower from the rendition of services, is
payable in Dollars, is subject to Administrative Agent’s duly perfected Lien,
and is deemed by Administrative Agent, in its Credit Judgment, to be an Eligible
Wholesale Receivable.  Without limiting the generality of the foregoing, no
Account shall be an Eligible Wholesale Receivable if:  (i) it arises out of a
sale made by a Borrower to an Affiliate of a Borrower, a Person controlled by an
Affiliate of a Borrower or a Blocked Person; (ii) it is unpaid more than 90 days
after the original invoice date; (iii) 50% or more of the Accounts from the
Account Debtor are not deemed Eligible Accounts hereunder; (iv) the total unpaid
Accounts of the Account Debtor exceed 25% of the aggregate amount of all
Accounts or exceed a credit limit established by Administrative Agent, in its
Credit Judgment, for such Account Debtor, in each case to the extent of such
excess; (v) any covenant, representation or warranty contained in this Agreement
with respect to such Account has been breached in any material respect; (vi) the
Account Debtor is also such Borrower’s creditor or supplier, or has disputed
liability with respect to such Account or has made any claim with respect to any
other Account due from such Account Debtor to such Borrower, or the Account
otherwise is or may reasonably be expected to become subject to any right of
setoff (to the extent not waived in writing by such Account Debtor),
counterclaim (to the extent not waived in writing by such Account Debtor),
recoupment (to the extent not waived in writing by such Account Debtor),
reserve, defense or chargeback, provided that the Accounts of such Account
Debtor shall be ineligible only to the extent of such dispute or right of
offset, counterclaim, recoupment, reserve, defense or chargeback; (vii) an
Insolvency Proceeding has been commenced by or

15


--------------------------------------------------------------------------------


against the Account Debtor or the Account Debtor has failed, suspended or ceased
doing business; (viii) the Account Debtor is not Solvent; (ix) it arises from a
sale to an Account Debtor organized under the laws of any jurisdiction outside
of the United States or that has its principal office, assets or place of
business outside the United States except to the extent that the sale is
supported or secured by an Approved Credit Enhancement;  (x) the Account Debtor
is located in a jurisdiction in which such Borrower is deemed to be doing
business under the laws of such jurisdiction and which denies creditors access
to its courts in the absence of qualification to transact business in such
jurisdiction or of the filing of any reports with such jurisdiction, unless such
Borrower has qualified as a foreign entity authorized to transact business in
such jurisdiction or has filed all required reports; (xi) the Account is subject
to a Lien other than a Permitted Lien; (xii) the Account is evidenced by Chattel
Paper or an Instrument of any kind, or has been reduced to judgment; (xiii) the
Account represents a progress billing or a retainage; (xiv) such Borrower has
made any agreement with the Account Debtor for any deduction therefrom, except
for discounts or allowances which are made in the Ordinary Course of Business
and which discounts or allowances are reflected in the calculation of the face
value of each invoice related to such Account; (xv) the Account represents, in
whole or in part, a billing for interest, fees or late charges; (xvi) the
Account Debtor has made a partial payment with respect to such Account;
(xvii) to the extent it constitutes a credit balance that is more than 90 days
old; or (xviii) it arises under or in connection with an agreement in respect of
which Borrowers have posted a performance, surety or similar bond.

Enforcement Action - action taken or to be taken by Administrative Agent, during
any period that an Event of Default exists, to enforce collection of the
Obligations or to realize upon the Collateral (whether by judicial action, under
power of sale, by self-help repossession, by notification to Account Debtors, or
by exercise of rights of setoff or recoupment).

Environmental Laws - all federal, state, local and foreign laws, rules,
regulations, codes, ordinances, orders and consent decrees (together with all
programs, permits and guidance documents promulgated by regulatory agencies, to
the extent having the force of law), now or hereafter in effect,  that relate to
public health (but excluding occupational safety and health, to the extent
regulated by OSHA) or the protection or pollution of the environment, whether
new or hereafter in effect, including CERCLA, RCRA and CWA.

Environmental Release - a release as defined in CERCLA or under any other
applicable Environmental Laws.

Equity Interest - the interest of (i) a shareholder in a corporation, (ii) a
partner (whether general or limited) in a partnership (whether general, limited
or limited liability), (iii) a member in a limited liability company, or
(iv) any other Person having any other form of equity security or ownership
interest, together, in each case, with any and all warrants, rights or options
to purchase or other arrangements or rights to acquire any of the foregoing (but
excluding any debt security that is exchangeable for or convertible into such
Equity Interests).

ERISA - the Employee Retirement Income Security Act of 1974.

Event of Default - as defined in Section 12.

Excluded Taxes - any (A) income, branch profits or franchise taxes imposed on
(or measured by) net income or gross receipts (other than any such taxes imposed
solely as a result of Borrower’s activities in a jurisdiction) (B) any tax that
is imposed on amounts payable to the Lender at the time the Lender becomes a
party to this Agreement (or designates a new lending office) and (C) any taxes
attributable to Lender’s failure to comply with Section 5.9.3 of this Agreement.

16


--------------------------------------------------------------------------------


Executive Order No. 13224 - Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001.

Existing Credit Agreement - as defined in the Recitals hereto.

Existing Loan Documents - the “Loan Documents” under (and as defined in) the
Existing Credit Agreement.

Extraordinary Expenses - all reasonable out-of-pocket costs, expenses, fees
(including fees incurred to Administrative Agent Professionals) or advances that
Administrative Agent or any Lender may suffer or incur during any period that an
Event of Default exists, or during the pendency of an Insolvency Proceeding of
an Obligor, on account of or in connection with (i) the audit, inspection,
repossession, storage, repair, appraisal, insuring, completion of the
manufacture of, preparing for sale, advertising for sale, selling, collecting or
otherwise preserving or realizing upon any Collateral; (ii) any action, suit,
litigation, arbitration, contest or other judicial or non-judicial proceeding
(whether instituted by or against Administrative Agent, any Lender, any Obligor,
any representative of creditors of any Obligor or any other Person) in any way
arising out of or relating to any of the Collateral (or the validity,
perfection, priority or avoidability of Administrative Agent’s Liens with
respect to any of the Collateral), any of the Loan Documents or the validity,
allowance or amount of any of the Obligations, including any lender liability or
other Claims asserted against Administrative Agent or any Lender; (iii) the
exercise, protection or enforcement of any rights or remedies of Administrative
Agent in, or the monitoring of, any Insolvency Proceeding; (iv) the settlement
or satisfaction of any Liens upon any Collateral (whether or not such Liens are
Permitted Liens); (v) the collection or enforcement of any of the Obligations,
whether by Enforcement Action or otherwise; (vi) the negotiation, documentation,
and closing of any amendment, waiver, restructuring or forbearance agreement
with respect to the Loan Documents or Obligations; (vii) amounts advanced by
Administrative Agent pursuant to Sections 8.1.3 or 15.10; or (viii) the
enforcement of any of the provisions of any of the Loan Documents.  Such costs,
expenses and advances may include transfer fees, taxes, storage fees, insurance
costs, permit fees, utility reservation and standby fees, legal fees, appraisal
fees, brokers’ fees and commissions, auctioneers’ fees and commissions,
accountants’ fees, environmental study fees, wages and salaries paid to
employees of any Borrower or independent contractors in liquidating any
Collateral, travel expenses, all other fees and expenses payable or reimbursable
by Borrowers or any other Obligor under any of the Loan Documents, and all other
fees and expenses associated with the enforcement of rights or remedies under
any of the Loan Documents, but excluding compensation paid to employees
(including inside legal counsel who are employees) of Administrative Agent or
any Lender.

Fee Letter - the fee letter agreement between Administrative Agent and Borrower
Agent dated June 28, 2007.

FEIN - with respect to any Person, the Federal Employer Identification Number of
such Person.

Financial Covenant Trigger Amount - on any date of determination, shall mean an
amount equal to $7,500,000.

17


--------------------------------------------------------------------------------


Fiscal Quarter - each quarter of Parent, InSight Health, Borrowers and their
respective Subsidiaries for accounting and tax purposes, ending on September 30,
December 31, March 31 and June 30 of each year.

Fiscal Year - the fiscal year of Parent, InSight Health, Borrowers and their
respective Subsidiaries for accounting and tax purposes, which ends on June 30
of each year and when preceded by the designation of a calendar year (e.g., 2008
Fiscal Year) means the fiscal year ended on June 30 of such designated calendar
year.

Fixed Charge Coverage Ratio - for any Fixed Charge Coverage Ratio Test Period,
the ratio of (a) Adjusted EBITDA for such period minus Capital Expenditures
(excluding Capital Expenditures financed with Funded Debt other than Revolver
Loans) for such period, minus Distributions for such period (other than
Distributions to Parent, InSight Health or a Borrower), net of any contributions
of equity capital paid in Cash to Parent, InSight Health or a Borrower from (1)
repayments of loans made by Parent, InSight Health or a Borrower to an officer,
director or employee of a Borrower or any other Obligor pursuant to clause
(xii)(a) of the definition of Restricted Investment from whom Parent’s Equity
Interests are repurchased and (2) proceeds from resales of Parent’s Equity
Interests so repurchased, minus Cash Taxes Paid for such period minus the amount
of investments permitted pursuant to clause (xvi) of the definition of
Restricted Investment during such period, to (b) the sum of all Fixed Charges
for such period, all calculated for Parent, InSight Health, Borrowers and their
respective Subsidiaries on a Consolidated basis.

Fixed Charge Coverage Ratio Test Date - the last day of any fiscal period of
Parent, InSight Health and Borrowers in which the Fixed Charge Coverage Ratio is
tested (i) for purposes of determining the Applicable Margin, or (ii) for
purposes of the financial covenant in Section 10.3, or (iii) for purposes of
clause (e)(ii) of the definition of “Permitted Acquisition.”

Fixed Charge Coverage Ratio Test Period - (i) with respect to any Fixed Charge
Coverage Ratio Test Date occurring on or prior to July 31, 2008, the period
commencing on the Post-Confirmation Effective Date and ending on such Fixed
Charge Coverage Ratio Test Date, and (ii) with respect to any Fixed Charge
Coverage Ratio Test Date occurring on August 31, 2008, or any time thereafter,
the 12 consecutive fiscal months of Parent, InSight Health and Borrowers ending
on such Fixed Charge Coverage Ratio Test Date.

Fixed Charges - for any fiscal period, the sum of (i) Cash Interest Expense for
such period plus (ii) scheduled principal payments on Funded Debt (including
scheduled principal payments on Capitalized Lease Obligations but excluding the
Revolver Loans).

FLSA - the Fair Labor Standards Act of 1938.

Foreign Lender - any Lender that is organized under the laws of a jurisdiction
other than the laws of the United States, any state thereof or the District of
Columbia.

FRN Indenture Amendment - collectively, (i) the First Supplemental Indenture to
the Senior Note Indenture dated May 18, 2006, (ii) the Waiver and Agreement No.
1 to the Senior Note Indenture and Second Supplemental Indenture to the Senior
Note Indenture, each dated as of May 29, 2007, and (iii) the Third Supplemental
Indenture to the Senior Note Indenture dated as of July 9, 2007, in each case
excluding any amendments, modifications or supplements thereto after the date
thereof.

18


--------------------------------------------------------------------------------


Full Payment - with respect to any of the Obligations, the full and final
payment in full, in cash (or immediately available funds) and in Dollars, of
such Obligations, including all interest, fees and other charges payable in
connection therewith under any of the Loan Documents, whether such interest,
fees or other charges accrue or are incurred prior to or during the pendency of
an Insolvency Proceeding and whether or not any of the same are allowed or
recoverable in any Bankruptcy Case pursuant to Section 506 of the Bankruptcy
Code or otherwise; with respect to any LC Obligations represented by undrawn
Letters of Credit and Banking Relationship Debt (including Debt arising under
Hedging Agreements), the depositing of cash with Administrative Agent or
delivery to Administrative Agent of a Supporting LC, as security for the payment
of such Obligations, not to exceed 104% of the aggregate undrawn amount of such
Letters of Credit and 100% of Administrative Agent’s good faith estimate of the
amount of Banking Relationship Debt due and to become due after termination of
such Bank Products; and with respect to any Obligations that are contingent in
nature (other than Obligations consisting of LC Obligations or Banking
Relationship Debt), such as a right of Administrative Agent or a Lender to
indemnification by any Obligor, the depositing of cash with Administrative
Agent, or delivery to Administrative Agent of a Supporting LC, in an amount
equal to 100% of such Obligations or, if such Obligations are unliquidated in
amount and represent a claim which has been overtly asserted against
Administrative Agent or a Lender and for which an indemnity has been provided by
Borrowers in any of the Loan Documents, in an amount that is equal to such claim
or Administrative Agent’s good faith estimate of such claim.  None of the Loans
shall be deemed to have been paid in full until all Commitments related to such
Loans have expired or been terminated.

Funded Debt - with respect to Parent, InSight Health, Borrowers and their
respective Subsidiaries, the sum, without duplication, of (i) the aggregate
amount of Debt of Parent, InSight Health, Borrowers and their respective
Subsidiaries consisting of or relating to (a) the borrowing of money or the
obtaining of credit (other than trade payables incurred in the Ordinary Course
of Business), including the Obligations, Debt under the Senior Notes, and any
other notes or bonds, (b) the deferred purchase price of assets (other than
trade payables incurred in the Ordinary Course of Business), or (c) Capitalized
Lease Obligations, plus (ii) Debt of the type referred to in clause (i) of
another Person guaranteed by Parent, InSight Health, a Borrower or a Subsidiary,
in each case as determined on a Consolidated basis.

GAAP - generally accepted accounting principles in the United States of America
in effect from time to time.

General Intangibles - shall have the meaning given to the term “general
intangibles” in the UCC and shall include each Borrower’s choses in action,
causes of action, company or other business records, inventions, blueprints,
designs, patents, patent applications, trademarks, trademark applications, trade
names, trade secrets, service marks, goodwill, brand names, copyrights,
registrations, licenses, franchises, customer lists, permits, tax refund claims,
computer programs, operational manuals, internet addresses and domain names,
insurance refunds and premium rebates, all rights to indemnification and all
other intangible property of such Borrower of every kind and nature (other than
Accounts).

Goods - shall have the meaning given to the term “goods” in the UCC.

Government Payor - any Third Party Payor which is (i) the United States of
America acting under the Medicaid or Medicare programs established pursuant to
the Social Security Act, or under the TRICARE program, (ii) any state or the
District of Columbia acting pursuant to a health plan adopted pursuant to Title
XIX of the Social Security Act (or any successor legislation), (iii) any other
Governmental Authority or (iv) an agent, carrier, administrator or intermediary
for any of the foregoing.

19


--------------------------------------------------------------------------------


Governmental Approvals - all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and reports to, all Governmental
Authorities.

Governmental Authority -  any federal, state, municipal, national, foreign or
other governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the District of Columbia or a
foreign entity or government.

Governmental Receivable - a Retail Receivable in respect of which the Third
Party Payor is a Government Payor.

Guarantors - InSight Health, Parent, and each Person who guarantees payment or
performance of the whole or any part of the Obligations.

Guaranty - (i) with respect to Parent, the Continuing Guaranty Agreement
(InSight Health Services Holdings Corp.) executed by Parent in favor of
Administrative Agent and dated September 22, 2005; (ii) with respect to InSight
Health, the Amended and Restated Continuing Guaranty Agreement (InSight Health
Services Corp.) executed by InSight Health in favor of Administrative Agent and
dated August 1, 2007; and (iii) with respect to any other Guarantor, the
guaranty executed by such Guarantor in favor of Administrative Agent with
respect to any of the Obligations.

Health-Care-Insurance Receivable - shall have the meaning given to the term
“health-care-insurance receivable” in the UCC.

Healthcare Laws - Medicaid Regulations, Medicare Regulations, Anti-Kickback
Statutes, TRICARE (10 U.S.C. §§ 1071-1106), and all other applicable current and
future laws, rules, regulations, codes, ordinances, orders, decrees, judgments,
injunctions or binding agreements issued, promulgated or entered into by the
Food and Drug Administration, CMS, HHS, the Office of Inspector General of HHS,
the Drug Enforcement Administration or any other Governmental Authority,
including any state or local professional licensing laws, certificate of need
laws and state reimbursement laws, relating in any way to the conduct of
the business of any Borrower or any of the Subsidiaries or the provision of
healthcare services generally.

Healthcare Purchaser - a health maintenance organization, prepaid health clinic,
managed care plan, preferred provider organization or other institutional,
governmental or commercial purchaser of healthcare services, which has engaged
any Borrower or any of the Subsidiaries to provide diagnostic imaging services
to Members of health plans offered by such purchaser pursuant to a Private
Provider Agreement.

Hedging Agreement - any interest rate protection agreement, foreign currency
exchange agreement, forward contract, currency swap agreement, commodity price
protection agreement or other interest or currency exchange rate or commodity
price hedging arrangement.

HHS - the Department of Health and Human Services.

20


--------------------------------------------------------------------------------


Hostile Acquisition - any investment in a Person, resulting in control of such
Person, involving a tender offer or proxy contest that has not been recommended
or approved by the board of directors or similar body of such Person that is the
subject of the investment prior to the first public announcement or disclosure
relating to such investment.

IHC - InSight Health Corp., a Delaware corporation.

Impermissible Qualification - any qualification or exception to the opinion or
certification of any independent public accountant as to any financial statement
of Parent, InSight Health or Borrowers which (i) is of a “going concern” or
similar nature or (ii) relates to the limited scope of examination of matters
relevant to such financial statements.

Indemnitees - the Administrative Agent Indemnitees, the Lender Indemnitees,
Issuing Bank Indemnitees, and the BofA Indemnitees.

Initial Lender -  BofA, in its capacity as a “Lender” under this Agreement on
the Post-Confirmation Effective Date.

InSight Health - InSight Health Services Corp., a Delaware corporation.

Insolvency Proceeding - any action, case or proceeding commenced by or against a
Person under any state, federal or foreign law, or any agreement of such Person
for (i) the entry of an order for relief under any chapter of the Bankruptcy
Code or other insolvency or debt adjustment law (whether state, federal or
foreign), (ii) the appointment of a receiver (or administrative receiver),
trustee, liquidator, administrator, conservator or other custodian for such
Person or any part of its Property, (iii) an assignment or trust mortgage for
the benefit of creditors of such Person, or (iv) the liquidation, dissolution or
winding up of the affairs of such Person.

Instrument - shall have the meaning given to the term “instrument” in the UCC.

Intellectual Property - all intellectual and similar Property of a Person of
every kind and description, including inventions, designs, patents, patent
applications, copyrights, trademarks, service marks, trade names, mask works,
trade secrets, proprietary information, know-how, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, all books and records describing or used in connection with the
foregoing and all licenses, or other rights to use any of the foregoing.

Interest Expense - for any period, interest expense (other than interest
payable-in-kind) for such period minus interest income for such period.

Interest Period - shall have the meaning ascribed to it in Section 3.1.3.

Investment Accounts - InSight Health Corp. account no. 881586 maintained with
BofA and InSight Health Corp. investment sweep account no. 211500418005
maintained with Banc of America Securities, LLC, and any replacement of either
of the foregoing.

Investment Property - shall have the meaning given to the term “investment
property” in the UCC and shall include all Securities (whether certificated or
uncertificated), security entitlements, securities accounts, commodity contracts
and commodity accounts.

Issuing Bank - BofA or an Affiliate of BofA.

21


--------------------------------------------------------------------------------


Issuing Bank Indemnitees - Issuing Bank and all of its present and future
officers, directors, employees, agents and attorneys.

LC Application - an application by any or all Borrowers to Issuing Bank,
pursuant to a form approved by Issuing Bank, for the issuance of a Letter of
Credit, that is submitted to Issuing Bank at least 3 Business Days prior to the
requested issuance of such Letter of Credit.

LC Conditions - the following conditions, the satisfaction of each of which is
required before Issuing Bank shall be obligated to issue a Letter of Credit:
(i) each of the conditions set forth in Section 11.2 has been and continues to
be satisfied, including the absence of any Default or Event of Default;
(ii) after giving effect to the issuance of the requested Letter of Credit and
all other unissued Letters of Credit for which an LC Application has been signed
by a Borrower and approved by Administrative Agent and Issuing Bank, the LC
Obligations would not exceed $15,000,000 and no Out-of-Formula Condition would
exist, and, if no Revolver Loans are outstanding, the LC Obligations do not, and
would not upon the issuance of the requested Letter of Credit, exceed the
Borrowing Base; (iii) such Letter of Credit has an expiration date that is no
more than 1 year from the date of issuance; (iv) the currency in which payment
is to be made under the Letter of Credit is Dollars; and (v) the form of the
proposed Letter of Credit is satisfactory to Administrative Agent and Issuing
Bank in their reasonable discretion, provides for sight drafts only and does not
contain any language that automatically increases the amount available to be
drawn under the Letter of Credit.

LC Documents - any and all agreements, instruments and documents (including an
LC Application) required by Issuing Bank to be executed by Borrowers or any
other Person and delivered to Issuing Bank for the issuance, amendment or
renewal of a Letter of Credit.

LC Facility - the subfacility for Letters of Credit established as part of the
Revolver Commitments pursuant to Section 2.3.

LC Obligations - on any date, an amount (in Dollars) equal to the sum of
(without duplication) (i) all amounts then due and payable by any Obligor on
such date by reason of any payment that is made by Issuing Bank under a Letter
of Credit that has not been repaid to Issuing Bank, plus (ii) the aggregate
undrawn amount of all Letters of Credit which are then outstanding or for which
an LC Application has been delivered to and accepted by Issuing Bank, plus
(iii) all fees and other amounts due or to become due in respect of Letters of
Credit outstanding on such date.

LC Request - a Letter of Credit Request from Borrowers to Issuing Bank in the
form of Exhibit I annexed hereto.

LC Reserve - at any date, the aggregate of all LC Obligations on such date,
other than (i) LC Obligations that Borrowers shall Cash Collateralize on or
prior to such date and (ii) the portion of LC Obligations described in
clause (iii) of the definition thereof.

Lender Indemnitees - Lenders and all of their respective present and future
officers, directors, employees, agents and attorneys.

Lenders - shall have the meaning given to it in the preamble to this Agreement
and shall include BofA (whether in its capacity as a provider of Loans under
Section 2 or as the provider of Swingline Loans under Section 4.1.3) and any
other Person who may from time to time become a “Lender” under this Agreement.

22


--------------------------------------------------------------------------------


Letter of Credit - any standby letter of credit issued by Issuing Bank for the
account of any Borrower.

Letter-of-Credit Right - shall have the meaning given to the term
“letter-of-credit-right” in the UCC.

LIBOR Lending Office - with respect to a Lender, the office designated as a
LIBOR Lending Office for such Lender on the signature page hereof (or on any
Assignment and Acceptance, in the case of an assignee) and such other office of
such Lender or any of its Affiliates that is hereafter designated by written
notice to Administrative Agent.

LIBOR Loan - a Loan, or portion thereof, during any period in which it bears
interest at a rate based upon the applicable Adjusted LIBOR Rate.

Lien - any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or preferential arrangement in the nature of a security interest of any
kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property).  For the purpose of this Agreement, a Borrower shall be deemed
to be the owner of any Property which it has acquired or holds subject to a
conditional sale agreement or other arrangement pursuant to which title to the
Property has been retained by or vested in some other Person for security
purposes.

Lien Waiver -  an agreement duly executed in favor of Administrative Agent, in
form and content acceptable to Administrative Agent, by which for locations
leased by an Obligor, an owner or mortgagee of premises upon which any Property
of an Obligor is located agrees to waive or subordinate any Lien it may have
with respect to such Property in favor of Administrative Agent’s Lien therein
and to permit Administrative Agent to enter upon such premises and remove such
Property or to use such premises to store or dispose of such Property.

Liquidity - on any date, an amount equal to the sum of (i) Availability on such
date plus (ii) the amount of Eligible Cash on such date.

Loan - a Revolver Loan (and each Base Rate Loan and LIBOR Loan comprising such
Loan).

Loan Account - the loan account established by each Lender on its books pursuant
to Section 5.8.

Loan Documents - this Agreement, the Other Agreements and the Security
Documents.

Loan Year - a period commencing each calendar year on the same month and day as
the date of this Agreement and ending on the same month and day in the
immediately succeeding calendar year, with the first such period (i.e. the first
Loan Year) to commence on the date of this Agreement.

Margin Stock - shall have the meaning ascribed to it in Regulation U and of the
Board of Governors.

23


--------------------------------------------------------------------------------


Material Adverse Effect - the effect of any event, condition, action, omission
or circumstance, which, alone or when taken together with other events,
conditions, actions, omissions or circumstances occurring or existing
concurrently therewith, (i) has any material adverse effect upon the business,
operations, Properties or financial condition of any Obligor; (ii) has or could
be reasonably expected to have any material adverse effect whatsoever upon the
validity or enforceability of this Agreement or any of the other Loan Documents;
(iii) has any adverse effect upon the Liens of Administrative Agent with respect
to the Collateral or the priority of any such Liens; (iv) has any material
adverse effect upon the ability of any Obligor to perform its obligations under
this Agreement or any of the other Loan Documents, including repayment of any of
the Obligations when due; or (v) has any material adverse effect upon the
ability of Administrative Agent or any Lender to enforce or collect
the Obligations or realize upon any of the Collateral in accordance with the
Loan Documents and Applicable Law.  For purposes hereof, neither the
commencement nor the pendency of the Chapter 11 Cases shall in and of themselves
be deemed to cause or to create a Material Adverse Effect.

Material Contract - an agreement to which an Obligor is a party (other than the
Loan Documents) for which breach, termination, cancellation, nonperformance or
failure to renew could reasonably be expected to have a Material Adverse Effect.

Maximum Rate - the maximum non-usurious rate of interest permitted by Applicable
Law that at any time, or from time to time, may be contracted for, taken,
reserved, charged or received on the Debt in question or, to the extent that at
any time Applicable Law may thereafter permit a higher maximum non-usurious rate
of interest, then such higher rate.  Notwithstanding any other provision hereof,
the Maximum Rate shall be calculated on a daily basis (computed on the actual
number of days elapsed over a year of 365 or 366 days, as the case may be).

Medicaid Certification - certification by CMS or a state agency or entity under
contract with CMS that health maintenance, management or care operations are in
material compliance with all of the conditions of participation set forth in the
Medicaid Regulations.

Medicaid Provider Agreement - an agreement entered into between a state agency
or other such entity administering the Medicaid program and a health maintenance
management or care operation under which the health maintenance, management or
care operation agrees to provide services for Medicaid patients in accordance
with the terms of the agreement and Medicaid Regulations.

Medicaid Regulations - collectively, (i) all federal statutes (whether set forth
in Title XIX of the Social Security Act or elsewhere) affecting the medical
assistance program established by Title XIX of the Social Security Act and any
statute succeeding thereto); (ii) all applicable provisions of all federal
rules, regulations, manuals and orders of all Governmental Authorities
promulgated pursuant to or in connection with the statutes described in clause
(i) above and all federal administrative, reimbursement and other guidelines of
all Governmental Authorities having the force of  law promulgated pursuant to or
in connection with the statutes described in clause (i) above; (iii) all state
statutes and plans for medical assistance enacted in connection with
the statutes and provisions described in clauses (i) and (ii) above; and (iv)
all applicable provisions of all rules, regulations, manuals and orders of all
Governmental Authorities promulgated pursuant to or in connection with the
statutes described in clause (iii) above and all stated administrative,
reimbursement and other guidelines of all Governmental Authorities having
the force of law promulgated pursuant to or in connection with the statutes
described in clause (ii) above.

Medicare Certification - certification by CMS or a state agency or entity under
contract with CMS that the health maintenance, management or care operation is
in material compliance with all of the conditions of participation set forth in
the Medicare Regulations.

24


--------------------------------------------------------------------------------


Medicare Provider Agreement - an agreement entered into between a state agency
or other such entity administering the Medicare program and a health
maintenance, management or care operation under which the health maintenance,
management or care operation agrees to provide services for Medicare patients in
accordance with the terms of the agreement and Medicare Regulations.

Medicare Regulations - collectively, all federal statutes (whether set forth in
Title XVIII of the Social Security Act or elsewhere) affecting the health
insurance program for the aged and disabled established by Title XVIII of the
Social Security Act and any statute succeeding thereto, together with applicable
provisions of all rules, regulations, manuals and orders and administrative,
reimbursement and other guidelines having the force of law of Governmental
Authorities (including HHS, CMS, the Office of the Inspector General for HHS or
any Persons succeeding to the functions of any of the foregoing) promulgated
pursuant to or in connection with any of the foregoing having the force of law.

Member - an individual who is a member, subscriber or enrollee, or any dependent
of any member subscriber or enrollee, under any health plan offered by a
Healthcare Purchaser.

Money Borrowed - as applied to any Obligor, without duplication, (i) Debt
arising from the lending of money by any other Person to such Obligor;
(ii) Debt, whether or not in any such case arising from the lending of money by
another Person to such Obligor, (A) which is represented by notes payable or
drafts accepted that evidence extensions of credit, or (B) which constitutes
obligations evidenced by bonds, debentures, notes or similar instruments,
(iii) Debt that constitutes a Capitalized Lease Obligation; (iv) reimbursement
obligations with respect to letters of credit or guaranties of letters of
credit; and (v) Debt of such Obligor under any guaranty of obligations that
would constitute Debt for Money Borrowed under clauses (i) through (iii) hereof,
if owed directly by such Obligor.

Monthly Cash Collections - for any month, an amount equal to (i) Cash
collections by Borrowers on account of Wholesale Receivables for such month plus
(ii) Cash collections by Borrowers on account of Retail Receivables for such
month plus (iii) Cash reimbursements to Borrowers from Subsidiaries that are not
Borrowers for such month minus Cash refunds made by Borrowers during such month.

Moody’s - Moody’s Investors Services, Inc.

Multiemployer Plan - has the meaning set forth in Section 4001(a)(3) of ERISA.

Notes - each Revolver Note and any other promissory note executed by Borrowers
at Administrative Agent’s request to evidence any of the Obligations.

Notice of Borrowing - as defined in Section 4.1.1(i).

Notice of Conversion/Continuation - as defined in Section 3.1.2(ii).

Obligations - in each case, whether now in existence or hereafter arising,
(i) the principal of, and interest and premium, if any, on the Loans, (ii) all
LC Obligations and all other obligations of any Obligor to Administrative Agent
or Issuing Bank arising in connection with the issuance of any Letter of Credit,
(iii) all liabilities and obligations of Borrowers under any indemnity for
Claims, (iv) all Extraordinary Expenses, and (v) all other Debts, liabilities,

25


--------------------------------------------------------------------------------


covenants, duties and obligations (including Contingent Obligations) now or at
any time or times hereafter owing by any Obligor to Administrative Agent or any
Lender under or pursuant to this Agreement or any of the other Loan Documents,
or owing by any Obligor to Administrative Agent or BofA (or any Affiliate of
BofA) with respect to Banking Relationship Debt, in each case, whether evidenced
by any note or other writing, whether arising from any extension of credit,
opening of a letter of credit, acceptance, loan, guaranty, indemnification or
otherwise and whether direct or indirect, absolute or contingent, due or to
become due, primary or secondary, or joint or several, including all interest,
charges, expenses, fees or other sums chargeable to any or all Obligors under
any of the Loan Documents.

Obligor - each Borrower and each Guarantor, and any other Person that is at any
time liable for the payment of the whole or any part of the Obligations or that
has granted in favor of Administrative Agent a Lien upon any of such Person’s
assets to secure payment of any of the Obligations.

Ordinary Course of Business - with respect to any transaction involving any
Person, the ordinary course of such Person’s business, as undertaken by such
Person in good faith and not for the purpose of evading any covenant or
restriction in any Loan Document.

Organic Documents - with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, partnership agreement,
certificate of partnership, certificate of formation or similar agreement or
instrument governing the formation or operation of such Person.

OSHA - the Occupational Safety and Hazard Act of 1970.

Other Agreements - the Notes, the Fee Letter, each Guaranty, the Lien Waiver,
each Cash Management Agreement, Hedging Agreement or other document, instrument
or agreement relating to Bank Products to which an Obligor is party with BofA or
any of its Affiliates, and any and all other agreements, instruments and
documents (other than this Agreement and the Security Documents), heretofore,
now or hereafter executed by any Borrower, any other Obligor or any other Person
and delivered to Administrative Agent or any Lender, or otherwise executed by
Administrative Agent or any Lender in favor of any Person on behalf or for the
account of an Obligor, in each case in respect of the transactions contemplated
by this Agreement or other Loan Documents.

Out-of-Formula Condition - as defined in Section 2.1.2.

Out-of-Formula Loan - a Revolver Loan made or existing when an Out-of-Formula
Condition exists or the amount of any Revolver Loan which, when funded, results
in an Out-of-Formula Condition.

Parent - InSight Health Services Holdings Corp., a Delaware corporation.

Participant - as defined in Section 14.2.1.

Participating Lender - as defined in Section 2.3.2(i).

26


--------------------------------------------------------------------------------


Payment Account - an account maintained by Administrative Agent to which all
monies from time to time deposited to a Dominion Account shall be transferred
during a Restrictive Trigger Event and all other collections on Accounts shall
be sent in immediately available federal funds.

Payment Intangible - shall have the meaning given to the term “payment
intangible” in the UCC.

Payment Item - each check, draft, or other item of payment payable to a
Borrower, including those evidencing or constituting proceeds of any of the
Collateral.

Pending Revolver Loans - at any date, the aggregate principal amount of all
Revolver Loans which have been requested in any Notice of Borrowing received by
Administrative Agent but which have not theretofore been advanced by
Administrative Agent or Lenders.

Permitted Acquisition - (i) if at the time of and after giving pro forma effect
to such Acquisition Transaction, there are no Revolver Loans outstanding and the
LC Obligations that have not been Cash Collateralized do not exceed $2,000,000,
any Acquisition Transaction, provided that such Acquisition Transaction is not a
Hostile Acquisition; and (ii) if at the time of or after giving pro forma effect
to such Acquisition Transaction, there are Revolver Loans outstanding or the LC
Obligations that have not been Cash Collateralized exceed $2,000,000, any
Acquisition Transaction, provided that:

(a)                                  the Acquisition Target’s business is in a
Permitted Business Field;

(b)                                 Administrative Agent shall have received
copies of (i) with respect to any Acquisition Transaction involving Acquisition
Consideration of more than $3,000,000, the Acquisition Documents, (ii) with
respect to any Acquisition Transaction involving Acquisition Consideration of
more than $3,000,000, historical financial statements, if available, or other
financial information of the Acquisition Target in form and substance reasonably
acceptable to Administrative Agent and (iii) all other financial information,
lien search results and other documents and information with respect to the
Acquisition Target as Administrative Agent may reasonably request, all of which
shall be reasonably acceptable to Administrative Agent;

(c)                                  if the acquired assets are to be included
in the Borrowing Base simultaneously with the consummation of the Permitted
Acquisition, Administrative Agent’s examiners shall have completed a field exam
of the Acquisition Target, in scope and with results reasonably acceptable to
Administrative Agent, or if such field exam is not conducted, then the assets of
such Acquisition Target shall not be included in the Borrowing Base and shall be
ineligible for borrowing purposes until such exam is conducted in scope and with
results reasonably acceptable to Administrative Agent;

(d)                                 no Default or Event of Default shall exist
at the time of the Acquisition Transaction or after giving pro forma effect
thereto;

(e)                                  Borrowers shall have delivered to
Administrative Agent a certificate executed by the chief financial officer of
Borrowers which demonstrates to the reasonable satisfaction of Administrative
Agent that (i) at the time of and after giving pro forma effect to such
Acquisition Transaction Borrowers shall have Liquidity of not less than
$20,000,000 and for the 30-day period preceding the date of such Acquisition,
Average Liquidity shall not be less than $20,000,000, and (ii) at the time of
such Acquisition Transaction and after giving effect thereto, Borrowers shall
maintain, on a pro forma basis for the Fixed Charge Coverage Ratio Test Period
ending on the last day of the then most recently ended fiscal month of Borrowers
for which financial statements have been provided to Administrative Agent
pursuant to Section 10.3.1(ii), a Fixed Charge Coverage Ratio of 1.0 to 1.0;

27


--------------------------------------------------------------------------------


(f)                                    any Debt incurred to any or all of the
sellers in connection with such Acquisition Transaction shall be unsecured;

(g)                                 the Acquisition Transaction is not a Hostile
Acquisition;

(h)                                 Borrower shall have notified Administrative
Agent in writing of the Acquisition Transaction (and provided to Administrative
Agent an information package with respect to the Acquisition Transaction) at
least 14 days prior to the scheduled closing date of the Acquisition
Transaction;

(i)                                     if the Acquisition Transaction involves
Acquisition Consideration greater than $3,000,000, Administrative Agent
contemporaneously with the closing of such Acquisition Transaction shall have
received (i) such documents and instruments as may be necessary to grant or
confirm to Administrative Agent a first priority perfected Lien on assets of the
Acquisition Target so acquired that are consistent with the “Collateral”
hereunder and (ii) if the Acquisition Target acquired is not merged into a
Borrower or an Acquisition Subsidiary that already is a “Borrower” under the
Agreement and, after giving effect to the Acquisition Transaction, the
Acquisition Target is a wholly-owned Subsidiary of a Borrower or Acquisition
Subsidiary, Administrative Agent shall have received a Joinder Agreement
executed by such Acquisition Target, together with such other collateral
documents and opinions of counsel as may be reasonably requested by
Administrative Agent, each in form and substance reasonably satisfactory to
Administrative Agent; and

(j)                                     Pro forma EBITDA of the Acquisition
Target for the 12-month period ending on the last day of the most recent month
for which Administrative Agent has received financial statements shall be equal
to or greater than $0.

Permitted Asset Disposition - (i) if at the time of and after giving pro forma
effect to such Asset Disposition there are no Revolver Loans outstanding and the
LC Obligations that have not been Cash Collateralized do not exceed $2,000,000,
any Asset Disposition; and (ii) if at the time of or after giving pro forma
effect to such Asset disposition there are Revolver Loans outstanding or the LC
Obligations that have not been Cash Collateralized exceed $2,000,000, any Asset
Disposition that consists of any of the following:

(a)                                  the disposition of damaged, obsolete or
worn out Property in the Ordinary Course of Business;

(b)                                 the sale of inventory in the Ordinary Course
of Business;

(c)                                  dispositions permitted by Section 10.2.1;

(d)                                 the sale of Equity Interests of any
Subsidiary of InSight Health to a Borrower or a Guarantor;

(e)                                  any disposition of real Property to a
Governmental Authority as a result of a condemnation of such real Property;

28


--------------------------------------------------------------------------------


(f)                                    the abandonment or cancellation of
Intellectual Property that is not material or is no longer used or useful in any
material respect in the business of Borrowers and their Subsidiaries, taken as a
whole;

(g)                                 licenses, leases and subleases of real or
personal Property in the Ordinary Course of Business;

(h)                                 dispositions of Property to any Borrower,
Guarantor or Subsidiary thereof, provided that if the transferor is a Borrower
or a Guarantor then the transferee must be a Borrower or Guarantor;

(i)                                     sales of Cash Equivalents in the
Ordinary Course of Business on ordinary business terms;

(j)                                     non-exclusive licenses and sublicenses
of Intellectual Property in the Ordinary Course of Business;

(k)                                  sales or forgiveness of Accounts in the
Ordinary Course of Business in connection with the collection or compromise
thereof, including sales of Accounts which arise from or constitute a workers’
compensation claim or a personal injury claim; and

(l)                                     the disposition of Property (other than
Collateral) having a fair market value not to exceed $10,000,000 in the
aggregate for any Fiscal Year.

Permitted Business Field - the business engaged in by Borrowers on the
Post-Confirmation Effective Date or a business substantially similar or
reasonably related, complementary or incidental to the business engaged in by
Borrowers on the Post-Confirmation Effective Date and reasonable extensions
thereof.

Permitted Contingent Obligations - Contingent Obligations arising from
endorsements of items of payment for collection or deposit in the Ordinary
Course of Business; Contingent Obligations arising from Hedging Agreements
entered into in the Ordinary Course of Business;  Contingent Obligations of any
Borrower and its Subsidiaries existing as of the Post-Confirmation Effective
Date, including extensions and renewals thereof that do not increase the amount
of such Contingent Obligations as of the date of such extension or renewal;
Contingent Obligations arising under indemnity agreements to title insurers to
cause such title insurers to issue to Administrative Agent title insurance
policies; Contingent Obligations with respect to customary indemnification
obligations in contracts entered into in the Ordinary Course of Business and in
favor of sellers in connection with Permitted Acquisitions; Contingent
Obligations consisting of reimbursement obligations from time to time owing by
any Borrower to Issuing Bank with respect to Letters of Credit (but in no event
to include reimbursement obligations at any time owing by a Borrower to any
other Person that may issue letters of credit for the account of Borrowers);
Contingent Obligations of an Obligor in respect of Debt of another Obligor;
Contingent Obligations of an Obligor or any Subsidiary thereof on an unsecured
basis that do not constitute Debt of such Obligor; Contingent Obligations of a
Subsidiary that is not an Obligor in respect of obligations (including Debt) of
another Subsidiary that is not an Obligor; and other Contingent Obligations not
to exceed $25,000,000 in the aggregate at any time.

Permitted Lien - a Lien of a kind specified in Section 10.2.5.

29


--------------------------------------------------------------------------------


Permitted Purchase Money Debt - Purchase Money Debt of Borrowers and their
Subsidiaries that is unsecured or is secured only by a Purchase Money Lien.  For
the purposes of this definition, the principal amount of any Purchase Money Debt
consisting of capitalized leases shall be computed as a Capitalized Lease
Obligation.

Permitted Restrictive Agreement — an agreement of a Borrower or a Subsidiary
which is a Restrictive Agreement by virtue of the following:

(A)                                  CONDITIONS IMPOSED BY APPLICABLE LAW OR BY
ANY LOAN DOCUMENT;

(B)                                 IN THE CASE OF CLAUSE (B) OF THE DEFINITION
OF RESTRICTIVE AGREEMENT, AN AGREEMENT THAT APPLIES TO ASSETS ENCUMBERED BY
PERMITTED LIENS AS LONG AS SUCH RESTRICTION APPLIES ONLY TO THE ASSET ENCUMBERED
BY SUCH PERMITTED LIEN;

(C)                                  RESTRICTIONS AND CONDITIONS CONTAINED IN
SUCH AGREEMENT EXISTING ON THE POST-CONFIRMATION EFFECTIVE DATE (BUT SHALL NOT
APPLY TO ANY AMENDMENT OR MODIFICATION EXPANDING THE SCOPE OF ANY SUCH
RESTRICTION OR CONDITION);

(D)                                 RESTRICTIONS IN SUCH AGREEMENT IN EFFECT AT
THE TIME ANY PERSON BECOMES A SUBSIDIARY OF A BORROWER, PROVIDED THAT SUCH
AGREEMENT WAS NOT ENTERED INTO IN CONTEMPLATION OF SUCH PERSON BECOMING A
SUBSIDIARY OF A BORROWER;

(E)                                  CUSTOMARY RESTRICTIONS AND CONDITIONS
CONTAINED IN AGREEMENTS RELATING TO THE SALE OF A SUBSIDIARY OF A BORROWER (OR
THE ASSETS OF A SUBSIDIARY OF A BORROWER) PENDING SUCH SALE, PROVIDED SUCH
RESTRICTIONS AND CONDITIONS APPLY ONLY TO THE SUBSIDIARY OF SUCH BORROWER THAT
IS TO BE SOLD (OR WHOSE ASSETS ARE TO BE SOLD) AND SUCH SALE IS PERMITTED
HEREUNDER;

(F)                                    IN THE CASE OF CLAUSE (B) OF THE
DEFINITION OF RESTRICTIVE AGREEMENT, CUSTOMARY PROVISIONS IN LEASES AND
CONTRACTS IN THE ORDINARY COURSE OF BUSINESS BETWEEN A BORROWER OR ANY OF ITS
SUBSIDIARIES AND ITS CUSTOMERS AND OTHER CONTRACTS RESTRICTING THE ASSIGNMENT
THEREOF;

(G)                                 RESTRICTIONS IN THE SENIOR NOTE DOCUMENTS;

(H)                                 RESTRICTIONS IN AGREEMENTS GOVERNING DEBT
LISTED IN SCHEDULE 10.2.3 AND REFINANCING DEBT THEREOF AND THAT ARE NO MORE
RESTRICTIVE, TAKEN AS A WHOLE, WITH RESPECT TO SUCH  RESTRICTIONS THAN THOSE
CONTAINED IN SUCH AGREEMENTS ON THE POST-CONFIRMATION EFFECTIVE DATE;

(I)                                     CUSTOMARY PROVISIONS WITH RESPECT TO THE
DISPOSITION OR DISTRIBUTION OF ASSETS OR PROPERTY, AND PROVISIONS RESTRICTING
THE INCURRENCE OF THE OBLIGATIONS, IN JOINT VENTURE AGREEMENTS, LIMITED
LIABILITY COMPANY OPERATING AGREEMENTS, PARTNERSHIP AGREEMENTS AND STOCKHOLDERS
AGREEMENTS FOR AFFILIATES THAT ARE NOT BORROWERS; AND

(J)                                     CUSTOMARY PROVISIONS WITH RESPECT TO THE
DISPOSITION OR DISTRIBUTION OF ASSETS OR PROPERTY IN ASSET SALE AGREEMENTS,
AGREEMENTS IN RESPECT OF SALES OF EQUITY INTERESTS AND OTHER SIMILAR AGREEMENTS
ENTERED INTO IN CONNECTION WITH TRANSACTIONS NOT PROHIBITED UNDER THIS
AGREEMENT, PROVIDED THAT SUCH ENCUMBRANCE OR RESTRICTION SHALL ONLY BE EFFECTIVE
AGAINST THE ASSETS OR PROPERTY THAT ARE THE SUBJECT OF SUCH AGREEMENTS.

Person - an individual, partnership, corporation, limited liability company,
limited liability partnership, joint stock company, land trust, business trust,
or unincorporated organization, or a Governmental Authority.

30


--------------------------------------------------------------------------------


Petition Date - May 29, 2007.

Plan - an employee pension benefit plan that is covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Internal
Revenue Code and that is either (i) maintained by Borrower for employees or
(ii) maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
Borrower is then making or accruing an obligation to make contributions or has
within the preceding 5 years made or accrued such contributions.

Post-Confirmation Effective Date - August 1, 2007.

Private Provider Agreement - an agreement entered into between any Borrower and
a Healthcare Purchaser under which such Borrower agrees to provide services for
Members of a health plan offered by such Healthcare Purchaser.

Professional Fees Allowance - on any date, an amount equal to that portion of
aggregate uncollected Retail Receivables that, upon collection, will be payable
to physicians as fees and other amounts due from Borrowers under all PSAs.

Professional Fees Reserve - on any date, an amount equal to that portion of
Accounts that have been collected by Borrowers as of such date that is due from
Borrowers to physicians as fees and other amounts due from Borrowers under all
PSAs, as adjusted to deduct amounts attributable to and owing by Subsidiaries
that are not Borrowers to the extent that such Subsidiaries have sufficient Cash
on hand to pay such amounts as are due and payable as of such date.

Pro Rata - with respect to any Lender on any date, a percentage ( expressed as a
decimal rounded to the ninth decimal place) arrived at by dividing the amount of
the Total Commitments of such Lender on such date by the aggregate amount of the
Commitments of all Lenders on such date.

Projections - (i) prior to the Post-Confirmation Effective Date and thereafter
until Administrative Agent and Lenders receive new projections pursuant to
Section 10.1.5, the projections of Borrowers’ financial condition, results of
operations, and cash flow for the Fiscal Year ending June 30, 2008; and
(ii) thereafter, the projections most recently received by Administrative Agent
and Lenders pursuant to and as required by Section 10.1.5.

Properly Contested - in the case of any Debt or Tax of an Obligor that is not
paid as and when due or payable by reason of such Obligor’s bona fide dispute
concerning its liability to pay same or concerning the amount thereof, (i) such
Debt or Tax is being properly contested in good faith by appropriate proceedings
promptly instituted and diligently conducted; (ii) such Obligor has established
appropriate reserves as shall be required in conformity with GAAP; (iii) the
non-payment of such Debt or Tax will not reasonably be expected to have a
Material Adverse Effect and will not result in a forfeiture or sale of any
Collateral; (iv) no Lien is imposed upon any Collateral with respect to such
Debt or Tax unless such Lien is at all times junior and subordinate in priority
to the Liens in favor of Administrative Agent (except only with respect to
property taxes that have priority as a matter of Applicable Law) and enforcement
of such Lien is stayed during the period prior to the final resolution or
disposition of such dispute; and (v) if the Debt or Tax results from, or is
determined by the entry, rendition or issuance against an Obligor of a judgment,
writ, order or decree, enforcement of such judgment, writ, order or decree is
stayed pending a timely appeal or other judicial review.

31


--------------------------------------------------------------------------------


Property - any interest in any kind of property or asset, whether real, personal
or mixed and whether tangible or intangible.

Provider Agreement - the Medicaid Provider Agreement, the Medicare provider
Agreement, any Private Provider Agreement or any other agreement by which a
Third Party Payor is obligated to pay for services rendered to patients of any
Borrower, or all of them, as the context requires.

PSA - each Professional Services Agreement entered into by a Borrower and a
physician or group of physicians in connection with the provision of diagnostic
imaging services.

Purchase Money Debt - means and includes (i) Debt (other than the Obligations)
for the payment of all or any part of the purchase price of any fixed asset,
(ii) any Debt (other than the Obligations) incurred at the time of or within 90
days prior to or after the acquisition of any fixed asset for the purpose of
financing all or any part of the purchase price thereof, and (iii) any renewals,
extensions or refinancings (but not any increases in the principal amounts)
thereof outstanding at the time.

Purchase Money Lien - a Lien upon fixed assets which secures Purchase Money
Debt, but only if such Lien shall at all times be confined solely to the fixed
assets acquired through the incurrence of the Purchase Money Debt secured by
such Lien.

RCRA - the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).

Refinancing Conditions - the following conditions, each of which must be
satisfied before Refinancing Debt shall be permitted under Section 10.2.3:
(i) the Refinancing Debt is in an aggregate principal amount that does not
exceed the aggregate principal amount of the Debt being extended, renewed or
refinanced (except by an amount equal to accrued interest thereon and the amount
of all reasonable costs, expenses and premiums incurred in connection with such
extension, renewal or refinancing), (ii) the Refinancing Debt has a later or
equal final maturity and a longer or equal weighted average life than the Debt
being extended, renewed or refinanced, (iii) the Refinancing Debt does not bear
a rate of interest that exceeds, as of the date of such extension, renewal or
refinancing, a market rate (as determined in good faith by a Senior Officer) for
Debt of such type issued by an entity similar to the Borrower that is liable on
the Debt being extended, renewed or refinanced, (iv) if the Debt being extended,
renewed or refinanced is subordinate to the Obligations, the Refinancing Debt is
subordinated to the same extent, (v) the covenants contained in any instrument
or agreement relating to the Refinancing Debt, taken as a whole, are not
materially less favorable to Borrowers than those relating to the Debt being
extended, renewed or refinanced, (vi) at the time of and after giving effect to
such extension, renewal or refinancing, no Default or Event of Default shall
exist, (vii) no additional Lien is granted to secure the repayment of the
Refinancing Debt, and (viii) no additional Obligor is or may become obligated on
the Refinancing Debt.

Refinancing Debt - Debt for Money Borrowed that is permitted by Section 10.2.3
and that is the subject or the result of an extension, renewal or refinancing.

Register - the register maintained by Administrative Agent in accordance with
Section 5.8.2.

Regulation D - Regulation D of the Board of Governors.

32


--------------------------------------------------------------------------------


Reimbursement Date - as defined in Section 2.3.1(iii).

Rentals - all payments which a lessee is required to make under the terms of any
lease.

Report - as defined in Section 13.1.5.

Reportable Event - any of the events set forth in Section 4043(c) of ERISA.

Required Lenders - at any date of determination thereof, Lenders having
Commitments representing at least 51% of the aggregate Commitments at such time;
provided, however, that if any Lender shall be in breach of any of its
obligations hereunder to Borrowers or Administrative Agent, including any breach
resulting from its failure to honor its Commitment in accordance with the terms
of this Agreement, then, for so long as such breach continues, the term
“Required Lenders” shall mean Lenders (excluding each Lender that is in breach
of its obligations under this Agreement) having Commitments representing at
least 51% of the aggregate Commitments (excluding the Commitments of each Lender
that is in breach of its obligations under this Agreement) at such time;
provided further, that if all of the Commitments have been terminated, the term
“Required Lenders” shall mean Lenders (excluding each Lender that is in breach
of its obligations under this Agreement) holding Loans (including Swingline
Loans) representing at least 51% of the aggregate principal amount of Loans
(including Swingline Loans) outstanding at such time.

Restricted Investment - any acquisition of Property by a Borrower or any of its
Subsidiaries in exchange for cash or other Property, whether in the form of an
acquisition of Equity Interests or Debt, or the purchase or acquisition by such
Borrower or any Subsidiary of any other Property, or a loan, advance or capital
contribution, except the following: (i) acquisitions of fixed assets to be used
in the Ordinary Course of Business of such Borrower or any of its Subsidiaries;
(ii) acquisitions of goods to be used in the provision of services by such
Borrower or any of its Subsidiaries in the Ordinary Course of Business;
(iii) acquisitions of Current Assets in the Ordinary Course of Business of such
Borrower or any of its Subsidiaries; (iv)  investments to the extent existing on
the Post-Confirmation Effective Date; (v) Cash Equivalents; (vi) loans and other
advances of money to the extent not prohibited by Section 10.2.2;
(vii) Permitted Acquisitions; (viii) Hedging Agreements entered into in the
Ordinary Course of Business and not for speculative purposes; (ix) Debt
permitted pursuant to Section 10.2.3; (x) Distributions to the extent permitted
under this Agreement; (xi) extensions of trade credit in the Ordinary Course of
Business; (xii) Permitted Contingent Obligations; (xii) loans and advances to
employees, officers and directors of any Borrower or Guarantor or Subsidiary
thereof (a) to the extent the proceeds thereof are used to acquire Equity
Interests of Parent so long as any cash proceeds received by Parent are
contemporaneously remitted to InSight Health and (b) in the Ordinary Course of
Business (including for travel, entertainment and relocation expenses) in an
aggregate amount for all such loans and advances permitted by this clause (b)
not to exceed $500,000 at any one time outstanding; (xiii) investments
consisting of Equity Interests, obligations, securities or other Property
received by any Guarantor, Borrower or Subsidiary thereof in settlement of
Accounts (created in the Ordinary Course of Business); (xiv) intercompany
investments (a) by any Subsidiary of InSight Health in InSight Health or another
Borrower or Guarantor, and (b) by any Subsidiary of InSight Health that is not a
Borrower or Guarantor in any Person that is not a Borrower or Guarantor; (xv)
investments in prepaid expenses, negotiable instruments held for collection and
lease, utility and workers compensation, performance and similar deposits
entered into as a result of the operations of the business in the Ordinary
Course of Business; and (xvi) expenditures of Cash to purchase Equity Interests
of or funding of loans to joint ventures or other business organizations that
are Affiliates but not Obligors.

33


--------------------------------------------------------------------------------


Restrictive Agreement - an agreement that, if and for so long as an Obligor or
any Subsidiary of such Obligor is a party thereto, would prohibit, condition or
restrict such Obligor’s or Subsidiary’s right to: (a)  incur or repay  any of
the Obligations; (b) grant Liens upon any of such Obligor’s or Subsidiary’s
assets (including Liens granted in favor of Administrative Agent pursuant to the
Loan Documents); (c) declare or make Distributions; or (d) amend, modify, extend
or renew any of the Loan Documents.

Restrictive Trigger Event - for purposes of Section 8.2.5(ii), an occurrence
whereby Liquidity is less than $7,500,000 at a time when there are any Revolver
Loans outstanding.

Retail Collection Account - shall have the meaning ascribed to it in Section
8.2.5(i).

Retail Receivable - an Account arising from (i) the provision of diagnostic
imaging services or (ii) the provision of management of services by IHC or any
other Borrower to any Subsidiary that is not a Borrower.

Retained Rights - with respect to any Governmental Receivable, the rights of any
Obligor or any Subsidiary thereof granted by Applicable Law with respect to such
Governmental Receivable, including, and as applicable, the collection thereof
and discretion over the transfer thereof to any Person (including Administrative
Agent) and to enforce the claim giving rise to such Governmental Receivable
against the applicable Governmental Authority, in the absence of a court order
in the manner expressly contemplated by Applicable  Law.

Revolver Commitment - at any date for any Lender, the obligation of such Lender
to make Revolver Loans and to purchase participations in LC Obligations pursuant
to the terms and conditions of this Agreement, which shall not exceed the
principal amount set forth opposite such Lender’s name under the heading
“Revolver Commitment” on the signature pages of this Agreement or the principal
amount set forth in the Assignment and Acceptance by which it became a Lender,
as modified from time to time pursuant to the terms of this Agreement or to give
effect to any applicable Assignment and Acceptance; and “Revolver Commitments”
means the aggregate principal amount of the Revolver Commitments of all Lenders,
the maximum amount of which on any date shall be $30,000,000, as reduced from
time to time pursuant to Section 2.1.5.

Revolver Loan - a loan made by Lenders as provided in Section 2.1 (including any
Out-of-Formula Loan) or a Swingline Loan funded solely by BofA.

Revolver Note - an Amended and Restated Revolver Note to be executed by
Borrowers in favor of each Lender in the form of Exhibit A attached hereto,
which shall be in the face amount of such Lender’s Revolver Commitment and which
shall evidence all Revolver Loans (other than Swingline Loans) made by such
Lender to Borrowers pursuant to this Agreement.

S&P - Standard & Poor’s Ratings Group, a division of McGraw-Hill, Inc.

Schedule of Accounts - as defined in Section 8.2.1.

SEC - Securities and Exchange Commission.

34


--------------------------------------------------------------------------------


Secured Parties - Administrative Agent, Issuing Bank, Lenders (including BofA as
the provider of Swingline Loans) and BofA (and any Affiliate of BofA) as the
provider of any Bank Products.

Security - shall have the same meaning as in Section 2(1) of the Securities Act
of 1933.

Security Agreement - (i) with respect to Parent, the General Security Agreement
executed by Parent in favor of Administrative Agent and dated September 22,
2005; (ii) with respect to InSight Health, the Amended and Restated General
Security Agreement executed by InSight Health in favor of Administrative Agent
and dated on or about August 1, 2007; and (iii) with respect to any other
Guarantor, the security agreement executed and delivered by such Guarantor to
secure all of its liabilities and obligations under its Guaranty.

Security Documents - each Guaranty, the Control Agreements, the Security
Agreement and all other instruments and agreements now or at any time hereafter
securing the whole or any part of the Obligations.

Senior Note Documents - the Senior Notes, the Senior Notes Indenture and any and
all other agreements, instruments and documents executed in connection therewith
or related thereto.

Senior Note Indenture - the Indenture, dated as of September 22, 2005, among
InSight Health, Parent, Borrowers and U.S. Bank National Association, as
Trustee, as amended by the FRN Indenture Amendment and as further amended and
supplemented from time to time to the extent permitted by this Agreement.

Senior Notes - the $315,000,000 Senior Secured Floating Rate Notes of InSight
Health due 2011 issued under the Senior Note Indenture (and any Senior Secured
Floating Rate Notes of InSight Health due 2011 issued in exchange therefor in an
exchange offer) (plus any principal amounts issued in lieu of Cash interest).

Senior Notes Trustee - U.S. Bank National Association, and any of its successors
and assigns.

Senior Officer - the chairman of the board of directors, the president or the
chief financial officer of a Borrower.

Settlement Report - a report delivered by Administrative Agent to Lenders
summarizing the amount of the outstanding Revolver Loans as of the Settlement
Date and the calculation of the Borrowing Base as of such Settlement Date.

Social Security Act - the Social Security Act as codified at 42 U.S.C. Section
1395 et seq.

Software - shall have the meaning given to the term “software” in the UCC.

Solvent - as to any Person, such Person (i) owns Property whose fair salable
value is greater than the amount required to pay all of such Person’s debts
(including contingent, subordinated, unmatured and unliquidated liabilities),
(ii) owns Property whose present fair salable value (as defined below) is
greater than the probable total liabilities (including contingent, subordinated,
unmatured and unliquidated liabilities), of such Person as they become absolute
and matured, (iii) is able to pay all of its debts as such debts mature,
(iv) has capital that is not unreasonably small for its business and is
sufficient to carry on its business and transactions and all business and
transactions in which it is about to engage, (v) is not “insolvent” within the

35


--------------------------------------------------------------------------------


meaning of Section 101(32) of the Bankruptcy Code, and (vi) has not incurred (by
way of assumption or otherwise) any obligations or liabilities (contingent or
otherwise) under any of the Loan Documents, or made any conveyance pursuant to
or in connection therewith, with actual intent to hinder, delay or defraud
either present or future creditors of such Person or any of its Subsidiaries. 
As used herein, the term “fair salable value” of a Person’s assets means the
amount that may be realized within a reasonable time, either through collection
or sale of such assets at the regular market value, based upon the amount that
could be obtained for such assets within such period by a capable and diligent
seller from an interested buyer who is willing (but is under no compulsion) to
purchase under ordinary selling conditions.

Statutory Reserves - on any date, the percentage (expressed as a decimal)
established by the Board of Governors which is the then stated maximum rate for
all reserves (including all basic, emergency, supplemental or other marginal
reserve requirements and taking into account any transitional adjustments or
other scheduled in reserve requirements) applicable to any member bank of the
Federal Reserve System in respect to Eurocurrency Liabilities (or any successor
category of liabilities under Regulation D).  Such reserve percentage shall
include those imposed pursuant to said Regulation D.  The Statutory Reserve
shall be adjusted automatically on and as of the effective date of any change in
such percentage.

Subordinated Debt - Debt incurred by a Borrower that is expressly subordinated
and made junior in right of payment to the Full Payment of the Obligations and,
to the extent that such Debt is incurred on or after the Post-Confirmation
Effective Date, such Debt is payable on terms and conditions (including terms
relating to interest, fees, repayment and subordination) that are reasonably
satisfactory to Administrative Agent.

Subsidiary - any Person in which more than 50% of its outstanding Voting
Securities is owned directly or indirectly by InSight Health, by a Borrower, by
one or more other Subsidiaries of InSight Health or such Borrower or by InSight
Health and/or a Borrower and one or more other Subsidiaries of InSight Health or
a Borrower.

Supporting LC - an irrevocable letter of credit that is in form and substance
reasonably acceptable to Administrative Agent, issued or confirmed by a bank
reasonably acceptable to Administrative Agent, and payable in Dollars at a place
of payment within the United States that is reasonably acceptable to
Administrative Agent, which letter of credit names Administrative Agent as the
beneficiary thereof.

Supporting Obligation - shall have the meaning given to the term “supporting
obligation” in the UCC.

Swingline Loan - as defined in Section 4.1.3 (ii).

Taxes - any present or future taxes, levies, imposts, duties, fees, assessments,
deductions, withholdings or other charges of whatever nature, including income,
receipts, excise, property, sales, use, transfer, license, payroll, withholding,
social security and franchise taxes now or hereafter imposed or levied by the
United States or any other Governmental Authority and all interest, penalties,
additions to tax and similar liabilities with respect thereto, but excluding
Excluded Taxes.

Term - as defined in Section 6.1.

36


--------------------------------------------------------------------------------


Third Party Payor - any Person (other than the customer or patient) that is
responsible for payment of all or any portion of an Account, including any
commercial or non-profit insurer, any Healthcare Purchaser and any Governmental
Authority making payment pursuant to any Healthcare Law.  For the avoidance of
doubt, the term “Third Party Payors” shall include all Government Payors and all
Commercial Payors.

Transferee - as defined in Section 14.3.3.

Type - any type of a Loan determined with respect to the interest option
applicable thereto, which shall be either a LIBOR Loan or a Base Rate Loan.

UCC -  the Uniform Commercial Code (or any successor statute) as adopted and in
force in the State of New York or, when the laws of any other state govern the
method or manner of the perfection or enforcement of any security interest in
any of the Collateral, the Uniform Commercial Code (or any successor statute) of
such state.

Undrawn Amount - on any date with respect to a particular Letter of Credit, the
total amount then available to be drawn under such Letter of Credit in Dollars.

Unused Line Fee - as defined in Section 3.2.2.


UPSTREAM PAYMENT - COLLECTIVELY:

(a)                                  Distributions by a Subsidiary to a Borrower
or any Obligor (other than Parent);

(b)                                 Distributions by a Subsidiary of a Borrower
that is not wholly-owned by such Borrower to the holders of its Equity
Interests, provided that such Distributions are made pro rata to all holders of
its Equity Interests, taking into account the relative preferences, if any, on
the various classes of Equity Interests of such non-wholly owned Subsidiary;

(c)                                  so long as no Default or Event of Default
shall have occurred and be continuing, Distributions by a Borrower to InSight
Health and by InSight Health to Parent to permit Parent to purchase, redeem or
otherwise acquire or retire for value Parent’s Equity Interests from present or
former officers, directors or employees of any Obligor or Subsidiary thereof (or
permitted transferees, assigns, estates or heirs of the foregoing) upon the
death, disability or termination of employment of such officer, director or
employee, provided, that the aggregate amount of payments under this paragraph
(c) after the Post-Confirmation Effective Date (net of (i) repayment of loans
related to Equity Interests made by an Obligor or Subsidiary thereof pursuant to
clause (xii)(a) of the definition of Restricted Investment and repaid in
connection with such purchase, redemption or other acquisition for value of such
Equity Interests and (ii) any proceeds received by Parent and contributed,
directly or indirectly, to IHC after the date hereof in connection with resales
of any Equity Interests so purchased) shall not exceed $7,500,000 in the
aggregate;

(d)                                 Distributions to InSight Health for InSight
Health to pay InSight Health’s (or distributed by InSight Health to Parent for
Parent to pay Parent’s) proportionate share (as determined based upon pre-tax
income) of the tax liability of the affiliated group of corporations that file
consolidated federal income tax returns (or that file state or local income tax
returns on a consolidated basis), provided that any refunds received by Parent
or InSight Health attributable to InSight Health or any of its Subsidiaries
shall promptly be returned, directly or indirectly, to IHC through a
contribution or purchase of common Equity Interests of InSight Health and/or
IHC, as applicable;

37


--------------------------------------------------------------------------------


(e)                                  Distributions to InSight Health in amounts
required for InSight Health to pay (or distributed by InSight Health to Parent
in amounts required for Parent to pay) franchise taxes and other fees required
to maintain its existence and provide for all other customary operating costs of
InSight Health and Parent to the extent attributable to the ownership and
operation of InSight Health and its Subsidiaries, including in respect of
director fees and expenses, administrative, legal and accounting services
provided by third parties and other customary costs and expenses including all
costs and expenses with respect to filings with the SEC; and

(f)                                    cashless exercises of options or
warrants.

USA Patriot Act - the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56, 115 Stat. 272 (2001).

Voting Securities - Equity Interests of any class or classes of a corporation or
other entity the holders of which are ordinarily, in the absence of
contingencies, entitled to elect a majority of the corporate directors or
individuals performing similar functions.

Wholesale Collection Account - shall have the meaning ascribed to it in Section
8.2.5(i).

Wholesale Receivable - an Account that is not a Retail Receivable.

1.2.                            Accounting Terms.  Unless otherwise specified
herein, all terms of an accounting character used in this Agreement shall be
interpreted, all accounting determinations under this Agreement shall be made,
and all financial statements required to be delivered under this Agreement shall
be prepared in accordance with GAAP, applied on a basis consistent with the most
recent audited Consolidated financial statements of Parent, InSight Health,
Borrowers and their respective Subsidiaries heretofore delivered to
Administrative Agent and Lenders, except for any change required by GAAP.

1.3.                            Other Terms.  All other terms contained in this
Agreement shall have, when the context so indicates, the meanings provided for
by the UCC to the extent the same are used or defined therein.

1.4.                            Certain Matters of Construction.  The terms
“herein,” “hereof” and “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular section, paragraph or
subdivision.  Any pronoun used shall be deemed to cover all genders.  In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding.”  The section titles, table of contents and list of
exhibits appear as a matter of convenience only and shall not affect the
interpretation of this Agreement.  All references to statutes shall include all
related rules and implementing regulations and any amendments of same and any
successor statutes, rules and regulations; to any agreement, instrument or other
documents (including any of the Loan Documents) shall include any and all
modifications and supplements thereto and any and all restatements, extensions
or renewals thereof to the extent such modifications, supplements, restatements,
extensions or renewals of any such documents are permitted by the terms thereof;
to any Person (including, Administrative Agent, a Borrower, a Lender or BofA)
shall mean and include the successors and permitted assigns of such Person;
to ”including” and “include” shall be understood to mean “including, without
limitation” (and, for purposes of each Loan Document, the parties agree that the
rule of ejusdem generis shall not be applicable to limit a general statement,
which is followed by or referable to an enumeration of specific matters to
matters similar to the

38


--------------------------------------------------------------------------------


matters specifically mentioned); to the time of day shall mean the time of day
on the day in question in New York, New York, unless otherwise expressly
provided in this Agreement; or to the “discretion” of Administrative Agent or a
Lender shall mean the reasonable discretion of such Person.  A Default or an
Event of Default shall be deemed to exist at all times during the period
commencing on the date that such Default or Event of Default occurs to the date
on which such Default or Event of Default is waived in writing by Administrative
Agent (acting with the consent or at the direction of the Lenders or the
Required Lenders, as applicable) pursuant to this Agreement or, in the case of a
Default, is cured within any period of cure expressly provided in this
Agreement; and an Event of Default shall “continue” or be “continuing” until
such Event of Default has been waived in writing by Administrative Agent (acting
with the consent or at the direction of the Lenders or the Required Lenders, as
applicable).  All calculations of Value shall be in Dollars, all Loans shall be
funded in Dollars and all Obligations shall be repaid in Dollars.  Whenever the
phrase “to the best of Borrowers’ knowledge” or words of similar import relating
to the knowledge or the awareness of a Borrower are used in this Agreement or
other Loan Documents, such phrase shall mean and refer to the actual knowledge
of a Senior Officer of any Borrower.

SECTION 2.                            CREDIT FACILITY

Subject to the terms and conditions of, and in reliance upon the representations
and warranties made in, this Agreement and the other Loan Documents, Lenders
severally agree to the extent and in the manner hereinafter set forth to make
their respective shares of the Commitments available to Borrowers in an
aggregate amount up to $30,000,000, as set forth hereinbelow:

2.1.                            Commitment.

2.1.1.                     Revolver Loans.  Each Lender agrees, severally to the
extent of its Revolver Commitment and not jointly with the other Lenders, upon
the terms and subject to the conditions set forth herein, to make Revolver Loans
to Borrowers on any Business Day during the period from the Post-Confirmation
Effective Date through the Business Day before the last day of the Term, not to
exceed in aggregate principal amount outstanding at any time such Lender’s
Revolver Commitment at such time, which Revolver Loans may be repaid and
reborrowed in accordance with the provisions of this Agreement; provided,
however, that Lenders shall have no obligation to Borrowers whatsoever to honor
any request for a Revolver Loan on or after the Commitment Termination Date or
if at the time of the proposed funding thereof the aggregate principal amount of
all of the Revolver Loans then outstanding (including Swingline Loans) and
Pending Revolver Loans exceeds, or would exceed after the funding of such
Revolver Loan, the Borrowing Base.  Each Borrowing of Revolver Loans shall be
funded by Lenders on a Pro Rata basis in accordance with their respective
Revolver Commitments (except for BofA with respect to Swingline Loans).  The
Revolver Loans shall bear interest as set forth in Section 3.1.  Each Revolver
Loan shall, at the option of Borrowers, be made or continued as, or converted
into, part of one or more Borrowings that, unless specifically provided herein,
shall consist entirely of Base Rate Loans or LIBOR Loans.

2.1.2.                     Out-of-Formula Loans.  If the unpaid balance of
Revolver Loans outstanding at any time should exceed the Borrowing Base at such
time (an “Out-of-Formula Condition”), such Revolver Loans shall nevertheless
constitute Obligations that are secured by the Collateral and entitled to all of
the benefits of the Loan Documents.  In the event that Lenders are willing in
their discretion to make Out-of-Formula Loans or are required to do so by
Section 13.9.4, such Out-of-Formula Loans shall be payable  within 2 Business
Days of demand and shall bear interest as provided in Section 3.1.5 or as
otherwise agreed among Administrative Agent, Borrowers and Lenders.

39


--------------------------------------------------------------------------------


2.1.3.                     Use of Proceeds.  The proceeds of the Revolver Loans
shall be used by Borrowers solely for one or more of the following purposes: 
(i) to pay any of the Obligations in accordance with this Agreement; and (ii) to
make expenditures for other lawful corporate purposes of Borrowers to the extent
such expenditures are not prohibited by this Agreement or Applicable Law.  In no
event may any Revolver Loan proceeds be used by any Borrower (iii) to purchase
or to carry, or to reduce, retire or refinance any Debt incurred to purchase or
carry, any Margin Stock or for any related purpose that violates the provisions
of Regulations T, U or X of the Board of Governors, or (iv) to fund any
operations or finance any investments or activities in, or to make payments to,
a Blocked Person.

2.1.4.                     Revolver Notes.  The Revolver Loans made by each
Lender and interest accruing thereon shall be evidenced by the records of
Administrative Agent and such Lender and by the Revolver Note payable to such
Lender (or the assignee of such Lender), which shall be executed by Borrowers,
completed in conformity with this Agreement and delivered to such Lender.  All
outstanding principal amounts and accrued interest under the Revolver Notes
shall be due and payable as set forth in Section 5.2.

2.1.5.                     Voluntary Reductions of Revolver Commitments. 
Borrowers shall have the right to permanently reduce the amount of the Revolver
Commitments, on a Pro Rata basis for each Lender, at any time and from time to
time upon written notice to Administrative Agent of such reduction, which notice
shall specify the amount of such reduction, shall be irrevocable once given,
shall be given at least 5 Business Days prior to the requested reduction. 
Administrative Agent shall promptly transmit such notice to each Lender.  If on
the effective date of any such reduction in the Revolver Commitments and after
giving effect thereto an Out-of-Formula Condition exists, then the provisions of
Section 5.2.1(iii) shall apply, except that such repayment shall be due
immediately upon such effective date without further notice to or demand upon
Borrowers.  If the Commitments are reduced to zero, then such reduction shall be
deemed a termination of the Commitments by Borrowers pursuant to Section 6.2.2. 
The Revolver Commitments, once reduced, may not be reinstated without the
written consent of all Lenders.

2.2.                            Reserved.

2.3.                            LC Facility.

2.3.1.                     Issuance of Letters of Credit.  Subject to all of the
terms and conditions hereof, Issuing Bank agrees to establish the LC Facility
pursuant to which, during the period from the date hereof to the last day of the
Term, Issuing Bank shall issue one or more Letters of Credit on Administrative
Agent’s request therefor from time to time, subject to the following terms and
conditions:

(i)                                     Each Borrower acknowledges that Issuing
Bank’s willingness to issue any Letter of Credit is conditioned upon Issuing
Bank’s receipt of (A) an LC Application with respect to the requested Letter of
Credit and (B) such other instruments and agreements as Issuing Bank may
customarily require for the issuance of a letter of credit of equivalent type
and amount as the requested Letter of Credit.  Issuing Bank shall have no
obligation to issue any Letter of Credit unless (x) Issuing Bank receives an LC
Request and LC Application at least 3 Business Days prior to the date of
issuance of a Letter of Credit, and (y) each of the LC Conditions is satisfied
on the date of Issuing Bank’s receipt of the LC Request and at the time of the
requested issuance of a Letter of Credit.

(ii)                                  Letters of Credit may be requested by a
Borrower only if they are to be used (a) to support obligations of such Borrower
incurred in the Ordinary Course of Business of such Borrower, on a standby
basis, or (b) for such other purposes as Administrative Agent and Lenders may
approve from time to time in writing.

40


--------------------------------------------------------------------------------


(iii)                               Borrowers shall comply with all of the terms
and conditions imposed on Borrowers by Issuing Bank that are contained in any LC
Application or in any other agreement  customarily or reasonably required by
Issuing Bank in connection with the issuance of any Letter of Credit.  If
Issuing Bank shall honor any request for payment under a Letter of Credit,
Borrowers shall be jointly and severally obligated to pay to Issuing Bank, in
Dollars on the same day as the date on which payment was made by Issuing Bank
(the “Reimbursement Date”), an amount equal to the amount paid by Issuing Bank
under such Letter of Credit (or, if payment thereunder was made by Issuing Bank
in a currency other than Dollars, an amount equal to the Dollar equivalent of
such currency, as determined by Issuing Bank, as of the time of Issuing
Bank’s payment under such Letter of Credit, in each case), together with
interest from and after the Reimbursement Date until Full Payment is made by
Borrowers at the Default Rate for Revolver Loans constituting Base Rate Loans. 
Until Issuing Bank has received payment from Borrowers in accordance with the
foregoing provisions of this clause (iii), Issuing Bank, in addition to all of
its other rights and remedies under this Agreement and any LC Application, shall
be fully subrogated to the rights and remedies of each beneficiary under
such Letter of Credit whose claims against Borrowers have been discharged with
the proceeds of such Letter of Credit.  Whether or not a Borrower submits any
Notice of Borrowing to Administrative Agent, Borrowers shall be deemed to have
requested from Lenders a Borrowing of Base Rate Loans in an amount necessary to
pay to Issuing Bank all amounts due Issuing Bank on any Reimbursement Date and
each Lender agrees to fund its Pro Rata share of such Borrowing whether or not
any Default or Event of Default has occurred or exists, the Commitments have
been terminated, the funding of the Borrowing would result in (or increase the
amount of) any Out-of-Formula Condition, or any of the conditions set forth in
Section 11 are not satisfied.

(iv)                              Borrowers assume all risks of the acts,
omissions or misuses of any Letter of Credit by the beneficiary thereof.  The
obligation of Borrowers to reimburse Issuing Bank for any payment made by
Issuing Bank under a Letter of Credit shall be absolute, unconditional,
irrevocable and joint and several and shall be paid without regard to any lack
of validity or enforceability of any Letter of Credit or the existence of any
claim, setoff, defense or other right which Borrowers may have at any time
against a beneficiary of any Letter of Credit.  The rights, remedies, powers and
privileges of Issuing Bank under this Agreement with respect to Letters of
Credit shall be in addition to, and cumulative with, all rights, remedies,
powers and privileges of Issuing Bank under any of the LC Documents.  Nothing
herein shall be deemed to release Issuing Bank from any liability or obligation
that it may have in respect to any Letter of Credit arising out of and directly
resulting from its own gross negligence or willful misconduct.

(v)                                 No Letter of Credit shall be extended or
amended in any respect that is not solely ministerial, unless all of the LC
Conditions are met as though a new Letter of Credit were being requested and
issued.

(vi)                              Unless otherwise provided in any of the LC
Documents, each LC Application and each standby Letter of Credit shall be
subject to the Uniform Customs and Practice for Documentary Credits (1993
Revision), International Chamber of Commerce No. 500, and any amendments or
revisions thereto.

41


--------------------------------------------------------------------------------


2.3.2.                     Participations.

(i)                                     Immediately upon the issuance of any
Letter of Credit, each Lender shall be deemed to have irrevocably and
unconditionally purchased and received from Issuing Bank, without recourse or
warranty, an undivided interest and participation equal to the Pro Rata share of
such Lender (a “Participating Lender”) in all LC Obligations arising in
connection with such Letter of Credit, but in no event greater than an amount
which, when added to such Lender’s Pro Rata share of all Revolver Loans and LC
Obligations then outstanding, exceeds such Lender’s Revolver Commitment;
provided, however, that if Issuing Bank shall have received written notice from
a Lender on or before the Business Day immediately prior to the date of Issuing
Bank’s issuance of a Letter of Credit that one or more of the conditions set
forth in Section 11 or Section 2.3.1 has not been satisfied, Issuing Bank shall
have no obligation to issue the requested Letter of Credit or any other Letter
of Credit until such notice is withdrawn in writing by that Lender or until the
Required Lenders shall have effectively waived such condition in accordance with
this Agreement.  In no event shall Issuing Bank be deemed to have notice or
knowledge of any existence of any Default or Event of Default or the failure of
any conditions in Sections 11 or 2.3.1 to be satisfied prior to its receipt of
such notice from a Lender.

(ii)                                  If Issuing Bank makes any payment under a
Letter of Credit and Borrowers do not repay or cause to be repaid the amount of
such payment on the Reimbursement Date, Issuing Bank shall promptly notify
Administrative Agent, which shall promptly notify each Participating Lender, of
such payment and each Participating Lender shall promptly (and in any event
within 1 Business Day after its receipt of notice from Administrative Agent) and
unconditionally pay to Administrative Agent, for the account of Issuing Bank, in
immediately available funds, the amount of such Participating Lender’s Pro Rata
share of such payment, and Administrative Agent shall promptly pay such amounts
to Issuing Bank.  If a Participating Lender does not make its Pro Rata share of
the amount of such payment available to Administrative Agent on a timely basis
as herein provided, such Participating Lender agrees to pay to Administrative
Agent for the account of Issuing Bank, forthwith on demand, such amount together
with interest thereon at the Federal Funds Rate until paid.  The failure of any
Participating Lender to make available to Administrative Agent for the account
of Issuing Bank such Participating Lender’s Pro Rata share of the LC Obligations
shall not relieve any other Participating Lender of its obligation hereunder to
make available to Administrative Agent its Pro Rata share of the LC
Obligations.  No Participating Lender shall be responsible for the failure of
any other Participating Lender to make available to Administrative Agent its Pro
Rata share of the LC Obligations on the date such payment is to be made.

(iii)                               Whenever Issuing Bank receives a payment on
account of the LC Obligations, including any interest thereon, as to which
Administrative Agent has previously received payments from any Participating
Lender for the account of Issuing Bank, Issuing Bank shall promptly pay to each
Participating Lender which has funded its participating interest therein, in
immediately available funds, an amount equal to such Participating Lender’s Pro
Rata share thereof.

(iv)                              The obligation of each Participating Lender to
make payments to Administrative Agent for the account of Issuing Bank in
connection with Issuing Bank’s payment under a Letter of Credit shall be
absolute, unconditional and irrevocable, not subject to any counterclaim,
setoff, qualification or exception whatsoever, and shall be made in accordance
with the terms and conditions of this Agreement under all circumstances and
irrespective of whether or not Borrowers may assert or have any claim for any
lack of validity or unenforceability of this Agreement or any of the other Loan
Documents; the existence of any Default or Event of Default;

42


--------------------------------------------------------------------------------


any draft, certificate or other document presented under a Letter of Credit
having been determined to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; the
existence of any setoff or defense any Obligor may have with respect to any of
the Obligations; or the termination of the Commitments.

(v)                                 Neither Issuing Bank nor any of its
officers, directors, employees or agents shall be liable to any Participating
Lender for any action taken or omitted to be taken under or in connection with
any of the LC Documents except as a result of actual gross negligence or willful
misconduct on the part of Issuing Bank.  Issuing Bank does not assume any
responsibility for any failure or delay in performance or breach by a Borrower
or any other Person of its obligations under any of the LC Documents.  Issuing
Bank does not make to Participating Lenders any express or implied warranty,
representation or guaranty with respect to the Collateral, the LC Documents, or
any Obligor.  Issuing Bank shall not be responsible to any Participating Lender
for any recitals, statements, information, representations or warranties
contained in, or for the execution, validity, genuineness, effectiveness or
enforceability of or any of the LC Documents; the validity, genuineness,
enforceability, collectibility, value or sufficiency of any of the Collateral or
the perfection of any Lien therein; or the assets, liabilities, financial
condition, results of operations, business, creditworthiness or legal status of
any Obligor or any Account Debtor.  In connection with its administration of and
enforcement of rights or remedies under any of the LC Documents, Issuing Bank
shall be entitled to act, and shall be fully protected in acting upon, any
certification, notice or other communication in whatever form believed by
Issuing Bank, in good faith, to be genuine and correct and to have been signed,
sent or made by a proper Person.  Issuing Bank may consult with and employ legal
counsel, accountants and other experts and to advise it concerning its rights,
powers and privileges under the LC Documents and shall be entitled to act upon,
and shall be fully protected in any action taken in good faith reliance upon,
any advice given by such experts.  Issuing Bank may employ agents and
attorneys-in-fact in connection with any matter relating to the LC Documents and
shall not be liable for the negligence, default or misconduct of any such agents
or attorneys-in-fact selected by Issuing Bank with reasonable care.  Issuing
Bank shall not have any liability to any Participating Lender by reason of
Issuing Bank’s refraining to take any action under any of the LC Documents
without having first received written instructions from the Required Lenders to
take such action.

(vi)                              Upon the request of any Participating Lender,
Issuing Bank shall furnish to such Participating Lender copies (to the extent
then available to Issuing Bank) of each outstanding Letter of Credit and related
LC Documents as may be in the possession of Issuing Bank and reasonably
requested from time to time by such Participating Lender.

2.3.3.                     Cash Collateral Account.  If any LC Obligations,
whether or not then due or payable, shall for any reason be outstanding (i) at
any time that an Event of Default exists, (ii) on any date that Availability is
less than zero or (iii) on or at any time after the Commitment Termination Date,
then Borrowers shall, on Issuing Bank’s or Administrative Agent’s request,
forthwith pay to Issuing Bank the amount of any LC Obligations that are then due
and payable and shall, upon the occurrence of any of the events described in
clauses (i) and (iii) hereinabove, Cash Collateralize all outstanding Letters of
Credit or deliver to Administrative Agent a Supporting LC in a face amount equal
to 104% of the aggregate Undrawn Amounts of such Letters of Credit.  If
notwithstanding the occurrence of one or more of the events described in
clauses (i) and (iii) in the immediately preceding sentence Borrowers fail to
Cash Collateralize, or provide a Supporting LC as provided hereinabove with
respect to, any outstanding Letters of Credit on the first Business Day
following Administrative Agent’s or Issuing Bank’s demand therefor, Lenders may
(and shall upon direction of Administrative Agent) advance such amount as
Revolver Loans (whether or not the Commitment Termination Date has occurred or
an Out-of-Formula Condition is created thereby).  Such cash (together with any
interest accrued thereon) shall be held by

43


--------------------------------------------------------------------------------


Administrative Agent in the Cash Collateral Account and may be invested, in
Administrative Agent’s discretion, in Cash Equivalents.  Each Borrower hereby
pledges to Administrative Agent and grants to Administrative Agent a security
interest in, for the benefit of Administrative Agent in such capacity and for
the Pro Rata Benefit of Lenders, all Cash Collateral held in the Cash Collateral
Account from time to time and all proceeds thereof, as security for the payment
of all Obligations (including LC Obligations), whether or not then due or
payable.  From time to time after cash is deposited in the Cash Collateral
Account, Administrative Agent may apply Cash Collateral then held in the Cash
Collateral Account to the payment of any amounts, in such order as
Administrative Agent may elect, as shall be or shall become due and payable by
Borrowers to Issuing Bank, Administrative Agent or any Lender with respect to
the LC Obligations.  Neither Borrowers nor any other Person claiming by, through
or under or on behalf of Borrowers shall have any right to withdraw any of the
Cash Collateral held in the Cash Collateral Account, including any accrued
interest, provided that upon termination or expiration of all Letters of Credit
and the payment and satisfaction of all of the LC Obligations, any Cash
Collateral remaining in the Cash Collateral Account (plus accrued interest
thereon, if any)shall be returned to Borrowers unless an Event of Default then
exists (in which event Administrative Agent may apply such Cash Collateral to
the payment of any other Obligations outstanding and, to the extent so applied,
such Cash Collateral shall be applied in accordance with the provisions of
Section 5.6, with any surplus to be turned over to Borrowers).

2.3.4.                     Indemnifications

(i)                                     In addition to and without limiting any
other indemnity which Borrowers may have to any Indemnitees under any of the
Loan Documents, each Borrower hereby agrees to indemnify and defend each of the
Indemnitees and to hold each of the Indemnitees harmless from and against any
and all Claims which any Indemnitee may suffer, incur or be subject to as a
consequence, directly or indirectly, of (a) the issuance of, payment or failure
to pay or any performance or failure to perform under any Letter of Credit,
(b) any suit, investigation or proceeding as to which Administrative Agent or
any Lender is or may become a party to as a consequence, directly or indirectly,
of the issuance of any Letter of Credit or the payment or failure to pay
thereunder or (c) Issuing Bank following any instructions of a Borrower with
respect to any Letter of Credit or any Document received by Issuing Bank with
reference to any Letter of Credit.  The foregoing indemnity obligations of
Borrowers are subject to the provisions of Section 15.3 hereof.

(ii)                                  Each Participating Lender agrees to
indemnify and defend each of the Issuing Bank Indemnitees (to the extent the
Issuing Bank Indemnitees are not reimbursed by Borrowers or any other Obligor,
but without limiting the indemnification obligations of Borrowers under this
Agreement), to the extent of such Lender’s Pro Rata share of the Revolver
Commitments, from and against any and all Claims which may be imposed on,
incurred by or asserted against any of the Issuing Bank Indemnitees in any way
related to or arising out of Issuing Bank’s administration or enforcement of
rights or remedies under any of the LC Documents or any of the transactions
contemplated thereby (including costs and expenses which Borrowers are obligated
to pay under Section 15.2).

2.4.                            Bank Products.  Borrowers may request BofA to
provide, or to arrange for one or more of its Affiliates to provide, Bank
Products, but BofA shall have no obligation whatsoever to provide, or to arrange
for the provision of, any Bank Products.  If Bank Products are provided by an
Affiliate of BofA under any of the Loan Documents, Borrowers agree to indemnify
and hold Administrative Agent, BofA and Lenders harmless from and against any
and all Claims at any time incurred by Administrative Agent, BofA or any Lenders
that arise from any indemnity given to such Affiliates that relate to such Bank
Products.  Borrowers acknowledge that obtaining Bank Products from BofA or
BofA’s Affiliates hereunder is in the discretion of BofA or BofA’s Affiliates
and is subject to all rules and regulations of BofA or BofA’s Affiliates that
are applicable to such Bank Products.

44


--------------------------------------------------------------------------------


SECTION 3.                       INTEREST, FEES AND CHARGES

3.1.                            Interest.

3.1.1.                     Rates of Interest.  Borrowers agree to pay interest
in respect of all unpaid principal amounts of the Revolver Loans from the
respective dates such principal amounts are advanced until paid (whether at
stated maturity, on acceleration or otherwise) at a rate per annum equal to the
applicable rate indicated below:

(i)                                     for Revolver Loans made or outstanding
as Base Rate Loans, the Applicable Margin plus the Base Rate in effect from time
to time; or

(ii)                                  for Revolver Loans made or outstanding as
LIBOR Loans, the Applicable Margin plus the Adjusted LIBOR Rate for the
applicable Interest Period selected by Borrowers in conformity with this
Agreement.

Upon determining the Adjusted LIBOR Rate for any Interest Period requested by
Borrowers, Administrative Agent shall promptly notify Borrowers thereof by
telephone and, if so requested by Borrowers, confirm the same in writing.  Such
determination shall, absent manifest error, be final, conclusive and binding on
all parties and for all purposes.  The applicable rate of interest for all Loans
(or portions thereof) bearing interest based upon the Base Rate shall be
increased or decreased, as the case may be, by an amount equal to any increase
or decrease in the Base Rate, with such adjustments to be effective as of the
opening of business on the day that any such change in the Base Rate becomes
effective.  Interest on each Loan shall accrue from and including the date on
which such Loan is made, converted to a Loan of another Type or continued as a
LIBOR Loan to (but excluding) the date of any repayment thereof; provided,
however, that, if a Loan is repaid on the same day made, one day’s interest
shall be paid on such Loan.

3.1.2.                     Conversions and Continuations.

(i)                                     Borrowers may on any Business Day,
subject to the giving of a proper Notice of Conversion/Continuation as
hereinafter described, elect (A) to continue all or any part of a LIBOR Loan by
selecting a new Interest Period therefor, to commence on the last day of
the immediately preceding Interest Period, or (B) to convert all or any part of
a Loan of one Type into a Loan of another Type; provided, however, during the
period that any Event of Default exists, Administrative Agent may (and shall at
the direction of the Required Lenders) declare that no Loan may be made or
continued as or converted into a LIBOR Loan.  Any conversion of a LIBOR Loan
into a Base Rate Loan shall be made on the last day of the Interest Period for
such LIBOR Loan.  Any conversion or continuation made with respect to less than
the entire outstanding balance of the Loans must be allocated among Lenders on a
Pro Rata basis and the Interest Period for Loans converted into or continued as
LIBOR Loans shall be coterminous for each Lender.

(ii)                                  Whenever Borrowers desire to convert or
continue Loans under Section 3.1.2(i), Borrower Agent shall give Administrative
Agent written notice (or telephonic notice promptly confirmed in writing)
substantially in the form of Exhibit C (a “Notice of Conversion/Continuation”),
signed by an authorized officer of Borrower Agent, at least 1 Business Day
before the requested conversion date, in the case of a conversion into Base Rate

45


--------------------------------------------------------------------------------


Loans, and at least 3 Business Days before the requested conversion or
continuation date,  in the case of a conversion into or continuation of
LIBOR Loans.  Promptly after receipt of a Notice of Conversion/Continuation,
Administrative Agent shall notify each Lender in writing of the proposed
conversion or continuation.  Each such Notice of Conversion/Continuation shall
be irrevocable and shall specify the aggregate principal amount of the Loans to
be converted or continued, the date of such conversion or continuation (which
shall be a Business Day) and whether the Loans are being converted into or
continued as LIBOR Loans (and, if so, the duration of the Interest Period to be
applicable thereto and, in the absence of any specification by Borrowers of the
Interest Period, an Interest Period of one month will be deemed to be specified)
or Base Rate Loans.  If, upon the expiration of any Interest Period in respect
of any LIBOR Loans, Borrowers shall have failed to deliver the Notice of
Conversion/Continuation, Borrowers shall be deemed to have elected to convert
such LIBOR Loans to Base Rate Loans.

3.1.3.                     Interest Periods.  In connection with the making or
continuation of, or conversion into, each Borrowing of LIBOR Loans, Borrowers
shall select an interest period (each an “Interest Period”) to be applicable to
such LIBOR Loan, which interest period shall commence on the date such LIBOR
Loan is made and shall end on a numerically corresponding day in the first,
second, third or sixth month thereafter; provided, however, that:

(i)                                     the initial Interest Period for a LIBOR
Loan shall commence on the date of such Borrowing (including the date of any
conversion from a Loan of another Type) and each Interest Period occurring
thereafter in respect of such Revolver Loan shall commence on the date on which
the next preceding Interest Period expires;

(ii)                                  if any Interest Period would otherwise
expire on a day that is not a Business Day, such Interest Period shall expire on
the next succeeding Business Day, provided that, if any Interest Period in
respect of LIBOR Loans would otherwise expire on a day that is not
a Business Day but is a day of the month after which no further Business Day
occurs in such month, such Interest Period shall expire on the immediately
preceding Business Day;

(iii)                               any Interest Period that begins on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period shall expire on the last Business Day of such calendar
month; and

(iv)                              no Interest Period shall extend beyond the
last day of the Term.

3.1.4.                     Interest Rate Not Ascertainable.  If Administrative
Agent shall determine (which determination shall, absent manifest error, be
final, conclusive and binding upon all parties) that on any date for determining
the Adjusted LIBOR Rate for any Interest Period, by reason of any changes
arising after the date of this Agreement affecting the London interbank market
or any Lender’s position in such market, adequate and fair means do not exist
for ascertaining the applicable interest rate on the basis provided for in
the definition of Adjusted LIBOR Rate, then, and in any such event,
Administrative Agent shall forthwith give notice (by telephone promptly
confirmed in writing) to Borrowers of such determination.  Until Administrative
Agent notifies Borrowers that the circumstances giving rise to the suspension
described herein no longer exist (which Administrative Agent agrees to do
promptly after such circumstance no longer exists, the obligation of Lenders to
make LIBOR Loans shall be suspended, and such affected Loans then outstanding
shall, at the end of the then applicable Interest Period or at such earlier time
as may be required by Applicable Law, bear the same interest as Base Rate Loans.

46


--------------------------------------------------------------------------------


3.1.5.                     Default Rate of Interest.  Borrowers shall pay
interest at a rate per annum equal to the Default Rate (i) with respect to any
portion of the principal amount of the Obligations (and, to the extent permitted
by Applicable Law, all past due interest) that is not paid on the due date
thereof (whether due at stated maturity, on demand, upon acceleration or
otherwise) until Full Payment thereof; (ii) with respect to the principal amount
of all of the Obligations (and, to the extent permitted by Applicable Law, all
past due interest) upon the earlier to occur of (x) Borrower Agent’s receipt of
notice from Administrative Agent of the Required Lenders’ election to charge the
Default Rate based upon the existence of any Event of Default under Section 10.3
(which notice Administrative Agent shall send only with the consent or at the
direction of the Required Lenders), whether or not acceleration or demand for
payment of the Obligations has been made, or (y) the commencement by or against
any Borrower of an Insolvency Proceeding whether or not under the circumstances
described in clauses (i) or (ii) hereof Lenders elect to accelerate the maturity
or demand payment of any of the Obligations; and (iii) with respect to the
principal amount of any Out-of-Formula Loans (unless otherwise agreed in writing
by the Required Lenders), whether or not demand for payment thereof has been
made by Administrative Agent.  To the fullest extent permitted by Applicable
Law, the Default Rate shall apply and accrue on any judgment entered with
respect to any of the Obligations and to the unpaid principal amount of the
Obligations during any Insolvency Proceeding of a Borrower.  Each Borrower
acknowledges that the cost and expense to Administrative Agent and each Lender
attendant upon the occurrence of an Event of Default are difficult to ascertain
or estimate and that the Default Rate is a fair and reasonable estimate to
compensate Administrative Agent and Lenders for such added cost and expense. 
Interest accrued at the Default Rate shall be due and payable on demand.

3.2.                            Fees.  In consideration of Lenders’
establishment of the Commitments in favor of Borrowers, and Administrative
Agent’s agreement to serve as collateral and administrative agent hereunder,
Borrowers jointly and severally agree to pay the following fees:

3.2.1.                     Closing Fee.  Borrowers shall be jointly and
severally obligated to pay to Administrative Agent, for the Pro Rata Benefit of
the Initial Lender, a closing fee in the amount set forth in the Fee Letter,
which shall be paid on the Post-Confirmation Effective Date.

3.2.2.                     Unused Line Fee.  Borrowers shall be jointly and
severally obligated to pay to Administrative Agent, monthly in arrears on the
first day of each month (commencing September 1, 2007), for the Pro Rata benefit
of Lenders, an unused line fee (the “Unused Line Fee”) equal to the Applicable
Margin for the Unused Line Fee divided by 360 days and multiplied by the number
of days in the immediately preceding month and then multiplied by the amount by
which the Average Revolver Loan Balance for such immediately preceding  month
(or portion of such month that the Commitments are in effect) is less than the
aggregate amount of the Revolver Commitments; but if the Commitments are
terminated on a day other than the last day of a month, then any such Unused
Line Fee payable for such month in which termination shall occur shall be paid
on the effective date of such termination.  The Unused Line Fee shall be deemed
fully earned and non-refundable when due and payable.

3.2.3.                     LC Facility Fees.  Borrowers shall be jointly and
severally obligated to pay:  (a)(i) to Administrative Agent for the Pro Rata
account of each Lender for all Letters of Credit, the Applicable Margin in
effect for Revolver Loans that are LIBOR Loans on a per annum basis based on the
average amount available to be drawn under Letters of Credit outstanding and all
Letters of Credit that are paid or expire during the period of measurement,
payable monthly, in arrears, on the first Business Day of the following month;
(ii) to Issuing Bank for its own account a Letter of Credit fronting fee of
.125% per annum based upon the face amount of each Letter of Credit issued
during the period of measurement, payable monthly, in arrears, on the first
Business Day of the following month; and (iii) to Issuing Bank for its own
account all customary charges associated with the issuance, amending,
negotiating, payment, processing and administration of all Letters of Credit. 
All Letter of Credit fees that are expressed as a percentage shall be increased
to a percentage that is 2% greater than the percentage that would otherwise be
applicable to Revolver Loans when the Default Rate is in effect.

47


--------------------------------------------------------------------------------


3.2.4.                     Audit and Appraisal Fees and Expenses.  Borrowers
shall reimburse Administrative Agent for all reasonable out-of-pocket costs and
expenses incurred by Administrative Agent in connection with examinations and
reviews of any Obligor’s books and records up to 2 times per Loan Year unless an
Event of Default exists (in which event, there shall be no limit on the number
of examinations and reviews for which Borrowers shall be obligated to reimburse
Administrative Agent) and, in each case, shall pay to Administrative Agent the
standard amount charged by Administrative Agent per day ($850 per day as of the
Post-Confirmation Effective Date) for each day that an employee or agent of
Administrative Agent shall be engaged in an examination or review of any
Obligor’s books and records.  The foregoing shall  not be construed to limit
Administrative Agent’s right to conduct audits as provided in Section 10.1.1.

3.2.5.                     Agency Fee.  In consideration of BofA’s service as
Administrative Agent hereunder, Borrowers shall be jointly and severally
obligated to pay to Administrative Agent an administration fee in the amount set
forth in the Fee Letter, which shall be paid on the Post-Confirmation Effective
Date and thereafter on each anniversary of the Post-Confirmation Effective Date.

3.2.6.                     General Provisions.  All fees shall be fully earned
by the identified recipient thereof pursuant to the foregoing provisions of this
Agreement on the due date thereof (and, in the case of Letters of Credit, upon
each issuance, renewal or extension of such Letter of Credit) and, except as
otherwise set forth herein or required by Applicable Law, shall not be subject
to rebate, refund or proration.  All fees provided for in Section 3.2 are and
shall be deemed to be compensation for services and are not, and shall not be
deemed to be, interest or any other charge for the use, forbearance or detention
of money.

3.3.                            Computation of Interest and Fees.  All fees and
other charges provided for in this Agreement that are calculated as a per annum
percentage of any amount and all interest shall be calculated daily and shall be
computed on the actual number of days elapsed over a year of 360 days. 
For purposes of computing interest and other charges hereunder, each Payment
Item and other form of payment received by Administrative Agent (with the date
of such receipt to be governed by Section 5.7) shall be deemed applied by
Administrative Agent and Lenders on account of the Obligations (subject to final
payment of such items) on the Business Day on which Administrative Agent
receives collected funds in the Payment Account, and Administrative Agent shall
be deemed to have received such Payment Item on the date specified in
Section 5.7.  Each determination by Administrative Agent of interest and fees
hereunder shall be presumptive evidence of the correctness of such interest and
fees.

3.4.                            Reimbursement Obligations.

3.4.1.                     Borrowers shall reimburse Administrative Agent and
Lenders for any Extraordinary Expenses incurred by Administrative Agent or any
Lender, on the sooner to occur of Administrative Agent’s demand therefor or
Administrative Agent’s receipt of any proceeds of Collateral in connection with
any Enforcement Action (subject to the provisions of Section 5.6 with respect to
the application of any proceeds of Collateral).  Borrowers shall also reimburse
Administrative Agent for all legal, accounting, appraisal, consulting and other
fees and expenses suffered or incurred by Administrative Agent in connection
with: (i) the negotiation and preparation (and internal legal review) of any of
the Loan Documents, any amendment or modification thereto; (ii) the
administration of the Loan Documents and the transactions contemplated thereby;
(iii) action taken to perfect or maintain the perfection or priority of any of
Administrative Agent’s Liens with respect to any of the Collateral; (iv) any
inspection of or audits conducted by Administrative Agent with respect to any
Obligor’s books and records in accordance with Section 3.2.4; (v) any effort by
Administrative Agent to verify or appraise any of the Collateral; and (vi) its
participation in or monitoring of the Chapter 11 Cases.  All amounts chargeable
to or reimbursable by Borrowers under this Section 3.4 shall constitute
Obligations that are

48


--------------------------------------------------------------------------------


secured by all of the Collateral and shall be payable on demand to
Administrative Agent.  Borrowers shall also reimburse Administrative Agent for 
reasonable out-of-pocket expenses incurred by Administrative Agent in its
administration of any of the Collateral to the extent and in the manner provided
in Section 8 or in any of the other Loan Documents.  If, for any reason
(including inaccurate reporting on financial statements or a Compliance
Certificate), it is determined that a higher Applicable Margin should have
applied to a period than was actually applied, then the proper margin shall be
applied retroactively and Borrowers shall immediately pay to Administrative
Agent, for the benefit of itself and Lenders, an amount equal to the difference
between the amount of interest and fees that would have accrued using the proper
margin and the amount actually paid.  The foregoing shall be in addition to, and
shall not be construed to limit, any other provision of the Loan Documents
regarding the indemnification or reimbursement by Borrowers of Claims suffered
or incurred by Administrative Agent or any Lender.  All amounts payable by
Borrowers under this Section shall constitute Obligations that are secured by
all of the Collateral and shall be due on demand to Administrative Agent.

3.4.2.                     If at any time Lender shall agree to indemnify any
Person against losses or damages that such Person may suffer or incur in its
dealings or transactions with Borrowers, or shall guarantee or otherwise assure
payment of any liability or obligation of Borrowers to such Person, or otherwise
shall provide assurances of Borrowers’ payment or performance under any
agreement with such Person, including indemnities, guaranties or other
assurances of payment or performance given by Lender with respect to Banking
Relationship Debt, then the Contingent Obligation of Lender providing any such
indemnity, guaranty or other assurance of payment or performance, together with
any payment made or liability incurred by Lender in connection therewith, shall
constitute Obligations that are secured by the Collateral and Borrowers shall
repay, on demand, any amount so paid or any liability incurred by Lender in
connection with any such indemnity, guaranty, or assurance.  Nothing herein
shall be construed to impose upon Lender any obligation to provide any such
indemnity, guaranty or assurance.  The foregoing agreement of Borrowers shall
apply whether or not such indemnity, guaranty or assurance is in writing or
oral, provided that Administrative Agent provides Borrower’s with notice of the
existence thereof, shall survive termination of the Commitment and Full Payment
of the Obligations and any other provisions of the Loan Documents regarding
reimbursement or indemnification by Borrowers of Claims suffered or incurred by
Lender.

3.5.                            Bank Charges.  Borrowers shall pay to
Administrative Agent, on demand, any and all fees, costs or expenses which
Administrative Agent pays to a bank or other similar institution (including any
fees paid by Administrative Agent or any Lender to any Participant) arising out
of or in connection with (i) the forwarding to a Borrower or any other Person on
behalf of Borrower by Administrative Agent of proceeds of Loans made by Lenders
to a Borrower pursuant to this Agreement and (ii) the depositing for collection
by Administrative Agent of any Payment Item received or delivered to
Administrative Agent on account of the Obligations.  Each Borrower acknowledges
and agrees that Administrative Agent may charge such costs, fees and expenses to
Borrowers based upon Administrative Agent’s good faith estimate of such costs,
fees and expenses as they are incurred by Administrative Agent.

3.6.                            Illegality.  Notwithstanding anything to the
contrary contained elsewhere in this Agreement, if (i) any change after the date
hereof in any law or regulation or in the interpretation thereof by any
Governmental Authority charged with the administration thereof shall make it
unlawful for a Lender to make or maintain a LIBOR Loan or to give effect to its
obligations as contemplated hereby with respect to a LIBOR Loan or (ii) at any
time such Lender determines that the making or continuance of any LIBOR Loan has
become impracticable as a result of a contingency occurring after the date
hereof which adversely affects the London interbank market or the position of
such Lender in such market, then such Lender shall give after such determination
Administrative Agent and Borrowers notice thereof and may thereafter (1) declare
that LIBOR Loans will not thereafter be made by such Lender, whereupon any
request by a Borrower for a LIBOR Loan from such Lender shall be deemed a
request for a Base Rate

49


--------------------------------------------------------------------------------


Loan unless such Lender’s declaration shall be subsequently withdrawn (which
declaration shall be withdrawn promptly after the cessation of the circumstances
described in clause (i) or (ii) above); and (2) require that all outstanding
LIBOR Loans made by such Lender be converted to Base Rate Loans, under the
circumstances of clause (i) or (ii) of this Section 3.6 insofar as such Lender
determines the continuance of LIBOR Loans to be impracticable, in which event
all such LIBOR Loans of such Lender shall be converted automatically to Base
Rate Loans as of the date of any Borrower’s receipt of the aforesaid notice from
such Lender.

3.7.                            Increased Costs.  If, by reason of (a) the
introduction after the date hereof or any change after the date hereof
(including any change by way of imposition or increase of Statutory Reserves or
other reserve requirements) in or in the interpretation of any law or
regulation, or (b) the compliance after the date hereof with any guideline or
request from any central bank or other Governmental Authority or
quasi-Governmental Authority exercising control over banks or financial
institutions generally (whether or not having the force of law):

(i)                                     any Lender shall be subject after the
date hereof to any Tax, duty or other charge with respect to any LIBOR Loan or
Letter of Credit or its obligation to make LIBOR Loans or to issue Letters of
Credit or to participate in the LC Obligations arising from the issuance of
Letters of Credit, or a change shall result in the basis of taxation of payment
to Lender of the principal of or interest on its LIBOR Loans or its obligation
to make LIBOR Loan, issue Letters of Credit or participate in the LC Obligations
arising from the issuance of Letters of Credit (except for Excluded Taxes); or

(ii)                                  any reserve (including any imposed by the
Board of Governors), special deposits or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender shall be
imposed or deemed applicable or any other condition affecting its LIBOR Loans or
Letters of Credit or its obligation to make LIBOR Loans or to issue Letters of
Credit or participate in the LC Obligations arising form the issuance of Letters
of Credit shall be imposed on such Lender or the London interbank market;

and as a result thereof there shall be any increase in the cost to such Lender
of agreeing to make or making, funding or maintaining LIBOR Loans or issuing
Letters of Credit (except to the extent already included in the determination of
the applicable Adjusted LIBOR Rate for LIBOR Loans), or there shall be a
reduction in the amount received or receivable by such Lender, then such Lender
shall, promptly after determining the existence or amount of any such increased
costs for which such Lender seeks payment hereunder, give any Borrower notice
thereof and Borrowers shall from time to time, upon written notice from and
demand by such Lender (with a copy of such notice and demand to Administrative
Agent), pay to Administrative Agent for the account of such Lender, within
5 Business Days after the date specified in such notice and demand, an
additional amount sufficient to indemnify such Lender against such increased
costs.  A certificate as to the amount of such increased costs (and setting
forth the calculation thereof in reasonable detail), submitted to Borrowers by
such Lender, shall be final, conclusive and binding for all purposes, absent
manifest error.

If any Lender shall advise Administrative Agent at any time that, because of the
circumstances described hereinabove in this Section 3.7 or any other
circumstances arising after the date of this Agreement affecting such Lender or
the London interbank market or such Lender’s position in such market, the
Adjusted LIBOR Rate, as determined by Administrative Agent, will not adequately
and fairly reflect the cost to such Lender of funding LIBOR Loans or issuing
Letters of Credit, then, and in any such event:

50


--------------------------------------------------------------------------------


(i)                                     Administrative Agent shall forthwith
give notice (by telephone confirmed promptly in writing) to Borrowers and
Lenders of such event;

(ii)                                  Borrowers’ right to request and such
Lender’s obligation to make LIBOR Loans or to issue Letters of Credit or
participate in the LC Obligations arising from the issuance of Letters of Credit
shall be immediately suspended and Borrowers’ right to continue a LIBOR Loan as
such beyond the then applicable Interest Period or to request a Letter of Credit
shall also be suspended, until each condition giving rise to such suspension no
longer exists; and

(iii)                               such Lender shall make a Base Rate Loan as
part of the requested Borrowing of LIBOR Loans, which Base Rate Loan shall, for
all purposes, be considered part of such Borrowing.

For purposes of this Section 3.7, all references to a Lender shall be deemed to
include any bank holding company or bank parent of such Lender.  If any Lender
provides notice that, due to the circumstances described in this Section 3.7,
the Adjusted LIBOR Rate will not adequately and fairly reflect the cost to such
Lender of funding LIBOR Loans or participating in the LC Obligations arising
from the issuance of Letters of Credit, then such Lender may be replaced
pursuant to the provisions of Section 13.17.

3.8.                            Capital Adequacy.  If any Lender determines that
(i) the introduction after the date hereof of any Capital Adequacy Regulation,
(ii) any change after the date hereof in any Capital Adequacy Regulation,
(iii) any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof, or (iv) compliance after the date
hereof by such Lender or any corporation or other entity controlling such Lender
with any Capital Adequacy Regulation, affects the amount of capital required or
expected to be maintained by such Lender or any Person controlling such Lender
and (taking into consideration such Lender’s or such corporation’s or other
entity’s policies with respect to capital adequacy and such Lender’s desired
return on capital) determines that the amount of such capital is increased as a
consequence of its Commitments, loans, credits or obligations under this
Agreement, then:  (a) Administrative Agent shall promptly, after its receipt of
a certificate from such Lender setting forth such Lender’s determination of such
occurrence, give notice thereof to Borrowers and Lenders; and (b) Borrowers
shall pay to Administrative Agent, for the account of such Lender, as an
additional fee from time to time, on demand, such amount as such Lender
certifies to be the amount reasonably calculated to compensate such Lender for
such reduction.  A certificate of such Lender claiming entitlement to
compensation as set forth above will be conclusive in the absence of manifest
error.  Such certificate will set forth the nature of the occurrence giving rise
to such compensation, the additional amount or amounts to be paid to such Lender
(including the basis for Lender’s determination of such amount), and the method
by which such amounts were determined.  In determining such amount, such Lender
may use any reasonable averaging and attribution method.  For purposes of this
Section 3.8 all references to a Lender shall be deemed to include any bank
holding company or bank parent of such Lender.

51


--------------------------------------------------------------------------------


3.9.                            Mitigation.  Each Lender agrees that, with
reasonable promptness after such Lender becomes aware that such Lender is
entitled to receive payments under Sections 3.6, 3.7 or 3.8, or is or has become
subject to U.S. withholding taxes payable by any Borrower in respect of its
Loans, it will, to the extent not inconsistent with any internal policy of such
Lender or any applicable legal or regulatory restriction, (i) use all reasonable
efforts to make, fund or maintain the Commitment of such Lender or the Loans of
such Lender through another lending office of such Lender or (ii) take such
other reasonable measures, if, as a result thereof, the circumstances which
would relieve Borrowers from their obligations to pay such additional amounts
(or reduce the amount of such payments), or such withholding taxes would be
reduced, and if the making, funding or maintaining of such Commitment or Loans
through such other lending office or in accordance with such other measures, as
the case may be, would not otherwise adversely affect such Commitment or Loans
or the interests of such Lender.

3.10.                     Funding Losses.  If for any reason (other than due to
a default by Lender or as a result of a Lender’s refusal to honor a LIBOR Loan
request due to circumstances described in this Agreement) a Borrowing of, or
conversion to or continuation of, LIBOR Loans does not occur on the date
specified therefor in a Notice of Borrowing or Notice of Conversion/Continuation
(whether or not withdrawn), or if any repayment (including any conversions
pursuant to Section 3.1.2) of any of its LIBOR Loans occurs on a date that is
not the last day of an Interest Period applicable thereto, or if for any reason
Borrowers default in their obligation to repay LIBOR Loans when required by the
terms of this Agreement, then Borrowers shall be jointly and severally obligated
to pay to Administrative Agent an administrative fee of $150 and to each Lender
an amount equal to all losses and expenses (other than loss of profit) which
such Lender may sustain or incur as a consequence thereof, including any such
loss or expense arising from the liquidation or redeployment of funds obtained
by it to maintain its LIBOR Loans or from fees payable to terminate the deposits
from which such funds were obtained.  Borrowers shall pay all such amounts due
to any Lender upon presentation by such Lender of a statement setting forth the
amount and such Lender’s calculation thereof, which statement shall be deemed
true and correct absent manifest error.  For purposes of this Section 3.10, all
references to a Lender shall be deemed to include any bank holding company or
bank parent of such Lender.

3.11.                     Maximum Interest.  Regardless of any provision
contained in any of the Loan Documents, in no contingency or event whatsoever
shall the aggregate of all amounts that are contracted for, charged or received
by Administrative Agent and Lenders pursuant to the terms of this Agreement or
any of the other Loan Documents and that are deemed interest under Applicable
Law exceed the highest rate permissible under any Applicable Law.  No
agreements, conditions, provisions or stipulations contained in this Agreement
or any of the other Loan Documents or the exercise by Administrative Agent of
the right to accelerate the payment or the maturity of all or any portion of the
Obligations, or the exercise of any option whatsoever contained in any of the
Loan Documents, or the prepayment by Borrowers of any of the Obligations, or the
occurrence of any contingency whatsoever, shall entitle Administrative Agent or
any Lender to charge or receive in any event, interest or any charges, amounts,
premiums or fees deemed interest by Applicable Law (such interest, charges,
amounts, premiums and fees referred to herein collectively as “Interest”) in
excess of the Maximum Rate, and in no event shall Borrowers be obligated to pay
Interest exceeding such Maximum Rate, and all agreements, conditions or
stipulations, if any, which may in any event or contingency whatsoever operate
to bind, obligate or compel Borrowers to pay Interest exceeding the Maximum Rate
shall be without binding force or effect, at law or in equity, to the extent
only of the excess of Interest over such Maximum Rate.  If any Interest is
charged or received with respect to the Obligations in excess of the Maximum
Rate (“Excess”), Borrowers stipulate that any such charge or receipt shall be
the result of an accident and bona fide error, and such Excess, to the extent
received, shall be applied first to reduce the principal of such Obligations and
the balance, if any, returned to Borrowers, it being the intent of the parties
hereto not to enter into a usurious or otherwise illegal relationship.  Each
Borrower recognizes that, with fluctuations in the rates of interest set forth
in Section 3.1.1, and the Maximum Rate, such an unintentional result could

52


--------------------------------------------------------------------------------


inadvertently occur.  All monies paid to Administrative Agent or any Lender
hereunder or under any of the other Loan Documents, whether at maturity or by
prepayment, shall be subject to any rebate of unearned Interest as and to the
extent required by Applicable Law.  By the execution of this Agreement, each
Borrower covenants that (i) the credit or return of any Excess shall constitute
the acceptance by such Borrower of such Excess, and (ii) such Borrower shall not
seek or pursue any other remedy, legal or equitable, against Administrative
Agent or any Lender, based in whole or in part upon contracting for, charging or
receiving any Interest in excess of the Maximum Rate.  For the purpose of
determining whether or not any Excess has been contracted for, charged or
received by Administrative Agent or any Lender, all Interest at any time
contracted for, charged or received from Borrowers in connection with any of the
Loan Documents shall, to the extent permitted by Applicable Law, be amortized,
prorated, allocated and spread in equal parts throughout the full term of the
Obligations.  Borrowers, Administrative Agent and Lenders shall, to the maximum
extent permitted under Applicable Law, (i) characterize any non-principal
payment as an expense, fee or premium rather than as Interest and (ii) exclude
voluntary prepayments and the effects thereof.  The provisions of this
Section 3.11 shall be deemed to be incorporated into every Loan Document
(whether or not any provision of this Section is referred to therein).  All such
Loan Documents and communications relating to any Interest owed by Borrowers and
all figures set forth therein shall, for the sole purpose of computing
the extent of Obligations, be automatically recomputed by Borrowers, and by any
court considering the same, to give effect to the adjustments or credits
required by this Section 3.11.

SECTION 4.                       LOAN ADMINISTRATION

4.1.                            Manner of Borrowing and Funding Revolver Loans. 
Borrowings under the Commitments established pursuant to Section 2.1 shall be
made and funded as follows:

4.1.1.                     Notice of Borrowing.

(i)                                     Whenever Borrowers desire to make a
Borrowing under Section 2.1  (other than a Borrowing resulting from a conversion
or continuation pursuant to Section 3.1.2), Borrowers shall give Administrative
Agent prior written notice (or telephonic notice promptly confirmed in writing)
of such Borrowing request (a “Notice of Borrowing”), which shall be in the form
of Exhibit D annexed hereto and signed by an authorized officer of Borrower
Agent.  Such Notice of Borrowing shall be given by Borrower Agent no later than
2:00 p.m. at the office designated by Administrative Agent from time to time (a)
on the Business Day of the requested funding date of such Borrowing, in the case
of Base Rate Loans, and (b) at least 2 Business Days prior to the requested
funding date of such Borrowing, in the case of LIBOR Loans.  Notices received
after 2:00 p.m. shall be deemed received on the next Business Day.  Any Revolver
Loans made by  each Lender on the Post-Confirmation Effective Date shall be made
as Base Rate Loans and thereafter may be made or continued as or converted into
Base Rate Loans or LIBOR Loans.  Each Notice of Borrowing (or telephonic notice
thereof) shall be irrevocable and shall specify (a) the principal amount of the
Borrowing, (b) the date of Borrowing (which shall be a Business Day),
(c) whether the Borrowing is to consist of Base Rate Loans or LIBOR Loans,
(d) in the case of LIBOR Loans, the duration of the Interest Period to be
applicable thereto, and (e) the account of Borrowers to which the proceeds of
such Borrowing are to be disbursed.

(ii)                                  Unless payment is otherwise timely made by
Borrowers, the becoming due of any amount required to be paid with respect to
any of the Obligations (whether as principal, accrued interest, fees or other
charges, including Extraordinary Expenses and LC Obligations, and any amounts
owed to BofA or any Affiliate of BofA for Banking Relationship Debt) shall be
deemed irrevocably to be a request (without any requirement for the submission
of a Notice of Borrowing) for Revolver Loans on the due date of, and in an
aggregate amount required to pay, such Obligations, and the proceeds of such
Revolver Loans may be disbursed by way of direct payment of the relevant
Obligation and shall bear interest as Base Rate Loans.

53


--------------------------------------------------------------------------------


(iii)                               If Borrowers elect to establish a Controlled
Disbursement Account with BofA or any Affiliate of BofA, then the presentation
for payment by BofA of any check or other item of payment drawn on the
Controlled Disbursement Account at a time when there are insufficient funds in
such account to cover such check shall be deemed irrevocably to be a request
(without any requirement for the submission of a Notice of Borrowing) for
Revolver Loans on the date of such presentation and in an amount equal to the
aggregate amount of the items presented for payment, and the proceeds of such
Revolver Loans may be disbursed to the Controlled Disbursement Account and shall
bear interest as Base Rate Loans.

(iv)                              Neither Administrative Agent nor any Lender
shall have any obligation to honor any deemed request for a Revolver Loan on or
after the Commitment Termination Date or when an Out-of-Formula Condition exists
or would result therefrom or when any condition precedent in Section 11 is not
satisfied, but may do so in the discretion of Administrative Agent (or at the
direction of the Required Lenders) and without regard to the existence of, and
without being deemed to have waived, any Default or Event of Default and
regardless of whether such Revolver Loan is funded after the Commitment
Termination Date.

4.1.2.                     Fundings by Lenders.  Subject to its receipt of
notice from Administrative Agent of a Notice of Borrowing as provided in
Section 4.1.1(i) (except in the case of a deemed request by Borrower Agent for a
Revolver Loan as provided in Section 4.1.1(ii) or (iii) or Section 4.1.3(ii), in
which event no Notice of Borrowing need be submitted), each Lender shall timely
honor its Revolver Commitment by funding its Pro Rata share of each Borrowing of
Revolver Loans that is properly requested and that Borrowers are entitled to
receive under the Loan Agreement.  Administrative Agent shall endeavor to notify
Lenders of each Notice of Borrowing (or deemed request for a Borrowing pursuant
to Section 4.1.1(ii) or (iii)), by 2:00 p.m. on the proposed funding date (in
the case of Base Rate Loans) or by 2:00 p.m. at least 2 Business Days before the
proposed funding date (in the case of LIBOR Loans).  Each Lender shall deposit
with Administrative Agent an amount equal to its Pro Rata share of the Borrowing
requested or deemed requested by Borrowers at Administrative Agent’s designated
bank in immediately available funds not later than 2:00 p.m. on the date of
funding of such Borrowing, unless Administrative Agent’s notice to Lenders is
received after 2:00 p.m. on the proposed funding date of a Base Rate Loan, in
which event Lenders shall deposit with Administrative Agent their respective Pro
Rata shares of the requested Borrowing on or before 11:00 a.m. of the next
Business Day.  Subject to its receipt of such amounts from Lenders,
Administrative Agent shall make the proceeds of the Revolver Loans received by
it available to Borrowers by disbursing such proceeds in accordance with
Borrower Agent’s disbursement instructions set forth in the applicable Notice of
Borrowing.  Neither Administrative Agent nor any Lender shall have any liability
on account of any delay by any bank or other depository institution in treating
the proceeds of any Revolver Loan as collected funds or any delay in receipt, or
any loss, of funds that constitute a Revolver Loan, the wire transfer of which
was initiated by Administrative Agent in accordance with wiring instructions
provided to Administrative Agent.  Unless Administrative Agent shall have been
notified in writing by a Lender prior to the proposed time of funding that such
Lender does not intend to deposit with Administrative Agent an amount equal to
such Lender’s Pro Rata share of the requested Borrowing (or deemed request for a
Borrowing pursuant to clauses (ii) or (iii) of Section 4.1.1), Administrative
Agent may assume that such Lender has deposited or promptly will deposit its
share with Administrative Agent and Administrative Agent may in its discretion
disburse a corresponding amount to Borrowers on the applicable funding date.  If
a Lender’s Pro Rata share of such Borrowing is not in fact deposited with
Administrative Agent, then, if Administrative Agent has disbursed to Borrowers
an amount corresponding to such share, then such Lender agrees to pay, and in
addition Borrowers agree to repay, to Administrative Agent forthwith on demand
such corresponding

54


--------------------------------------------------------------------------------


amount, together with interest thereon, for each day from the date such amount
is disbursed by Administrative Agent to or for the benefit of Borrowers until
the date such amount is paid or repaid to Administrative Agent, (a) in the case
of Borrowers, at the interest rate applicable to such Borrowing and (b) in the
case of such Lender, at the Federal Funds Rate.  If such Lender repays to
Administrative Agent such corresponding amount, such amount so repaid shall
constitute a Revolver Loan, and if both such Lender and Borrowers shall have
repaid such corresponding amount, Administrative Agent shall promptly return to
Borrowers such corresponding amount in same day funds.  A notice from
Administrative Agent submitted to any Lender with respect to amounts owing under
this Section 4.1.2 shall be conclusive, absent manifest error.

4.1.3.                     Settlement and Swingline Loans.

(i)                                     In order to facilitate the
administration of the Revolver Loans under this Agreement, Lenders and
Administrative Agent agree (which agreement shall be solely between Lenders and
Administrative Agent and shall not be for the benefit of or enforceable by any
Borrower) that settlement among them with respect to the Revolver Loans may take
place on a periodic basis on dates determined from time to time by
Administrative Agent (each a “Settlement Date”), which may occur before or after
the occurrence or during the continuance of a Default or Event of Default and
whether or not all of the conditions set forth in Section 11 have been met.  On
each Settlement Date, payment shall be made by or to each Lender in the manner
provided herein and in accordance with the Settlement Report delivered by
Administrative Agent to Lenders with respect to such Settlement Date so that, as
of each Settlement Date and after giving effect to the transaction to take place
on such Settlement Date, each Lender shall hold its Pro Rata share of all
Revolver Loans and participations in LC Obligations.  Administrative Agent shall
request settlement with the Lenders on a basis not less frequently than once
every 5 Business Days.

(ii)                                  Between Settlement Dates, Administrative
Agent may request BofA to advance, and BofA may, but shall in no event be
obligated to, advance to Borrowers out of BofA’s own funds the entire principal
amount of any Borrowing of Revolver Loans that are Base Rate Loans requested or
deemed requested pursuant to this Agreement (any such Revolver Loan funded
exclusively by BofA being referred to as a “Swingline Loan”).  Each Swingline
Loan shall constitute a Revolver Loan hereunder and shall be subject to all of
the terms, conditions and security applicable to other Revolver Loans, except
that all payments thereon shall be payable to BofA solely for its own account. 
The obligation of Borrowers to repay such Swingline Loans to BofA shall be
evidenced by the records of BofA and need not be evidenced by any promissory
note.  Unless a funding is required by all Lenders pursuant to Section 13.9.4,
Administrative Agent may but shall not be required to request BofA to make any
Swingline Loan if (A) Administrative Agent shall have received written notice
from any Lender that one or more of the applicable conditions precedent set
forth in Section 11 will not be satisfied on the requested funding date for the
applicable Borrowing and Administrative Agent has made a determination (without
any liability to any Person) that such condition precedent will not be
satisfied, (B) the requested Borrowing would exceed the amount of Availability
on the funding date or (C) the aggregate amount of Swingline Loans outstanding
exceeds (or with the funding of the requested Swingline Loan, would exceed)
$5,000,000.  BofA shall not be required to determine whether the applicable
conditions precedent set forth in Section 11 have been satisfied or the
requested Borrowing would exceed the amount of Availability on the funding date
applicable thereto prior to making, in its discretion, any Swingline Loan.  On
each Settlement Date, or, if earlier, on demand by Administrative Agent for
payment thereof, the then outstanding Swingline Loans shall be immediately due
and payable.  As provided in Section 4.1.1(ii), Borrowers shall be deemed to
have requested (without the necessity of submitting any Notice of Borrowing)

55


--------------------------------------------------------------------------------


Revolver Loans to be made on each Settlement Date in the amount of all
outstanding Swingline Loans and to have Administrative Agent cause the proceeds
of such Revolver Loans to be applied to the repayment of such Swingline Loans
and interest accrued thereon.  Administrative Agent shall notify the Lenders of
the outstanding balance of Revolver Loans prior to 11:00 a.m. on each Settlement
Date and each Lender (other than BofA) shall deposit with Administrative Agent
an amount equal to its Pro Rata share of the amount of Revolver Loans deemed
requested in immediately available funds not later than 2:00 p.m. on such
Settlement Date.  Each Lender’s obligation to make such deposit with
Administrative Agent shall be absolute and unconditional, without defense,
offset, counterclaim or other defense, and without regard to whether any of the
conditions precedent set forth in Section 11 are satisfied, any Out-of-Formula
Condition exists or the Commitment Termination Date has occurred.  If, as the
result of the commencement by or against Borrowers of any Insolvency Proceeding
or otherwise, any Swingline Loan may not be repaid by the funding by Lenders of
Revolver Loans, then each Lender (other than BofA) shall be deemed to have
purchased a participating interest in any unpaid Swingline Loan in an amount
equal to such Lender’s Pro Rata share of such Swingline Loan and shall transfer
to BofA, in immediately available funds not later than the second Business Day
after BofA’s request therefor, the amount of such Lender’s participation.  The
proceeds of Swingline Loans may be used solely for purposes for which Revolver
Loans generally may be used in accordance with Section 2.1.3.  If any amounts
received by BofA in respect of any Swingline Loans are later required to be
returned or repaid by BofA to Borrowers or any other Obligor or their respective
representatives or successors-in-interest, whether by court order, settlement or
otherwise, the other Lenders shall, on demand by BofA with notice to
Administrative Agent, pay to Administrative Agent for the account of BofA, an
amount equal to each other Lender’s Pro Rata share of all such amounts required
to be returned or repaid.

4.1.4.                     Disbursement Authorization.  Each Borrower hereby
irrevocably authorizes Administrative Agent to disburse the proceeds of each
Revolver Loan requested by any Borrower, or deemed to be requested pursuant to
Section 4.1.1 or Section 4.1.3(ii), as follows:  (i) the proceeds of each
Revolver Loan requested under Section 4.1.1(i) shall be disbursed by
Administrative Agent in accordance with the terms of the written disbursement
letter from Borrowers in the case of the initial Borrowing, and, in the case of
each subsequent Borrowing, by transfer to such bank account of Borrowers as may
be directed by Borrowers from time to time or elsewhere if pursuant to a written
direction from any Borrower; and (ii) the proceeds of each Revolver Loan
requested under Section 4.1.1(ii) or Section 4.1.3(ii) shall be disbursed by
Administrative Agent by way of direct payment of the relevant interest or
other Obligation.  Any Loan proceeds received by any Borrower or in payment of
any of the Obligations shall be deemed to have been received by all Borrowers.

4.1.5.                     Telephonic Notices.  Each Borrower authorizes
Administrative Agent and Lenders to extend, convert or continue Loans, effect
selections of Types of Loans and transfer funds to or on behalf of Borrowers
based on telephonic notices or instructions from any individual whom
Administrative Agent or any Lender in good faith believes to be acting on behalf
of any Borrower.  If requested by Administrative Agent, Borrowers shall confirm
each such telephonic request for a Borrowing or conversion or continuation of
Loans by prompt delivery to Administrative Agent of the required Notice of
Borrowing or Notice of Conversion/Continuation, as applicable, duly executed by
an authorized officer of Borrower Agent.  If the written confirmation differs in
any material respect from the action taken by Administrative Agent or Lenders,
the records of Administrative Agent and Lenders shall govern.  Neither
Administrative Agent nor any Lender shall have any liability for any loss
suffered by any Borrower as a result of Administrative Agent’s or any Lender’s
acting upon its understanding of telephonic instructions or requests from a
person believed in good faith by Administrative Agent or any Lender to be a
person authorized by a Borrower to give such instructions or to make such
requests on Borrowers’ behalf.

56


--------------------------------------------------------------------------------


4.2.                            Defaulting Lender.  If any Lender shall, at any
time, fail to make any payment to Administrative Agent or BofA that is required
hereunder, Administrative Agent may, but shall not be required to, retain
payments that would otherwise be made to such defaulting Lender hereunder and
apply such payments to such defaulting Lender’s defaulted obligations hereunder,
at such time, and in such order, as Administrative Agent may elect in its
discretion.  With respect to the payment of any funds from Administrative Agent
to a Lender or from a Lender to Administrative Agent, the party failing to make
the full payment when due pursuant to the terms hereof shall, on demand by the
other party, pay such amount together with interest on such amount at the
Federal Funds Rate.  The failure of any Lender to fund its portion of any Loan
or payment in respect of an LC Obligation shall not relieve any other Lender of
its obligation, if any, to fund its portion of the Revolver Loan or payment in
respect of an LC Obligation on the date of Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make any Loan or payment in
respect of an LC Obligation.  Solely as among the Lenders and solely for
purposes of (i) voting upon or consenting to amendments, waivers, actions or
inactions under any of the Loan Documents, or with respect to the Collateral or
any Obligations, and (ii) determining a defaulting Lender’s share of payments
and proceeds of Collateral pending such defaulting Lender’s cure of its defaults
hereunder, a defaulting Lender shall not be deemed to be a “Lender” and such
Lender’s Commitment shall be deemed to be zero (0).  The provisions of this
Section 4.2 shall be solely for the benefit of Administrative Agent and Lenders
and may not be enforced by Borrowers.

4.3.                            Special Provisions Governing LIBOR Loans.

4.3.1.                     Number of LIBOR Loans.  In no event may the number of
LIBOR Loans outstanding at any time to any Lender exceed 4.

4.3.2.                     Minimum Amounts.  Each Borrowing of LIBOR Loans
pursuant to Section 4.1.1(i), and each continuation of or conversion to LIBOR
Loans pursuant to Section 3.1.2, shall be in a minimum amount of $1,000,000 and
integral multiples of $50,000 in excess of that amount.

4.3.3.                     LIBOR Lending Office.  Each Lender’s initial LIBOR
Lending Office is set forth opposite its name on the signature pages hereof. 
Each Lender shall have the right at any time and from time to time to designate
a different office of itself or of any Affiliate as such Lender’s LIBOR Lending
Office, and to transfer any outstanding LIBOR Loans to such LIBOR Lending
Office.  No such designation or transfer shall result in any liability on the
part of Borrowers for increased costs or expenses resulting solely from such
designation or transfer.  Increased costs for expenses resulting from a change
in Applicable Law occurring subsequent to any such designation or transfer
shall be deemed not to result solely from such designation or transfer.

4.3.4.                     Funding of LIBOR Loans.  Each Lender may, if it so
elects, fulfill its obligation to make, continue or convert LIBOR Loans
hereunder by causing one of its foreign branches or Affiliates (or an
international banking facility created by such Lender) to make or maintain such
LIBOR Loans; provided, however, that such LIBOR Loans shall nonetheless be
deemed to have been made and to be held by such Lender, and the obligation of
Borrowers to repay such LIBOR Loans shall nevertheless be to such Lender for the
account of such foreign branch, Affiliate or international banking facility and
provided Borrowers bear no increased costs as a result of Lenders funding
through a foreign branch or Affiliate.  The calculation of all amounts payable
to Lender under Sections 3.7 and 3.10 shall be made as if each Lender had
actually funded or committed to fund its LIBOR Loan through the purchase of an
underlying deposit in an amount equal to the amount of such LIBOR Loan and
having a maturity comparable to the relevant Interest Period for such LIBOR
Loans; provided, however, each Lender may fund its LIBOR Loans in any manner it
deems fit and the foregoing presumption shall be utilized only for the
calculation of amounts payable under Sections 3.7 and 3.10.

57


--------------------------------------------------------------------------------


4.4.                            Borrower Agent.  Each Borrower hereby
irrevocably appoints IHC, and IHC agrees to act under this Agreement, as the
agent and representative of itself and each other Borrower for all purposes
under this Agreement (in such capacity, “Borrower Agent”), including requesting
Borrowings, selecting whether any Loan or portion thereof is to bear interest as
a Base Rate Loan or a LIBOR Loan, and receiving account statements and other
notices and communications to Borrowers (or any of them) from Administrative
Agent.  Administrative Agent may rely, and shall be fully protected in relying,
on any Notice of Borrowing, Notice of Conversion/Continuation, disbursement
instructions, reports, information, Borrowing Base Certificate or any other
notice or communication made or given by Borrower Agent, whether in its own
name, on behalf of any Borrower or on behalf of “the Borrowers,” and
Administrative Agent shall have no obligation to make any inquiry or request
any confirmation from or on behalf of any other Borrower as to the binding
effect on such Borrower of any such Notice of Borrowing, Notice of Conversion
Continuation, instruction, report, information, Borrowing Base Certificate or
other notice or communication, nor shall the joint and several character of
Borrowers’ liability for the Obligations be affected, provided that the
provisions of this Section 4.4 shall not be construed so as to preclude
any Borrower from directly requesting Borrowings or taking other actions
permitted to be taken by “a Borrower” hereunder.  Administrative Agent may
maintain a single Loan Account in the name of “InSight Health Corp.” hereunder,
and each Borrower expressly agrees to such arrangement and confirms that
such arrangement shall have no effect on the joint and several character of such
Borrower’s liability for the Obligations.

4.5.                            All Loans to Constitute One Obligation.  The
Loans and LC Obligations shall constitute one general obligation of Borrowers
and (unless otherwise expressly provided in any Security Document) shall be
secured by Administrative Agent’s Lien upon all of the Collateral; provided,
however, that Administrative Agent and each Lender shall be deemed to be a
creditor of each Borrower and the holder of a separate claim against
each Borrower to the extent of any Obligations jointly and severally owed by
Borrowers to Administrative Agent or such Lender.

4.6.                            Additional Borrowers.  At the request of IHC
made to Administrative Agent, and with the written consent of Administrative
Agent in its sole and absolute discretion, a wholly-owned domestic Subsidiary of
InSight Health formed or acquired after the date hereof may become party to this
Agreement as a “Borrower,” provided that Administrative Agent shall have
received a joinder agreement from such Subsidiary and such other instruments,
consents, reaffirmations and other documents and agreements as may be reasonably
requested by Administrative Agent to evidence the joint and several liability of
such Subsidiary and for related purposes, each in form and substance reasonably
satisfactory to Administrative Agent.

SECTION 5.                       PAYMENTS

5.1.                            General Payment Provisions.  All payments
(including all prepayments) of principal of and interest on the Loans, LC
Obligations and other Obligations that are payable to Administrative Agent or
any Lender shall be made to Administrative Agent in Dollars without any offset
or counterclaim and free and clear of (and without deduction for) any present or
future Taxes other than Excluded Taxes, as required by Applicable Law, and, with
respect to payments made other than by application of balances in the Payment
Account, in immediately available funds not later than 2:00 p.m. on the due date
(and payment made after such time on the due date to be deemed to have been made
on the next succeeding Business Day).  Borrowers shall, at the time Borrowers
make any payment under this Agreement, specify to Administrative Agent the
Obligations to which such payment is to be applied and, if Borrowers fail so to
specify or if the application specified by Borrowers would be inconsistent with
the terms of this Agreement or if an Event of Default exists, Administrative
Agent shall distribute such payment to Lenders for application to the
Obligations in such manner as Administrative Agent, subject to the provisions of
this Agreement, may determine to be appropriate.  All payments received by
Administrative Agent shall be subject to the rights of offset that
Administrative Agent may have as to amounts otherwise to be remitted to a
particular Lender by reason of amounts due Administrative Agent from such Lender
under any of the Loan Documents, without prejudice to the rights of Borrowers.

58


--------------------------------------------------------------------------------


5.2.                            Repayment of Revolver Loans.

5.2.1.                     Payment of Principal.  The outstanding principal
amounts with respect to the Revolver Loans shall be repaid as follows:

(i)                                     Any portion of the Revolver Loans
consisting of the principal amount of Base Rate Loans shall be paid by Borrowers
to Administrative Agent, for the Pro Rata benefit of Lenders (or, in the case of
Swingline Loans, for the sole benefit of BofA) unless timely converted to
a LIBOR Loan in accordance with this Agreement, (a) if a Restrictive Trigger
Event has occurred and is continuing, upon each receipt by Administrative Agent
or any Lender of any proceeds of Accounts (other than that portion thereof
payable to physicians pursuant to PSAs), or within 7 Business Days of each
receipt by Borrowers of any such proceeds, in each case to the extent of
such proceeds, (b) the Commitment Termination Date, and (c) in the case of
Swingline Loans, if a Restrictive Trigger Event has occurred and is continuing,
the earlier of BofA’s demand for payment or on each Settlement Date with respect
to all Swingline Loans outstanding on such date.

(ii)                                  Any portion of the Revolver Loans
consisting of the principal amount of LIBOR Loans shall be paid by Borrowers to
Administrative Agent, for the Pro Rata benefit of Lenders, unless continued as a
LIBOR Loan in accordance with the terms of this Agreement, immediately upon
(a) the last day of the Interest Period applicable thereto and (b) the
Commitment Termination Date.  In no event shall Borrowers be authorized to make
a voluntary prepayment with respect to any Revolver Loan outstanding as a LIBOR
Loan prior to the last day of the Interest Period applicable thereto unless
(x) otherwise agreed in writing by Administrative Agent or Borrowers are
otherwise expressly authorized or required by any other provision of
this Agreement to pay any LIBOR Loan outstanding on a date other than the last
day of the Interest Period applicable thereto, and (y) Borrowers pay to
Administrative Agent, for the Pro Rata benefit of Lenders, concurrently with any
prepayment of a LIBOR Loan, any amount due Administrative Agent and Lenders
under Section 3.10 as a consequence of such prepayment.  Notwithstanding
the foregoing provisions of this Section 5.2.1(ii), if, on any date that
Administrative Agent receives proceeds of Accounts or other Collateral, there
are no Revolver Loans outstanding as Base Rate Loans, Administrative Agent may
either hold such proceeds as cash security for the timely payment of the
Obligations or apply such proceeds to any outstanding Revolver Loans bearing
interest as LIBOR Loans as the same become due and payable (whether at the end
of the applicable Interest Periods or on the Commitment Termination Date).

(iii)                               Notwithstanding anything to the contrary
contained elsewhere in this Agreement, if an Out-of-Formula Condition shall
exist, Borrowers shall, on the sooner to occur of 2 Business Days after
Administrative Agent’s demand or 2 Business Days after any Borrower has obtained
knowledge of such Out-of-Formula Condition, repay the outstanding Revolver Loans
that are Base Rate Loans in an amount sufficient to reduce the aggregate unpaid
principal amount of all Revolver Loans by an amount equal to such excess; and,
if such payment of Base Rate Loans is not sufficient to eliminate the
Out-of-Formula Condition, then Borrowers shall immediately deposit with
Administrative Agent, for the Pro Rata benefit of Lenders, for application to
any outstanding Revolver Loans bearing interest as LIBOR Loans as the same
become due and payable (whether at the end of the applicable Interest Periods or
on the Commitment Termination Date) cash in an amount sufficient to eliminate
such Out-of-Formula

59


--------------------------------------------------------------------------------


Condition, and Administrative Agent may (a) hold such deposit as cash security
pending disbursement of same for application to the Obligations, or (b) if an
Event of Default exists, immediately apply such proceeds to the payment of
the Obligations, including the Revolver Loans outstanding as LIBOR Loans (in
which event Borrowers shall also pay to Administrative Agent for the benefit of
Lenders any amounts required by Section 3.10 to be paid by reason of the
prepayment of a LIBOR Loan prior to the last day of the Interest Period
applicable thereto).

5.2.2.                     Payment of Interest.  Interest accrued on the
Revolver Loans shall be due and payable on (i) the first day of each month (for
the immediately preceding month), computed through the last day of the preceding
month, with respect to any Revolver Loan that is a Base Rate Loan and (ii) the
last day of the applicable Interest Period in the case of a LIBOR Loan. 
Accrued interest shall also be paid by Borrowers on the Commitment Termination
Date.  With respect to any Base Rate Loan converted into a LIBOR Loan pursuant
to Section 3.1.2 on a day when interest would not otherwise have been payable
with respect to such Base Rate Loan, accrued interest to the date of
such conversion on the amount of such Base Rate Loan so converted shall be paid
on the conversion date.

5.3.                            Reserved.

5.4.                            Payment of Other Obligations.  The balance of
the Obligations requiring the payment of money, including LC Obligations and
Extraordinary Expenses incurred by Administrative Agent or any Lender, shall be
repaid by Borrowers to Administrative Agent for allocation among Administrative
Agent and Lenders as provided in the Loan Documents, or, if no date of payment
is otherwise specified in the Loan Documents, on demand.

5.5.                            Marshaling; Payments Set Aside.  None of
Administrative Agent or Lenders shall be under any obligation to marshal any
assets in favor of Borrowers or any other Obligor or against or in payment of
any or all of the Obligations.  To the extent that Borrowers make a payment to
Administrative Agent or Lenders or Administrative Agent or any Lender receives
payment from the proceeds of any Collateral or exercises its right of setoff,
and such payment or the proceeds of such Collateral or setoff (or any part
thereof) are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other Person, then to the extent of any loss by Administrative Agent or Lenders,
the Obligations or part thereof originally intended to be satisfied, and all
Liens, rights and remedies therefor, shall be revived and continued in full
force and effect as if such payment or proceeds had not been made or received
and any such enforcement or setoff had not occurred.  The provisions of
the immediately preceding sentence of this Section 5.5 shall survive any
termination of the Commitments and Full Payment of the Obligations.

5.6.                            Allocation of Payments.

5.6.1.                     Allocation.  At any time that an Event of Default
exists or Administrative Agent receives a payment or Collateral proceeds in an
amount that is insufficient to pay all amounts then due and payable to
Administrative Agent and Lenders, all monies to be applied to the Obligations,
whether such monies represent voluntary or mandatory payments or prepayments by
one or more Obligors or are received pursuant to demand for payment or realized
from any disposition of Collateral and irrespective of any designation by
Borrowers of the Obligations that are intended to be satisfied, shall be
allocated among Administrative Agent and such of the Lenders as are entitled
thereto (and, with respect to monies allocated to Lenders, on a Pro Rata basis
unless otherwise provided herein):  (i) first, to Administrative Agent to pay
the amount of Extraordinary Expenses that have not been reimbursed to
Administrative Agent by Borrowers or Lenders, together with interest accrued
thereon at the rate applicable to Revolver Loans that are Base Rate Loans, until
Full Payment of all such Obligations; (ii) second, to Administrative Agent to
pay principal and accrued interest on any portion of the Revolver Loans which
Administrative

60


--------------------------------------------------------------------------------


Agent may have advanced on behalf of any Lender and for which Administrative
Agent has not been reimbursed by such Lender or Borrowers, until Full Payment of
all such Obligations; (iii) third, to BofA to pay the principal and accrued
interest on any portion of the Swingline Loans outstanding, to be shared with
Lenders that have acquired and paid for a participating interest in such
Swingline Loans, until Full Payment of all such Obligations; (iv) fourth, to the
extent that Issuing Bank has not received from any Participating Lender a
payment as required by Section 2.3.2, to Issuing Bank to pay all such required
payments from each Participating Lender, until Full Payment of all such
Obligations; (v) fifth, to Administrative Agent to pay any Claims that have not
been paid pursuant to any indemnity of Administrative Agent Indemnitees by any
Obligor, or to pay amounts owing by Lenders to Administrative Agent Indemnitees
pursuant to Section 13.6, in each case together with interest accrued thereon at
the rate applicable to Revolver Loans that are Base Rate Loans, until Full
Payment of all such Obligations; (vi) sixth, to Administrative Agent to pay any
fees due and payable to Administrative Agent, until Full Payment of all such
Obligations; (vii) seventh, to each Lender, ratably, for any Claims that such
Lender has paid to Administrative Agent Indemnitees pursuant to its indemnity of
Administrative Agent Indemnitees and any Extraordinary Expenses that such Lender
has reimbursed to Administrative Agent or such Lender has incurred, to the
extent that such Lender has not been reimbursed by Obligors therefor, until Full
Payment of all such Obligations; (viii) eighth, to Issuing Bank to pay principal
and interest with respect to LC Obligations (or to the extent any of the LC
Obligations are contingent and an Event of Default then exists, deposited in the
Cash Collateral Account to Cash Collateralize the LC Obligations), which payment
shall be shared with the Participating Lenders in accordance with Section
2.3.2(iii), until Full Payment of all such Obligations; (ix) ninth, to Lenders
in payment of the unpaid principal and accrued interest in respect of the Loans
and other Obligations (excluding Banking Relationship Debt) then outstanding, in
such order of application as shall be designated by Administrative Agent (acting
at the direction or with the consent of the Required Lenders), until Full
Payment of all such Obligations; (x) tenth, to BofA or any Affiliate of BofA in
payment of any Banking Relationship Debt owed to such Person and secured by the
Collateral hereunder, until Full Payment of all such Obligations; and (xi)
eleventh, to Borrowers as provided in Section 5.7.  The allocations set forth in
this Section 5.6 are solely to determine the rights and priorities of
Administrative Agent and Lenders as among themselves and may be changed by
Administrative Agent and Lenders without notice to or the consent or approval of
any Borrower or any other Person.

5.6.2.                     Erroneous Allocation.  Administrative Agent shall not
be liable for any allocation or distribution of payments made by it in good
faith and, if any such allocation or distribution is subsequently determined to
have been made in error, the sole recourse of any Lender to which payment was
due but not made shall be to recover from the other Lenders any payment in
excess of the amount to which such other Lenders are determined to be entitled
(and such other Lenders hereby agree to return to such Lender any such erroneous
payments received by them).

5.7.                            Application of Payments and Collateral
Proceeds.  All Payment Items received by Administrative Agent by 2:00 p.m., on
any Business Day shall be deemed received on that Business Day.  All Payment
Items received by Administrative Agent after 2:00 p.m., on any Business Day
shall be deemed received on the following Business Day.  Each Borrower
irrevocably waives the right to direct the application of any and all payments
and Collateral proceeds at any time or times hereafter received by
Administrative Agent or any Lender from or on behalf of Borrowers, and each
Borrower does hereby irrevocably agree that Administrative Agent shall have
the continuing exclusive right to apply and reapply any and all such payments
and Collateral proceeds received at any time or times hereafter by
Administrative Agent or its agent against the Obligations, in such manner as
Administrative Agent may deem advisable, notwithstanding any entry by
Administrative Agent upon any of its books and records; provided, however, that
any payments or proceeds of Collateral received by Administrative Agent on any
date that an Event of Default does not exist shall be applied in accordance with
any provisions of this Agreement that govern the application of such payment or
proceeds.  If, as the result of Administrative

61


--------------------------------------------------------------------------------


Agent’s collection of proceeds of Accounts and other Collateral as authorized by
Section 8.2.6 a credit balance exists, such credit balance shall not accrue
interest in favor of Borrowers, but shall be remitted to Borrowers unless (x)
there exists an Event of Default and (y) there are LC Obligations outstanding
that have not been Cash Collateralized.  Administrative Agent may apply such
credit balance against any of the Obligations upon and after the occurrence of
an Event of Default, and to the extent so applied, such credit balance shall be
applied in the manner specified in Section 5.6.1.

5.8.                            Loan Accounts; Account Stated.

5.8.1.                     Loan Accounts.  Each Lender shall maintain in
accordance with its usual and customary practices an account or accounts (a
“Loan Account”) evidencing the Debt of Borrowers to such Lender resulting from
each Loan owing to Lender from time to time, including the amount of principal
and interest payable to such Lender from time to time hereunder and under each
Note payable to such Lender.  Any failure of a Lender to record in the Loan
Account, or any error in doing so, shall not limit or otherwise affect the
obligation of Borrowers hereunder (or under any Note) to pay any amount owing
hereunder to such Lender.

5.8.2.                     The Register.  Administrative Agent shall maintain a
register (the “Register”), which shall include a master account and a subsidiary
account for each Lender and in which accounts (taken together) shall be recorded
(i) the date and amount of each Borrowing made hereunder, the Type of each Loan
comprising such Borrowing and any Interest Period applicable thereto, (ii) the
effective date and amount of each Assignment and Acceptance delivered to and
accepted by it and the parties thereto, (iii) the amount of any principal or
interest due and payable or to become due and payable from Borrowers to each
Lender hereunder or under the Notes, and (iv) the amount of any sum received by
Administrative Agent from Borrowers or any other Obligor and each Lender’s Pro
Rata share thereof.  The Register shall be available for inspection by Borrowers
or any Lender at the offices of Administrative Agent at any reasonable time and
from time to time upon reasonable prior notice.  Any failure of Administrative
Agent to record in the Register, or any error in doing so, shall not limit or
otherwise affect the obligation of Borrowers hereunder (or under any Note) to
pay any amount owing with respect to the Loans or provide the basis for any
claim against Administrative Agent.  The Obligations and Letters of Credit are
registered obligations and the right, title and interest of any Lender and their
assignees in and to such Obligations and Letters of Credit as the case may be,
shall be transferable only upon notation of such transfer in the Register. 
Solely for purposes of this Section 5.8.2 and for tax purposes only,
Administrative Agent shall be Borrowers’ agent for purposes of maintaining the
Register (but Administrative Agent shall have no liability whatsoever to any
Borrower or any other Person on account of any inaccuracies contained in the
Register).  This Section 5.8.2 shall be construed so that the Obligations and
Letters of Credit are at all times maintained in “registered form” within the
meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Internal Revenue Code
of 1986, as amended, and any related regulations (and any other relevant or
successor provisions of the Internal Revenue Code of 1986, as amended, or such
regulations).

5.8.3.                     Entries Binding.  The entries made in the Register
and each Loan Account shall constitute rebuttably presumptive evidence of the
information contained therein; provided, however, that if a copy of information
contained in the Register or any Loan Account is provided to any Person, or any
Person inspects the Register or any Loan Account, at any time or from time to
time, then the information contained in the Register or the Loan Account, as
applicable, shall be conclusive and binding on such Person for all purposes
absent manifest error, unless such Person notifies Administrative Agent in
writing within 30 days after such Person’s receipt of such copy or such Person’s
inspection of the Register or Loan Account of its intention to dispute the
information contained therein.

62


--------------------------------------------------------------------------------


5.9.                            Taxes.

5.9.1.                     Gross Up.  If Borrowers shall be required by
Applicable Law to withhold or deduct any Taxes (other than Excluded Taxes) from
or in respect of any sum payable under this Agreement or any of the other Loan
Documents, (a) the sum payable to Administrative Agent or such Lender shall be
increased as may be necessary so that, after making all required withholding or
deductions, Administrative Agent or such Lender (as the case may be) receives an
amount equal to the sum it would have received had no such withholding or
deductions been made, (b) Borrowers shall make such withholding or deductions,
and (c) Borrowers shall pay the full amount withheld or deducted to the relevant
taxation authority or other authority in accordance with Applicable Law.

5.9.2.                     Refund.  If Administrative Agent or any Lender
receives a refund, credit, or other reduction of taxes in respect of any Taxes
paid by Borrowers pursuant to this Section 5.9, such Person shall, within 30
days from the date of actual receipt of such refund or the filing of the tax
return in which such credit or other reduction results in a lower tax payment,
pay over such refund or the amount of such tax reduction to Borrowers (but only
to the extent of Taxes paid by Borrowers pursuant to this Section 5.9), net of
all out-of-pocket expenses of such Person, and without interest (other than
interest paid by the relevant Governmental Authority with respect to such
refund).

5.9.3.                     Foreign Lenders.  Each Foreign Lender, on or prior to
the date of its execution and delivery of this Agreement, on or prior to the
date on which it designates a new lending office, and on or prior to the date on
which it becomes a Lender, in the case of an assignee, and from time to time
thereafter if requested in writing by Borrowers, shall provide Borrowers with
duplicate executed originals of (A) Internal Revenue Service Form W-8 BEN, or
any successor form, certifying that such Lender is entitled to benefits under
any income tax treaty to which the United States is a party which reduces to
zero the rate of withholding tax on payments of interest, or (B) Internal
Revenue Service Form W-8ECI, or any successor form, certifying that the income
receivable pursuant to this Agreement is effectively connected with the conduct
of a trade or business in the United States; or (C) with respect to any Lender
that is not a bank and is eligible for exemption from tax under Section 881(c) 
or 871(h) of the Internal Revenue Code of 1986, as amended, Internal Revenue
Service Form W-8 BEN, or any successor form, and a certificate substantially in
the form of Exhibit J hereto.  Each Foreign Lender who does not deliver a Form
W-8ECI represents that all services performed hereunder with respect to any fees
received or to be received will have been, and will be, performed outside of the
United States.

5.9.4.                     Remedy.  In the event that Borrowers are required to
pay additional amounts pursuant to Section 3.7 or Section 5.9.1 hereof,
Borrowers may, upon notice to such Lender, either prepay in whole or in part the
outstanding balance on any Loan held by such Lender or require such Lender to
assign and delegate, without recourse all of its interests, rights and
obligations under this Agreement to an assignee selected by Borrowers that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment).

5.10.                     Nature and Extent of Each Borrower’s Liability.

5.10.1.               Joint and Several Liability.  Each Borrower shall be
liable for, on a joint and several basis, and hereby guarantees the timely
payment by all other Borrowers of, all of the Loans and other Obligations,
regardless of which Borrower actually may have received the proceeds of any
Loans or other extensions of credit hereunder or the amount of such Loans
received or the manner in which Administrative Agent or any Lender accounts for
such Loans or other extensions of credit on its books and records, it being
acknowledged and agreed that Loans to any Borrower inure to the mutual benefit
of all Borrowers and that Administrative Agent and Lenders are relying on the
joint and several liability of Borrowers in extending the Loans and other
financial accommodations hereunder.  Each Borrower hereby unconditionally and
irrevocably agrees that upon default in the payment when due (whether at stated
maturity, by acceleration or otherwise) of any principal of, or interest owed
on, any of the Loans or other Obligations, such Borrower shall forthwith pay the
same, without notice or demand.

63


--------------------------------------------------------------------------------


5.10.2.               Unconditional Nature of Liability.  Each Borrower’s joint
and several liability hereunder with respect to, and guaranty of,  the Loans and
other Obligations shall, to the fullest extent permitted by Applicable Law, be
unconditional irrespective of (i) the validity, enforceability, avoidance or
subordination of any of the Obligations or of any promissory note or other
document evidencing all or any part of the Obligations, (ii) the absence of any
attempt to collect any of the Obligations from any other Obligor or any
Collateral or other security therefor, or the absence of any other action to
enforce the same, (iii) the waiver, consent, extension, forbearance or granting
of any indulgence by Administrative Agent or any Lender with respect to any
provision of any instrument evidencing or securing the payment of any of the
Obligations, or any other agreement now or hereafter executed by any other
Borrower and delivered to Administrative Agent or any Lender, (iv) the failure
by Administrative Agent to take any steps to perfect or maintain the perfected
status of its security interest in or Lien upon, or to preserve its rights to,
any of the Collateral or other security for the payment or performance of any of
the Obligations or Administrative Agent’s release of any Collateral or of its
Liens upon any Collateral, (v) Administrative Agent’s or Lenders’ election, in
any proceeding instituted under the Bankruptcy Code, for the application of
Section 1111(b)(2) of the Bankruptcy Code, (vi) any borrowing or grant of a
security interest by any other Borrower, as debtor-in-possession under
Section 364 of the Bankruptcy Code, (vii) the release or compromise, in whole or
in part, of the liability of any Obligor for the payment of any of the
Obligations, (viii) any amendment or modification of any of the Loan Documents
or any waiver of a Default or Event of Default, (ix) any increase in the amount
of the Obligations beyond any limits imposed herein or in the amount of any
interest, fees or other charges payable in connection therewith, or any decrease
in the same, (x) the disallowance of all or any portion of Administrative
Agent’s or any Lender’s claims against any other Obligor for the repayment of
any of the Obligations under Section 502 of the Bankruptcy Code, or (xi) any
other circumstance that might constitute a legal or equitable discharge or
defense of any Obligor (other than prior payment).  After the occurrence and
during the continuance of any Event of Default, Administrative Agent may proceed
directly and at once, without notice to any Obligor, against any or all of
Obligors to collect and recover all or any part of the Obligations, without
first proceeding against any other Obligor or against any Collateral or other
security for the payment or performance of any of the Obligations, and each
Borrower waives any provision under Applicable Law that might otherwise require
Administrative Agent to pursue or exhaust its remedies against any Collateral or
Obligor before pursuing another Obligor.  Each Borrower consents and agrees that
Administrative Agent shall be under no obligation to marshal any assets in favor
of any Obligor or against or in payment of any or all of the Obligations.

5.10.3.               No Reduction in Liability for Obligations.  No payment or
payments made by an Obligor or received or collected by Administrative Agent
from a Borrower or any other Person by virtue of any action or proceeding or any
setoff or appropriation or application at any time or from time to time in
reduction of or in payment of the Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Borrower under this Agreement,
each of whom shall remain jointly and severally liable for the payment and
performance of all Loans and other Obligations until Full Payment of the
Obligations.

5.10.4.               Contribution.  Each Borrower is unconditionally obligated
to repay the Obligations as a joint and several obligor under this Agreement. 
If, as of any date, the aggregate amount of payments made by a Borrower on
account of the Obligations and proceeds of such Borrower’s Collateral that are
applied to the Obligations exceeds the aggregate amount of Loan proceeds
actually used by such Borrower in its business (such excess amount being
referred to as an “Accommodation Payment”), then each of the other Borrowers
(each such Borrower being referred to as a “Contributing Borrower”) shall be
obligated to make contribution to such Borrower (the

64


--------------------------------------------------------------------------------


“Paying Borrower”) in an amount equal to (A) the product derived by multiplying
the sum of each Accommodation Payment of each Borrower by the Allocable
Percentage of the Borrower from whom contribution is sought less (B) the amount,
if any, of the then outstanding Accommodation Payment of such Contributing
Borrower (such last mentioned amount which is to be subtracted from the
aforesaid product to be increased by any amounts theretofore paid by such
Contributing Borrower by way of contribution hereunder, and to be decreased by
any amounts theretofore received by such Contributing Borrower by way of
contribution hereunder); provided, however, that a Paying Borrower’s recovery of
contribution hereunder from the other Borrowers shall be limited to that amount
paid by the Paying Borrower in excess of its Allocable Percentage of all
Accommodation Payments then outstanding of all Borrowers.  As used herein, the
term “Allocable Percentage” shall mean, on any date of determination thereof, a
fraction the denominator of which shall be equal to the number of Borrowers who
are parties to this Agreement on such date and the numerator of which shall be
1; provided, however, that such percentages shall be modified in the event that
contribution from a Borrower is not possible by reason of insolvency, bankruptcy
or otherwise by reducing such Borrower’s Allocable Percentage equitably and by
adjusting the Allocable Percentage of the other Borrowers proportionately so
that the Allocable Percentages of all Borrowers at all times equals 100%.

5.10.5.               Subordination.  Each Borrower hereby subordinates any
claims, including any right of payment, subrogation, contribution and indemnity,
that it may have from or against any other Obligor, and any successor or assign
of any other Obligor, including any trustee, receiver or debtor-in-possession,
howsoever arising, due or owing or whether heretofore, now or hereafter
existing, to the Full Payment of all of the Obligations (other than contingent
indemnification obligations for which no claim has been made).

SECTION 6.                       TERM AND TERMINATION OF COMMITMENT

6.1.                            Term of Commitments.   Subject to each Lender’s
right to cease making Loans and other extensions of credit to Borrowers when any
Default or Event of Default exists, the Commitments shall be in effect for a
period commencing on the date hereof and continuing until the date that is the
soonest to occur of (i) June 30, 2011 or (ii) the date that the Commitments are
terminated as provided in Section 6.2 (such period being referred to herein as
the “Term”).

6.2.                            Termination.

6.2.1.                     Termination by Administrative Agent.  Administrative
Agent may (and upon the direction of the Required Lenders, shall) terminate the
Commitment without notice at any time that an Event of Default exists; provided,
however, that the Commitment shall automatically terminate as provided in
Section 12.2.

6.2.2.                     Termination by Borrowers.  Upon at least 30 days
prior written notice to Administrative Agent, Borrowers may, at their option,
terminate the Commitments; provided, however, no such termination by Borrowers
shall be effective until Full Payment of the Obligations (other than contingent
indemnification obligations for which no claim has been made).  Any notice of
termination given by Borrowers shall be irrevocable unless Administrative Agent
otherwise agrees in writing.  Borrowers may elect to terminate the Commitments
in their entirety only, provided that nothing contained herein shall affect
Borrowers’ right to voluntarily reduce the Revolver Commitments as provided in
Section 2.1.5.  No section of this Agreement, Type of Loan available hereunder
or Commitment may be terminated by Borrowers singly.

65


--------------------------------------------------------------------------------


6.2.3.                     Early Termination Fee.  Concurrently with any
termination of the Commitments in their entirety pursuant to Section 6.2.2
hereof, Borrowers shall pay to Administrative Agent, for the Pro Rata benefit of
Lenders, as liquidated damages for loss of the bargain (and not as a penalty), a
fee (the “Early Termination Fee”) in an amount equal to: (i) if termination
occurs on or before July 31, 2008, 0.50% of the Commitments; (ii) if termination
occurs on or after August 1, 2008, but before August 1, 2009, 0.25% of the
Commitments and (iii) if termination occurs on or after August 1, 2009, 0.0% of
the Commitments; provided that no Early Termination Fee shall be payable if
termination occurs in connection with a refinancing or replacement of the credit
facility set forth in this Agreement provided or agented by BofA, any of its
Affiliates or another department or division of BofA.

6.2.4.                     Effect of Termination.  On the effective date of
termination of the Commitments by Administrative Agent or by Borrowers, all of
the Obligations (other than contingent indemnification obligations for which no
claim has been made) shall be immediately due and payable; Lenders shall have no
obligation to make any Loans; Issuing Bank shall have no obligation to issue any
Letters of Credit, and BofA may terminate any Bank Products (including any
services or products under Cash Management Agreements). All undertakings,
agreements, covenants, warranties and representations of Borrowers contained in
the Loan Documents shall survive any such termination, and Administrative Agent
shall retain its Liens in the Collateral and all of its rights and remedies
under the Loan Documents notwithstanding such termination until Full Payment of
the Obligations (other than contingent indemnification obligations for which no
claim has been made).  Notwithstanding the Full Payment of the Obligations
(other than contingent indemnification obligations for which no claim has been
made), Administrative Agent shall not be required to terminate its Liens in
any of the Collateral unless, with respect to any loss or damage Administrative
Agent may incur as a result of the dishonor or return of any Payment Items
applied to the Obligations, Administrative Agent shall have received either
(i) a written agreement, executed by Borrowers and any Person deemed financially
responsible by Administrative Agent whose loans or other advances to Borrowers
are used in whole or in part to satisfy the Obligations, indemnifying
Administrative Agent and Lenders from any such loss or damage; or (ii) such
monetary reserves and Liens on the Collateral for such period of time as
Administrative Agent, in its reasonable discretion, may deem necessary to
protect Administrative Agent from any such loss or damage.  The provisions of
Sections 3.4, 5.5, 5.9 and this Section 6.2.4 and all obligations of Borrowers
to indemnify Administrative Agent or any Lender pursuant to this Agreement or
any of the other Loan Documents, shall in all events survive any termination of
the Commitment and Full Payment of the Obligations.

SECTION 7.                       COLLATERAL

7.1.                            Grant of Security Interest.  To secure the
prompt payment and performance of all of the Obligations, each Borrower hereby
grants to Administrative Agent, for the benefit of Secured Parties, a continuing
security interest in and Lien upon all of the following Property and interests
in Property of such Borrower, whether now owned or existing or hereafter
created, acquired or arising and wheresoever located:  (i) all Accounts; (ii)
all Instruments, Chattel Paper (including Electronic Chattel Paper), Documents,
Letter-of-Credit Rights and Supporting Obligations, in each case to the extent
arising out of, relating to, or given in exchange or settlement for or to
evidence the obligation to pay any Account; (iii) all General Intangibles that
arise out of or are related to any Account or from which any Account arises;
(iv) all of the Deposit Accounts Collateral; (v) all monies now or at any time
or times hereafter in the possession or under the control of Administrative
Agent or a bailee of Administrative Agent, including any Cash Collateral in any
Cash Collateral Account; (vi) all products and cash and non-cash proceeds of the
foregoing, including proceeds of insurance in respect of any of the foregoing;
(vii) all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and other computer materials and records)
of such Borrower pertaining to any of the foregoing.

7.2.                            Reserved.

7.3.                            Reserved.

66


--------------------------------------------------------------------------------


7.4.                            Certain After-Acquired Collateral.  Borrowers
shall promptly notify Administrative Agent in writing upon any Borrower’s
obtaining any Collateral after the Post-Confirmation Effective Date consisting
of Deposit Accounts (other than Deposit Accounts into which payments with
respect to Governmental Receivables are directly deposited or transferred),
Letter-of-Credit Rights or Chattel Paper, to the extent such Deposit Accounts,
Letter-of-Credit Rights or Chattel Paper arise out of, relate to or are given in
exchange or settlement for or to evidence the obligation to pay any Account, 
and, upon Administrative Agent’s request, shall promptly execute such documents
and do such other acts or things reasonably deemed appropriate by Administrative
Agent to confer upon Administrative Agent a duly perfected first priority Lien
(subject to Permitted Liens), upon and (to the extent applicable for the
perfection of a Lien) control with respect to such Collateral; and promptly
notify Administrative Agent in writing upon any Borrower’s obtaining any
Collateral after the Post-Confirmation Effective Date consisting of Documents or
Instruments to the extent they arise out of, relate to or are given in exchange
or settlement for or to evidence the obligation to pay any Account, and, upon
Administrative Agent’s request, shall promptly execute such documents and do
such other acts or things reasonably deemed appropriate by Administrative Agent
to deliver to it possession of such Documents as are negotiable and such
Instruments, to the extent they arise out of, relate to or are given in exchange
or settlement for or to evidence the obligation to pay any Account.

7.5.                            No Assumption of Liability.  The security
interest granted pursuant to this Agreement is granted as security only and
shall not subject Administrative Agent or any Lender to, or in any way alter or
modify, any obligation or liability of Borrowers with respect to or arising out
of the Collateral.

7.6.                            Lien Perfection; Further Assurances.  Promptly
after Administrative Agent’s request therefor, Borrowers shall execute or cause
to be executed and deliver to Administrative Agent such instruments, assignments
or other documents as are necessary under the UCC or other Applicable Law to
perfect (or continue the perfection of) Administrative Agent’s Lien upon
the Collateral and shall take such other action as may be requested by
Administrative Agent to give effect to or carry out the intent and purposes of
this Agreement.  Unless prohibited by Applicable Law, each Borrower hereby
irrevocably authorizes Administrative Agent to execute and file in any
jurisdiction any financing statement or amendment thereto on such Borrower’s
behalf, including financing statements that indicate the Collateral as set forth
in this Section 7.  Each Borrower also hereby ratifies its authorization for
Administrative Agent to have filed in any jurisdiction any like financing
statement or amendment thereto if filed prior to the date hereof.  The parties
agree that a carbon, photographic or other reproduction of this Agreement shall
be sufficient as a financing statement and may be filed in any appropriate
office in lieu thereof.

SECTION 8.                       COLLATERAL ADMINISTRATION

8.1.                            General Provisions.

8.1.1.                     Location of Collateral.  Collateral shall at all
times be kept by Borrowers at one or more of the business locations of Borrowers
set forth in Schedule 9.1.6 hereto and shall not be moved therefrom, without the
prior written approval of Administrative Agent, except that in the absence of an
Event of Default and acceleration of the maturity of the Obligations in
consequence thereof, Borrowers may move any record relating to any Collateral to
a location in the United States other than those shown on Schedule 9.1.6 hereto
so long as Borrowers have given Administrative Agent at least 5 days prior
written notice of such new location and prior to moving to such location there
have been filed any UCC-1 financing statements or other appropriate
documentation necessary to perfect or continue perfection of Administrative
Agent’s first priority Liens subject to Permitted Liens with respect to such
Collateral.

67


--------------------------------------------------------------------------------


8.1.2.                     Insurance of Collateral; Condemnation Proceeds. 
Borrowers shall, upon request by Administrative Agent, deliver the originals or
certified copies of all insurance policies to Administrative Agent with
certificates of insurance reasonably satisfactory to Administrative Agent naming
Administrative Agent as an additional insured with respect to Borrowers’ general
liability insurance.  If any Borrower fails to provide and pay for such
insurance, Administrative Agent may, at its option, but shall not be required
to, procure the same and charge Borrowers therefor.  Each Borrower agrees to
deliver to Administrative Agent, promptly as rendered, true copies of all
reports made in any reporting forms to insurance companies (other than reports
with respect to professional liability insurance).

8.1.3.                     Protection of Collateral.  All expenses of
protecting, storing, warehousing, insuring, handling, maintaining and shipping
any Collateral, all Taxes imposed under any Applicable Law on any of
the Collateral or in respect of the sale thereof, and all other payments
required to be made by Administrative Agent to any Person to realize upon any
Collateral shall be borne and paid by Borrowers.  Administrative Agent shall not
be liable or responsible in any way for the safekeeping of any of the Collateral
or for any loss or damage thereto (except for reasonable care in the custody
thereof while any Collateral is in Administrative Agent’s actual possession) or
for any diminution in the value thereof, or for any act or default of any
warehouseman, carrier, forwarding agency, or other Person whomsoever, but the
same shall be at Borrowers’ sole risk.

8.1.4.                     Defense of Title to Collateral.  Each Borrower shall
at all times defend such Borrower’s title to the Collateral and Administrative
Agent’s Liens therein against all Persons and all claims and demands whatsoever
other than Permitted Liens and Permitted Asset Dispositions.

8.2.                            Administration of Accounts.

8.2.1.                     Records and Schedules of Accounts.  Each Borrower
shall keep accurate and complete records of its Accounts and all payments and
collections thereon.  Each Borrower shall also provide to Administrative Agent
on or before the 25th day of each month, a detailed aged trial balance of all
Accounts existing as of the last day of the preceding month, specifying the
names, face value, dates of invoices and due dates for each Account Debtor
obligated on an Account so listed (“Schedule of Accounts”), and, upon
Administrative Agent’s request therefor, copies of all documents, including
repayment histories and present status reports relating to the Accounts so
scheduled and such other matters and information relating to the status of
then existing Accounts as Administrative Agent shall reasonably request.  In
addition, at any time that there are Revolver Loans outstanding or LC
Obligations that have not been Cash Collateralized exceed $2,000,000, if an
Account in the face amount in excess of $1,000,000 ceases to be an Eligible
Account in whole or in part, Borrowers shall notify Administrative Agent of such
occurrence promptly (and in any event within 7 Business Days) after any
Borrower’s having obtained knowledge of such occurrence and the Borrowing Base
shall thereupon be adjusted to reflect such occurrence.  To the extent permitted
by Applicable Law, each Borrower shall deliver to Administrative Agent copies of
invoices or invoice registers related to all of its Accounts.

8.2.2.                     Discounts, Disputes and Returns.  At any time that
there are Revolver Loans outstanding or LC Obligations that have not been Cash
Collateralized exceed $2,000,000, if any Borrower grants any discounts,
allowances or credits on an Eligible Account in excess of 5% of the amount of
such Account that are not shown on the face of the invoice for the Eligible
Account involved, such Borrower shall report such discounts, allowances or
credits, as the case may be, to Administrative Agent as part of the next
required Schedule of Accounts.  At any time that there are Revolver Loans
outstanding or LC Obligations that have not been Cash Collateralized exceed
$2,000,000, if any amounts due and owing in excess of $750,000 are in dispute
between any Borrower and any Account Debtor, such Borrower shall provide
Administrative Agent with written notice thereof at the time of submission of
the next Schedule of Accounts.

68


--------------------------------------------------------------------------------


8.2.3.                     Taxes.  If an Account of any Borrower includes a
charge for any Taxes payable to any Governmental Authority, Administrative Agent
is authorized, in its discretion, to pay the amount thereof to the proper taxing
authority for the account of such Borrower and to charge Borrowers therefor;
provided, however, that neither Administrative Agent nor Lenders shall be liable
for any Taxes that may be due by Borrowers.

8.2.4.                     Account Verification.  Whether or not a Default or an
Event of Default exists, Administrative Agent shall have the right at any time,
in the name of Administrative Agent, any designee of Administrative Agent or any
Borrower to verify the validity, amount or any other matter relating to any
Wholesale Receivable of such Borrower by mail, telephone, telegraph or
otherwise.  Borrowers shall cooperate fully with Administrative Agent in an
effort to facilitate and promptly conclude any such verification process.

8.2.5.                     Maintenance of Dominion Account.

(i)                                     Borrowers shall establish and maintain a
system of cash management that is acceptable to Agent with BofA or such other
bank or banks as may be selected by Borrowers and be reasonably acceptable to
Administrative Agent.  Such system of cash management shall include (i) a
lockbox (or lockboxes), and related Deposit Account (or Deposit Accounts), for
remittance and deposit (including by way of electronic funds transfer) of
collections or payments with respect to Wholesale Receivables (each a “Wholesale
Collection Account”), (ii) a Deposit Account (or Deposit Accounts) into which
collections and payments with respect to Retail Receivables (including
Governmental Receivables) are deposited or remitted by electronic funds transfer
or otherwise (each a “Retail Collection Account”), (iii) a Deposit Account that
constitutes a “concentration account” (the “Concentration Account”) into which
collected funds from the Collection Accounts (other than amounts payable to
physicians pursuant to PSAs) shall be transferred within 7 Business Days of
receipt thereof and (iv) such other Deposit Accounts and/or lockboxes as
Borrowers shall deem to be necessary or appropriate to conduct their business
operations.  Borrowers shall have access to the funds that are deposited in the
foregoing Deposit Accounts, provided that (a) Borrowers shall not deposit
proceeds of Property constituting collateral security for the Senior Notes
therein, (b) Borrowers shall not deposit the proceeds of any Collateral into any
Deposit Account maintained for or in connection with the Senior Notes or into
which the proceeds of collateral security for the Senior Notes are, or are
intended to be, deposited, and (c) the provisions of Section 8.2.5(ii) shall
control after the occurrence of a Restrictive Trigger Event.

(ii)                                  If a Restrictive Trigger Event occurs at
any time, then all monies in the Concentration Account and in each Wholesale
Collection Account shall be deposited each day in the Payment Account and
applied to the Obligations as determined by Administrative Agent in accordance
with this Agreement.  If thereafter, a Restrictive Trigger Event does not exist
during any period of 90 consecutive days, then as soon as practicable, but in
any event within 5 Business Days, Administrative Agent will permit Borrowers to
access the monies in the Concentration Account and in each Wholesale Collection
Account for use as provided in Sections 2.1.3 and 8.2.5(i) hereof.

8.2.6.                     Collection of Accounts and Proceeds of Collateral. 
To expedite collection of Accounts, each Borrower shall endeavor in the first
instance to make collection of such Borrower’s Accounts for Administrative Agent
and Lenders and, in connection therewith, shall use commercially reasonable
efforts to keep in full force and effect any Supporting Obligation or collateral
security relating to each such Account.  All Payment Items received by any
Borrower in respect of its Accounts, together with the proceeds of any other
Collateral, shall be held by such Borrower as trustee of an express trust for

69


--------------------------------------------------------------------------------


Administrative Agent’s and Lenders’ benefit; Borrowers shall promptly, and in
any event no later than the seventh Business Day after the date of receipt
thereof, deposit the same in kind in the Collection Accounts; and Administrative
Agent may remit such proceeds to Lenders for application to the Obligations in
the manner authorized by this Agreement.  Administrative Agent retains the right
at all times that an Event of Default exists to notify Account Debtors on
Wholesale Receivables of any Borrower that Wholesale Receivables have been
assigned to Administrative Agent, to collect Wholesale Receivables directly in
its own name (and, in connection therewith, and to charge to Borrowers the
collection costs and expenses incurred by Administrative Agent, including
reasonable attorneys’ fees).  At any time an Event of Default exists,
Administrative Agent shall have the right to settle or adjust all disputes and
claims directly with the Account Debtor on Wholesale Receivables and to
compromise the amount or extend the time for payment of any Wholesale
Receivables upon such terms and conditions as Administrative Agent may deem
advisable, and to charge the deficiencies, costs and expenses thereof, including
attorneys’ fees, to Borrowers.

8.3.                            Administration of Deposit Accounts.  Each
Borrower represents that, as of the Post-Confirmation Effective Date,
Schedule 8.3 (as the same may be amended or supplemented from time to time) sets
forth all of the Deposit Accounts maintained by each Borrower that arise out or
relate to the Accounts, including Deposit Accounts into which all Payment Items
relating to any Collateral are deposited; a Borrower is the sole account holder
of each such Deposit Account and is not aware of any Person (other than
Administrative Agent) having either dominion or control (within the meaning of
Section 9-104 of the UCC) over any such Deposit Account or any property
deposited therein (other than any such control that has been released or
terminated on or before the Post-Confirmation Effective Date and control arising
by operation of law in favor the depository bank in which such Deposit Account
is maintained); and each Borrower has taken all actions required to establish
Administrative Agent’s “control” (within the meaning of Section 9-104 of the
UCC) over the Concentration Account, the Investment Accounts and any other
Deposit Account that relates to the Accounts (other than any Deposit Account
specially and exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of such Borrower’s employees or
into which payments with respect to Governmental Receivables are directly
deposited or transferred).  Each Borrower shall promptly notify Administrative
Agent of any additional Deposit Account of the type described above in this
Section 8.3 opened and any Deposit Account of the type described above in
Section 8.3 that is closed, and will amend Schedule 8.3 to reflect such addition
or deletion.

8.4.                            Borrowing Base Certificates.  Borrowers shall
deliver to Administrative Agent a Borrowing Base Certificate (and Administrative
Agent shall, on request from a Lender, promptly deliver a copy thereof to such
Lender):  (a) on the Post-Confirmation Effective Date; (b) on or before the 25th
day of each calendar month, prepared as of the close of business on the last day
of the previous month; (c) if there are Revolver Loans outstanding or the LC
Obligations that have not been Cash Collateralized exceed $2,000,000, on each
Business Day on which Borrowers shall dispose of any Eligible Accounts having a
face amount in excess of $250,000 to the extent permitted pursuant to clause
(ii)(k) of the definition of Permitted Asset Disposition; and (d) at such other
times as Administrative Agent may request if an Event of Default exists;
provided that Borrowers may deliver Borrowing Base Certificates more frequently
at their option.  All calculations of Availability in connection with any
Borrowing Base Certificate shall originally be made by Borrowers and certified
by an authorized officer to Administrative Agent, provided that Administrative
Agent shall have the right to review and adjust, in the exercise of its Credit
Judgment, any such calculation to the extent that such calculation is not in
accordance with this Agreement or does not accurately reflect the amount of the
Availability Reserve.  In no event shall the Borrowing Base on any date be
deemed to exceed the amount of the Borrowing Base shown on the Borrowing Base
Certificate most recently received by Administrative Agent, as the calculation
in such Borrowing Base Certificate may be adjusted from time to time by
Administrative Agent as herein authorized.

70


--------------------------------------------------------------------------------


SECTION 9.                       REPRESENTATIONS AND WARRANTIES

9.1.                            General Representations and Warranties.  To
induce Administrative Agent and Lenders to enter into this Agreement and to make
available the Commitments, each Borrower warrants and represents to
Administrative Agent and Lenders that:

9.1.1.                     Organization and Qualification.  Each Borrower and
each of its Subsidiaries is an entity duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization.  Each
Borrower and each of its Subsidiaries is duly qualified and is authorized to do
business and is in good standing as a foreign corporation in all states and
jurisdictions in which the failure of such Borrower or Subsidiary, as the case
may be, to be so qualified would reasonably be expected to have a Material
Adverse Effect.

9.1.2.                     Power and Authority.  Each Borrower and each
Guarantor is duly authorized and empowered to enter into, execute, deliver and
perform each of the Loan Documents to which it is a party.  The execution,
delivery and performance of this Agreement and each of the other Loan Documents
have been duly authorized by all necessary action and do not and will not
(i) require any consent or approval of any of the holders of the Equity
Interests of any Borrower or any of its Subsidiary other than those obtained on
or prior to the date hereof; (ii) contravene the Organic Documents of any
Borrower or any of its Subsidiaries; (iii) violate, or cause any Borrower or any
of its Subsidiaries to be in default under, any provision of any Applicable Law,
order, writ, judgment, injunction, decree, determination or award in effect
having applicability to any Borrower or any of its Subsidiaries; (iv) result in
a breach of or constitute a default under any indenture or loan or credit
agreement or any other agreement, lease or instrument to which any Borrower or
any of its Subsidiaries is a party or by which it or its Properties may be bound
or affected; or (v) result in, or require, the creation or imposition of any
Lien (other than Permitted Liens) upon or with respect to any of the Properties
now owned or hereafter acquired by any Borrower or any of its Subsidiaries,
except in the case of clauses (iii), (iv) or (v) of this Section 9.1.2 as would
not reasonably be expected to have a Material Adverse Effect.

9.1.3.                     Legally Enforceable Agreement.  The Loan Documents
when delivered will be, legal, valid and binding obligations of each Borrower
and each of its Subsidiaries signatories thereto enforceable against them in
accordance with the respective terms of such Loan Documents, except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws of general application affecting the enforcement of creditors’ rights.

9.1.4.                     Capital Structure.  As of the date hereof,
Schedule 9.1.4 hereto states (i) the correct name of each Borrower, its
jurisdiction of incorporation and the percentage of its Equity Interests having
voting powers owned by each Person.  Each Borrower has good title to all of the
shares it purports to own of the Equity Interests of each of its Subsidiaries,
free and clear in each case of any Lien other than Permitted Liens.  All such
Equity Interests have been duly issued and are fully paid and non-assessable.

9.1.5.                     Corporate Names.  To the best of its knowledge,
during the 5-year period preceding the date of this Agreement, no Borrower nor
any of its Subsidiaries has been known as or used any corporate, fictitious or
trade names except those listed on Schedule 9.1.5 hereto.  To the best of its
knowledge, except as set forth on Schedule 9.1.5, no Borrower nor any of its
Subsidiaries has been the surviving corporation of a merger or consolidation or
acquired all or substantially all of the assets of any Person.

71


--------------------------------------------------------------------------------


9.1.6.                     Business Locations; Agent for Process.  As of the
date hereof, the chief executive office and other places of business of each
Borrower and its Subsidiaries are as listed on Schedule 9.1.6 hereto.

9.1.7.                     Title to Properties; Priority of Liens.  Each
Borrower and each of its Subsidiaries has good title to all of its personal
Property, including all Property reflected in the financial statements referred
to in Section 9.1.9 or delivered pursuant to Section 10.1.3, except as could not
be reasonably be expected to have a Material Adverse Effect, in each case free
and clear of all Liens except Permitted Liens.  Each Borrower has paid or
discharged, and has caused each of its Subsidiaries to pay and discharge, all
material lawful claims which, if unpaid, might become a Lien against any
Properties of such Borrower or any such Subsidiary that is not a Permitted
Lien.  The Liens granted to Administrative Agent pursuant to this Agreement and
the other Security Documents are duly perfected, first priority Liens, subject
only to those Permitted Liens that are expressly permitted by the terms of
this Agreement to have priority over the Liens of Administrative Agent.

9.1.8.                     Wholesale Receivables and Retail Receivables.

(i)                                     Wholesale Receivables.  Administrative
Agent may rely, in determining which Wholesale Receivables are Eligible
Wholesale Receivables, on all statements and representations made by Borrowers
with respect to any Account.  With respect to each Eligible Wholesale
Receivable, each Borrower warrants that:

(a)                                  it is genuine and in all respects what it
purports to be, and it is not evidenced by a judgment;

(b)                                 it arises out of a completed, bona fide sale
and delivery of goods or rendition of services by a Borrower in the Ordinary
Course of Business and substantially in accordance with the terms and conditions
of all purchase orders, contracts or other documents relating thereto and
forming a part of the contract between a Borrower and the Account Debtor;

(c)                                  it is for a sum certain maturing as stated
in the duplicate invoice covering such sale or rendition of services, a copy of
which has been furnished or is available to Administrative Agent on request;

(d)                                 such Account, and Administrative Agent’s
security interest therein, is not, subject to any offset, Lien, deduction,
defense, dispute, counterclaim or any other adverse condition except for
disputes and except for offsets or deductions contemplated by the invoice
evidencing an Account or arising in the Ordinary Course of Business and
disclosed to Administrative Agent, each such Account is absolutely owing to a
Borrower and is not contingent in any respect or for any reason;

(e)                                  the contract under which such Account arose
does not condition or restrict a Borrower’s right to assign to Administrative
Agent the right to payment thereunder unless such Borrower has obtained the
Account Debtor’s consent to such collateral assignment or complied with any
conditions to such assignment (regardless of whether under the UCC or other
Applicable Law any such restrictions are ineffective to prevent the grant of a
Lien upon such Account in favor of Administrative Agent);

72


--------------------------------------------------------------------------------


(f)                                    such Borrower has not made any agreement
with any Account Debtor thereunder for any extension, compromise, settlement or
modification of any such Account or any deduction therefrom, except discounts or
allowances which are granted by a Borrower in the Ordinary Course of Business
and which are reflected in the calculation of the net amount of each respective
invoice related thereto and are reflected in the Schedules of Accounts submitted
to Administrative Agent pursuant to Section 8.2.1;

(g)                                 to the best of such Borrower’s knowledge,
there are no facts, events or occurrences which are reasonably likely to impair
the validity or enforceability of such Account or reduce the amount payable
thereunder from the face amount of the invoice and statements delivered to
Administrative Agent with respect thereto;

(h)                                 to the best of such Borrower’s knowledge,
the Account Debtor thereunder (1) had the capacity to contract at the time any
contract or other document giving rise to the Account was executed and (2) is
Solvent; and

(i)                                     to the best of such Borrower’s
knowledge, there are no proceedings or actions which are threatened or pending
against any Account Debtor thereunder and which are reasonably likely to result
in any material adverse change in such Account Debtor’s financial condition or
the collectibility of such Account.

(ii)                                  Retail Receivables.  Administrative Agent
may rely, in determining which Retail Receivables are Eligible Retail
Receivables, on all statements and representations made by Borrowers with
respect to any Retail Receivable. With respect to each Eligible Retail
Receivable, each Borrower warrants that:

(a)                                  all information relating to such Retail
Receivable that has been delivered to Administrative Agent is true and correct
in all material respects.  With respect to each such Retail Receivable, such
Retail Receivable has been billed after the date the services or goods giving
rise to such Retail Receivable were rendered or provided, as applicable, all
information set forth in the bill and supporting claim documents is true,
complete and correct in all material respects and each bill contains an express
direction requiring the Third Party Payor to remit payments as set forth in
Section 8.2.6;

(b)                                 such Retail Receivable is payable in an
amount not less than its Net Realizable Value by the Third Party Payor
identified by Borrowers as the payor thereon and is recognized as such by such
Third Party Payor.  There is no payor on such Retail Receivable other than the
Third Party Payor identified by Borrower as the payor primarily liable on such
Retail Receivable;

(c)                                  no such Retail Receivable (1) requires the
approval of any Person for the grant of a Lien in such Retail Receivable to
Administrative Agent hereunder or (2) is past the statutory limit for collection
applicable to the Third Party Payor;

(d)                                 the patient received the services
constituting the basis of such Retail Receivable in the Ordinary Course of
Business;

(e)                                  the fees and charges charged by such
Borrower for the services constituting the basis for such Account were when
rendered consistent with (1) the usual, customary and reasonable fees charged by
such Borrower or (2) negotiated fee contracts with, or imposed fee schedules
from, the applicable Third Party Payor;

73


--------------------------------------------------------------------------------


(f)                                    the Third Party Payor with respect to
such Retail Receivable is, to such Borrower’s actual knowledge but without
inquiry, located in the United States and is (1) a Person which in the Ordinary
Course of Business agrees to pay for healthcare services received by
individuals, including commercial insurance companies and non-profit insurance
companies issuing health or other types of insurance, employers or unions,
self-insured healthcare organizations, preferred provider organizations and
health insured, prepaid maintenance organizations, (2) a state, an agency or
instrumentality of a state or a political subdivision of a state or (3) the
United States or an agency or instrumentality of the United States;

 (g)                              if requested by Administrative Agent, a copy
of each related Provider Agreement to which a Borrower is a party has been
delivered to Administrative Agent unless any such delivery is prohibited by the
terms of the Provider Agreement or by Applicable Law; and

(h)                                 neither such Retail Receivable nor the
related Provider Agreement contravenes any material Applicable Laws applicable
thereto and no Borrower is in violation of any such Applicable Law.

9.1.9.                     Financial Statements; Fiscal Year.  The Consolidated
balance sheet of Borrowers and such other Persons described therein as of March
31, 2007, and the related statements of income, changes in stockholder’s equity,
and changes in financial position for the periods ended on such dates, have been
prepared in accordance with GAAP, and present fairly in all material respects
the Consolidated financial positions of Borrowers and such Persons at such dates
and the results of Borrowers’ operations for such periods.  Since March 31,
2007, there has been no material adverse change in the Consolidated financial
condition of Borrowers and such other Persons as shown on the Consolidated
balance sheet as of such date, except (i) the commencement of the Chapter 11
Cases and (ii) as set forth in filings made by Parent and Borrowers with the SEC
that were provided to Administrative Agent and Lenders prior to the Confirmation
Date.

9.1.10.               Full Disclosure.  The financial statements referred to in
Section 9.1.9  do not contain any untrue statement of a material fact and
neither this Agreement nor any other written statement, when taken together,
contains or omits any material fact necessary to make the statements contained
herein or therein not materially misleading.  There is no fact or circumstance
in existence on the date hereof which any Borrower has failed to disclose to
Administrative Agent in writing that would reasonably be expected to have a
Material Adverse Effect.

9.1.11.               Solvent Financial Condition.  Each Borrower and its
Subsidiaries is now Solvent and, after giving effect to the Loans to be made
hereunder, the LC Obligations to be incurred in connection herewith and the
consummation of the other transactions described in the Loan Documents, will be
Solvent.

9.1.12.               Surety Obligations.  As of the date hereof, no Borrower
nor any of its Subsidiaries is obligated as surety or indemnitor under any
surety, performance or similar bond issued to assure payment, performance or
completion of performance of any undertaking or obligation of any Person.

9.1.13.               Taxes.  The FEIN of each of each Borrower and each of its
Subsidiaries is as shown on Schedule 9.1.13.  Each Borrower and each of its
Subsidiaries has filed all material federal, state and local tax returns and
other material reports it is required by law to file and has paid, or made
provision for the payment of, all material Taxes upon it, its income and
Properties as and when such

74


--------------------------------------------------------------------------------


Taxes are due and payable, except to the extent being Properly Contested.  The
provision for Taxes on the books of each Borrower and each of its Subsidiaries
are adequate in accordance with GAAP or all years not closed by applicable
statutes, and for its current Fiscal Year.

9.1.14.               Intellectual Property.  Each Borrower and each of its
Subsidiaries owns or has the lawful right to use all Intellectual Property
necessary for the present and planned future conduct of its business without
any conflict with the rights of others, except in each case as could not
reasonably be expected to have an Material Adverse Effect.

9.1.15.               Governmental Approvals.  Each Borrower and each of its
Subsidiaries has, and is in good standing with respect to, all Governmental
Approvals necessary to continue to conduct its business as heretofore or
proposed to be conducted by it and to own or lease and operate its Properties as
now owned or leased by it, except in each case as could not reasonably be
expected to have a Material Adverse Effect.

9.1.16.               Compliance with Laws.  Each Borrower and each of its
Subsidiaries has duly complied with, and its Properties, business operations and
leaseholds are in compliance in all material respects with, the provisions of
all Applicable Law, including all Healthcare Laws (except to the extent that any
such noncompliance with Applicable Law could not reasonably be expected to have
a Material Adverse Effect).  Without limiting the generality of the foregoing,
except to the extent that any failure of Borrower or any of its Subsidiaries to
comply with an Applicable Law could not reasonably be expected to have a
Material Adverse Effect:

(i)                                     neither any Borrower nor any of the
Subsidiaries is engaged in or has engaged in any course of conduct that could
subject any of their respective Properties to any Lien, seizure or other
forfeiture under any criminal law, racketeer-influenced and corrupt
organizations law, civil or criminal, or other similar laws; and

(ii)                                  neither any Borrower nor any of the
Subsidiaries has engaged in any activities that are prohibited under any
Medicaid Regulations or Medicare Regulations, or any related state or local
statutes or regulations, or which are prohibited by binding rules of
professional conduct, including the following:  (a) knowingly and willfully
making or causing to be made a false statement or representation of a material
fact in any application for any benefit or payment; (b) knowingly and willfully
making or causing to be made a false statement or representation of a material
fact for use in determining rights to any benefit or payment; (c) failing to
disclose knowledge by a claimant of the occurrence of any event affecting the
initial or continued right to any benefit or payment on its own behalf or on
behalf of another Person, with intent to secure such benefit or payment
fraudulently; (d) knowingly and willfully soliciting or receiving
any remuneration (including any kickback, bribe or rebate), directly or
indirectly, overtly or covertly, in cash or in kind, or offering to pay such
remuneration (1) in return for referring an individual to a Person for the
furnishing or arranging for the furnishing of any item or service for which
payment may be made in whole or in part by or pursuant to any Medicare
Regulations, any Medicaid Regulations or any other Applicable Law (including any
Anti-Kickback Statutes) relating to Third Party Payors or (2) in return for
purchasing, leasing or ordering or arranging for or recommending the purchasing,
leasing or ordering of any good, facility, service or item for which payment may
be made in whole or in part by or pursuant to any Medicare Regulations,
Medicaid Regulations or other Applicable Law relating to Third Party Payors.

75


--------------------------------------------------------------------------------


9.1.17.               Burdensome Contracts.  No Borrower nor any of its
Subsidiaries is a party or subject to any contract, agreement, or charter or
other corporate restriction, which has or could be reasonably expected to have a
Material Adverse Effect.

9.1.18.               Litigation.  Except for the Chapter 11 Cases and as set
forth on Schedule 9.1.18, there are no actions, suits, proceedings or
investigations pending or, to the knowledge of any Borrower, threatened on the
date hereof against or affecting any Borrower or any of its Subsidiaries, or the
business, operations, Properties, prospects, profits or condition of any
Borrower or any of its Subsidiaries, (i) which relate to any of the Loan
Documents or any of the transactions contemplated thereby or (ii) which could
reasonably be expected to have a Material Adverse Effect.  To the knowledge of
each Borrower, no Borrower nor any of its Subsidiaries is in default on the date
hereof with respect to any order, writ, injunction, judgment, decree or rule of
any court, Governmental Authority or arbitration board or tribunal that could
reasonably be expected to have a Material Adverse Effect..

9.1.19.               No Defaults.  No event has occurred and no condition
exists which would, upon or immediately after the execution and delivery of this
Agreement or any Borrower’s performance hereunder, constitute a Default or an
Event of Default.

9.1.20.               Reserved.

9.1.21.               ERISA.  Except as disclosed on Schedule 9.1.21, no
Borrower nor any of its Subsidiaries has any Plan on the date hereof.  Each
Borrower and each of its Subsidiaries is in material compliance with the
requirements of ERISA and the regulations promulgated thereunder with respect to
each Plan.  No fact or situation that is reasonably likely to result in a
Material Adverse Effect exists in connection with any Plan.  No Borrower nor any
of its Subsidiaries has any withdrawal liability in connection with a
Multiemployer Plan.

9.1.22.               Labor Relations.  Except as described on Schedule 9.1.22,
no Borrower nor any of its Subsidiaries is on the date hereof a party to or
bound by any collective bargaining agreement.  On the date hereof, there are no
material grievances, disputes or controversies with any union or any other
organization of any Borrower’s or any Subsidiary’s employees, or, to any
Borrower’s knowledge, any threats of strikes, work stoppages or any asserted
pending demands for collective bargaining by any union or organization.

9.1.23.               Not a Regulated Entity.  No Obligor is (i) an “investment
company” or a “person directly or indirectly controlled by or acting on behalf
of an investment company” within the meaning of the Investment Company Act of
1940 or (ii) subject to regulation under the Federal Power Act, the Interstate
Commerce Act, any public utilities code or any other Applicable Law regarding
its authority to incur Debt.

9.1.24.               Margin Stock.  No Borrower nor any of its Subsidiaries is
engaged, principally or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock.

9.1.25.               Anti-Terrorism Laws.

(i)                                     General.  No Borrower nor any of its
Affiliates is in violation of any Anti-Terrorism Law or engages in or conspires
to engage in any transaction that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate, any of the prohibitions set forth
in any Anti-Terrorism Law.

76


--------------------------------------------------------------------------------


(ii)                                  Executive Order No. 13224.

(a)                                  No Borrower nor, to the best of its
knowledge, any of its Affiliates is any of the following (each a “Blocked
Person”):  (1) a Person that is listed in the annex to, or is otherwise subject
to the provisions of, Executive Order No. 13224; (2) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order No.
13224; (3) a Person or entity with which any bank or other financial institution
is prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law; (4) a Person or entity that commits, threatens or conspires
to commit or supports “terrorism” as defined in Executive Order No. 13224; (5) a
Person or entity that is named as a “specially designated national” on the most
current list published by the U.S. Treasury Department Office of Foreign Asset
Control (“OFAC”) at its official website or any replacement website or other
replacement official publication of such list; (6) a Person or entity who is
affiliated with a Person or entity listed above; or (7) an agency of the
government of, an organization directly or indirectly controlled by, or a Person
resident in, a country on any official list maintained by OFAC.

(b)                                 No Borrower nor, to the best of its
knowledge, any of its Affiliates (1) conducts any business or engages in making
or receiving any contribution of funds, goods or services to or for the benefit
of any Blocked Person, (2) has any of its assets in a Blocked Person, (3) deals
in, or otherwise engages in any transaction relating to, any Property or
interests in Property blocked pursuant to Executive Order No. 13224, or (4)
derives any of its operating income from investments in or transactions with a
Blocked Person.

9.1.26.               Payable Practices.  No Borrower nor any of its
Subsidiaries has made any material change in its historical accounts payable
practices from those in effect immediately prior to the Post-Confirmation
Effective Date.

9.1.27.               Not the Holder of Plan Assets.  No Borrower is an entity
deemed to hold “plan assets” within the meaning of 29 C.F.R. §2510.3-101 of an
“employee benefit plan” (as defined in Section 3(3) of ERISA) that is subject to
Title I of ERISA or any “plan” (within the meaning of Section 4975 of the
Internal Revenue Code), and neither the execution of this Agreement nor the
funding of any Loans gives rise to a prohibited transaction within the meaning
of Section 406 of ERISA or Section 4975 of the Internal Revenue Code.

9.1.28.               Reimbursement from Third Party Payors.  The Accounts,
after giving effect to the Contractual Adjustment Allowance in effect from time
to time, have been and will continue to be adjusted to reflect reimbursement
policies of Third Party Payors.  In particular, Accounts relating to such Third
Party Payors do not and will not exceed amounts any obligee is entitled to
receive under any capitation arrangement, fee schedule, discount formula,
cost-based reimbursement or other adjustment or limitation to its usual charges.

9.1.29.               Licensing, Accreditation and Other Governmental
Approvals.  Except to the extent that the failure to have or maintain the same
is not reasonably likely to have a Material Adverse Effect, each Borrower and
each of the Subsidiaries has, and is in good standing with respect to, all
Governmental Approvals necessary to continue to conduct its business as
heretofore or proposed to be conducted by it and to own or lease and operate its
Properties as now owned or leased by it.  Except to the extent that the same is
not reasonably likely to have a Material Adverse Effect, each Borrower and each
of the Subsidiaries has, to the extent applicable:  (i) obtained (or
been duly assigned) all required

77


--------------------------------------------------------------------------------


certificates of need or determinations of need as required by the relevant
Governmental Authority for the acquisition, construction, expansion of,
investment in or operation of its businesses as currently operated;
(ii) obtained and maintains in good standing all required licenses; (iii) to the
extent prudent and customary in the industry in which such Person is engaged,
obtained and maintains accreditation from all generally recognized accrediting
agencies; (iv) obtained and maintains Medicaid Certification and
Medicare Certification; and (v) entered into and maintains in good standing
such Person’s Medicare Provider Agreement and Medicaid Provider Agreement.

9.2.                            Reaffirmation of Representations and
Warranties.  Each representation and warranty contained in this Agreement and
the other Loan Documents shall be deemed to be made on the Post-Confirmation
Effective Date and reaffirmed by each Borrower on each day that Borrowers
request or are deemed to have requested any Loan, Letter of Credit or other
extension of credit hereunder, except for changes in the nature of a Borrower’s
or, if applicable, any Subsidiary’s business or operations that may occur after
the date hereof in the Ordinary Course of Business so long as Administrative
Agent has consented to such changes or such changes are not violative of any
provision of this Agreement.  Notwithstanding the foregoing, representations and
warranties which by their terms are applicable only as of a specific date shall
be deemed made only at and as of such date.

9.3.                            Survival of Representations and Warranties.  All
representations and warranties of Borrowers contained in this Agreement or any
of the other Loan Documents shall survive the execution, delivery and acceptance
thereof by Administrative Agent, Lenders and the parties thereto and the closing
of the transactions described therein or related thereto.

SECTION 10.                COVENANTS AND CONTINUING AGREEMENTS

10.1.                     Affirmative Covenants.  For so long as there are any
Commitments outstanding and thereafter until Full Payment of the Obligations
(other than contingent indemnification obligations for which no claim has been
made), each Borrower covenants that it shall and shall cause each Subsidiary to:

10.1.1.               Visits and Inspections.  Permit representatives of
Administrative Agent, but only during normal business hours and (except when an
Event of Default exists) upon reasonable prior notice to a Borrower, to visit
the Properties of such Borrower and each of its Subsidiaries to inspect, audit
and make extracts from such Borrower’s and each Subsidiary’s books and records,
and discuss with its officers, its employees and its independent accountants,
such Borrower’s and each Subsidiary’s business, financial condition, business
prospects and results of operations; provided that Borrowers shall only be
required to reimburse Administrative Agent for such audits and inspections to
the extent required by Section 3.2.4. Representatives of each Lender shall be
authorized to accompany Administrative Agent on each such visit and inspection
and to participate with Administrative Agent therein, but at their own expense,
unless an Event of Default exists.  Neither Administrative Agent nor any Lender
shall have any duty to make any such inspection and shall not incur
any liability by reason of its failure to conduct or delay in conducting any
such inspection.  Administrative Agent and Lenders shall comply with all
applicable privacy laws in connection with such investigations and/or audits.

10.1.2.               Notices.  Notify Administrative Agent and Lenders in
writing, promptly after a Borrower’s obtaining knowledge thereof, of:  (i) of
the commencement of any litigation affecting any Obligor, whether or not the
claims asserted in such litigation are considered by Borrowers to be covered by
insurance, and of the institution of any administrative proceeding, in each case
to the extent that such litigation or proceeding could reasonably be expected to
have a Material Adverse Effect, provided that notice shall not be required to be
given to the extent prohibited by Applicable Law; (ii) any material labor
dispute to which any Obligor may become a party, any pending or
threatened strikes or walkouts relating to any of its plants or other
facilities, and the expiration of any labor contract to which it is a party or
by

78


--------------------------------------------------------------------------------


which it is bound; (iii) any material default by any Obligor under, or
termination of, any note, indenture, loan agreement, mortgage, lease,
deed, guaranty or other similar agreement relating to any Debt of such Obligor
exceeding $1,000,000; (iv) the existence of any Default or Event of Default;
(v) any judgment against any Obligor in an amount exceeding $1,000,000; (vi) 
any violation or asserted violation by any Borrower of any Applicable Law
(including Healthcare Laws, ERISA, OSHA, FLSA, or any Environmental Laws) which
could reasonably be expected to have a Material Adverse Effect; (vii) any
Environmental Release by an Obligor or on any Property owned or occupied by an
Obligor; (viii) the discharge of Borrowers’ independent accountants or
any withdrawal of resignation by such independent accountants from their acting
in such capacity; (ix) any investigation of any Obligor by any Governmental
Authority (including the SEC or the U.S. Department of Justice); (x) any notice
received by an Obligor from HHS, CMS or any other federal or state agency
relating to the suspension or termination of an Obligor’s participation in the
Medicare or Medicaid program or of payments to such Obligor thereunder; and (xi)
the incurrence of Debt of the type permitted pursuant to Section 10.2.3(x).

10.1.3.               Financial and Other Information.  Keep adequate records
and books of account with respect to its business activities in which proper
entries are made reflecting all material financial transactions that are
necessary to permit preparation of financial statements in accordance with GAAP;
and cause to be prepared and furnished to Administrative Agent and Lenders the
following (all to be prepared in accordance with GAAP applied on a consistent
basis, unless Borrowers’ certified public accountants concur in any change
therein, such change is disclosed to Administrative Agent and is consistent with
GAAP (provided, that for purposes of determining compliance with the covenant
contained in Section 10.3, all accounting terms employed herein shall be
interpreted and all accounting determinations hereunder shall be made in
accordance with GAAP as in effect on the Post-Confirmation Effective Date and
applied on a basis consistent with the application used in the financial
statements referred to in Section 9.1.9)):

(i)                                     as soon as available, and in any event
within 120 days after the close of each Fiscal Year audited balance sheets of
Parent, InSight Health, Borrowers and their respective Subsidiaries as of the
end of such Fiscal Year and the related statements of income, shareholders’
equity and cash flow, on a Consolidated basis, certified without an
Impermissible Qualification (except for a going concern qualification with
respect to Borrowers’ 2007 Fiscal Year arising solely because of the Chapter 11
Cases) by a firm of independent certified public accountants of recognized
national standing selected by Borrowers but reasonably acceptable to
Administrative Agent and setting forth in each case in comparative form the
corresponding Consolidated figures for the preceding Fiscal Year;

(ii)                                  as soon as available, and in any event
within 30 days after the end of each month hereafter (but within 60 days after
the last month in a Fiscal Year), unaudited balance sheets of Parent, InSight
Health, Borrowers and their respective Subsidiaries as of the end of such month
and the related unaudited statements of income and cash flow for such month and
for the portion of Borrowers’ Fiscal Year then elapsed, on a Consolidated basis,
setting forth in each case in comparative form the corresponding figures for the
preceding Fiscal Year and certified by the principal financial officer of
Borrowers as prepared in accordance with GAAP and fairly presenting in all
material respects the Consolidated financial position and results of operations
of Parent, InSight Health, Borrowers and their respective Subsidiaries for such
month and year-to-date period subject only to changes from audit and year-end
adjustments and except that such statements need not contain notes;

79


--------------------------------------------------------------------------------


(iii)                               promptly after the sending or filing
thereof, as the case may be, copies of any proxy statements, financial
statements or reports which Parent, InSight Health or any Borrower has made
generally available to its shareholders; copies of any regular, periodic and
special reports or registration statements or prospectuses which Parent, InSight
Health or any Borrower files with the SEC or any Governmental Authority which
may be substituted therefor, or any national securities exchange; and copies of
any press releases or other statements made available by Parent, InSight Health
or a Borrower to the public concerning material changes to or developments in
the business of Parent, InSight Health or such Borrower;

(iv)                              promptly after the sending or filing thereof,
copies of any annual report to be filed in accordance with ERISA in connection
with each Plan; and

(v)                                 such other data and information (financial
or otherwise) as Administrative Agent, from time to time, may reasonably
request, bearing upon or related to the Collateral or the financial condition or
results of operations of Parent, InSight Health, Borrowers and their respective
Subsidiaries.

The timely delivery by Borrowers to Administrative Agent of the annual report on
form 10-K for Parent and its Consolidated Subsidiaries shall satisfy Borrowers’
obligations under Section 10.1.3(i) above, provided that such form 10-K
satisfies all of the requirements of Section 10.1.3(i).  Concurrently with the
delivery of the financial statements described in clause (i) of this
Section 10.1.3, Borrowers shall deliver to Administrative Agent a copy of the
accountants’ letter to Borrowers’ management that is prepared in connection with
such financial statements.  Concurrently with the delivery of the financial
statements described in clauses (i) and (ii) of this Section 10.1.3, Borrowers
shall cause to be prepared and furnished to Administrative Agent a Compliance
Certificate executed by the chief financial officer of Borrowers.

10.1.4.               Off-Site Data Storage.  Store duplicate or back-up copies
of Borrowers’ billing records, updated daily, at an off-site facility.

10.1.5.               Projections.  No later than 60 days after the end of each
Fiscal Year of Borrowers, deliver to Administrative Agent the Projections of
Borrowers for the forthcoming Fiscal Year, prepared on a month by month basis.

10.1.6.               Taxes.  Pay and discharge all material Taxes prior to the
date on which such Taxes become delinquent or penalties attach thereto, except
and to the extent only that such Taxes are being Properly Contested.

10.1.7.               Compliance with Laws.  Comply with all Applicable Law,
including ERISA, all Healthcare Laws, all Environmental Laws, FLSA, OSHA,
Anti-Terrorism Laws and all laws, statutes, regulations and ordinances regarding
the collection, payment and deposit of Taxes, and obtain and keep in force any
and all Governmental Approvals necessary to the ownership of its Properties or
to the conduct of its business, in each case to the extent that any such failure
to comply, obtain or keep in force could be reasonably expected to have a
Material Adverse Effect.  Without limiting the generality of the foregoing, if
any Environmental Release shall occur at or on any of the owned real Property of
any Borrower or any of its Subsidiaries, Borrowers shall, or shall cause the
applicable Subsidiary to, act promptly and diligently to investigate the extent
of, and to make appropriate remedial action to eliminate, such Environmental
Release, whether or not ordered or otherwise directed to do so by any
Governmental Authority.

10.1.8.               Insurance.  Maintain with its current insurers or with
other financially sound and reputable insurers having a rating of at least A or
better by Best’s Ratings, a publication of A.M. Best Company, (i) insurance with
respect to its Properties and business against such casualties and contingencies
of such type (including product liability, workers’ compensation, larceny,
embezzlement, or other criminal misappropriation insurance) and in such amounts
and with such coverages, limits and deductibles as is customary in the business
of such Borrower or such Subsidiary and (ii) business interruption insurance in
an amount not less than $25,000,000.

80


--------------------------------------------------------------------------------


10.2.                     Negative Covenants.  For so long as there are any
Commitments outstanding and thereafter until Full Payment of the Obligations
(other than contingent indemnification obligations for which no claim has been
made), each Borrower covenants that it shall not and shall not permit any of its
Subsidiaries to:

10.2.1.               Fundamental Changes.  (a) Merge, reorganize, consolidate
or amalgamate with any Person, or liquidate, wind up its affairs or dissolve
itself, in each case whether in a single transaction or in a series of related
transactions, except that (i) a Borrower may be merged or consolidated with or
into any of its Subsidiaries provided that such Borrower shall be the continuing
or surviving Person, (ii) any Obligor other than the Parent may be merged or
consolidated with or into any other Obligor other than the Parent, (iii) any
Subsidiary of an Obligor which is not an Obligor may be merged or consolidated
with or into any Obligor provided that such Obligor shall be the continuing or
surviving corporation, (iv) any Subsidiary which is not an Obligor may be merged
or consolidated with or into any other Subsidiary that is not an Obligor,
(v) any Obligor or Subsidiary thereof may be merged or consolidated with or into
any Person in connection with a Permitted Asset Disposition, (vi) any Obligor or
Subsidiary thereof may be merged or consolidated with or into any Person in
connection with a Permitted Acquisition, provided that, if such transaction
involves a Borrower, such Borrower shall be the continuing or surviving Person
and (vii) any Subsidiary that is not an Obligor may dissolve, liquidate or wind
up its affairs at any time provided that such dissolution, liquidation or
winding up, as applicable, could not reasonably be expected to have a Material
Adverse Effect; or (b) without providing 10 days prior written notice to Lender,
(i) change a Borrower’s name or conduct business under any new fictitious name
or (ii) change a Borrower’s FEIN, organizational identification number or state
of organization.

10.2.2.               Reserved.

10.2.3.               Permitted Debt.  Create, incur, assume, guarantee or
suffer to exist any Debt, except:

(i)                                     the Obligations;

(ii)                                  Debt existing on the Post-Confirmation
Effective Date;

(iii)                               Permitted Purchase Money Debt;

(iv)                              Permitted Contingent Obligations;

(v)                                 Debt of any Person that is in existence at
the time that it becomes or is consolidated into or merged with a Subsidiary of
such Borrower or that is secured by any asset acquired by any Borrower or any
Subsidiary at the time of any such acquisition, provided that such Debt is not
incurred in contemplation of such Person becoming a Subsidiary or such
acquisition of such asset by any Borrower or any of its Subsidiaries, as the
case may be;

(vi)                              Debt of an Obligor to any other Obligor or a
Subsidiary that is not an Obligor;

(vii)                           Debt of a Subsidiary that is not an Obligor to
another Subsidiary that is not an Obligor;

81


--------------------------------------------------------------------------------


(viii)                        Debt arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the Ordinary Course of Business, provided that such Debt
is extinguished within 5 Business Days of its incurrence;

(ix)                                Hedging Agreements entered into in the
Ordinary Course of Business and not for speculative purposes;

(x)                                   Debt of a Borrower and its Subsidiaries in
respect of performance bonds, bid bonds, appeal bonds, surety bonds, bankers’
acceptances and similar obligations and trade-related letters of credit, in each
case provided that such Debt is incurred in the Ordinary Course of Business and
not in connection with Debt for Money Borrowed, including those incurred to
secure health, safety and environmental obligations in the Ordinary Course of
Business;

(xi)                                Debt arising from agreements of a Borrower
or any Subsidiary of a Borrower providing for indemnification, adjustment of
purchase price, earn-outs or similar obligations, in each case, incurred or
assumed in connection with the acquisition of any business, assets or a
Subsidiary of a Borrower, other than guarantees of Debt incurred by any Person
acquiring all or any portion of such business, assets or a Subsidiary of a
Borrower for the purpose of financing such acquisition;

(xii)                             Debt incurred by a Subsidiary that is not an
Obligor which is non-recourse to the Obligors;

(xiii)                          Debt incurred by a Borrower or any Subsidiary
thereof to finance the payment of insurance premiums;

(xiv)                         Debt of InSight Health under the Senior Notes up
to an aggregate principal amount of $315,000,000;

(xv)                            Debt that is not included in any of the
preceding paragraphs of this Section 10.2.3, is not secured by a Lien and does
not exceed at any time, in the aggregate, the sum of $30,000,000 as to all
Borrowers and all of their Subsidiaries; and

(xvi)                         Refinancing Debt so long as each of the
Refinancing Conditions is met with respect thereto.

None of the provisions of this Section 10.2.3 that authorize any Obligor to
incur any Debt shall be deemed to override, modify or waive any of the
provisions of Section 10.3, which shall constitute an independent and separate
covenant and obligation of each Borrower.

10.2.4.               Affiliate Transactions.  Enter into, or be a party to any
transaction with any Affiliate, except:  (i) the transactions contemplated by
the Loan Documents; (ii) payment of reasonable compensation to officers and
employees for services actually rendered to Parent, InSight Health, Borrowers or
their respective Subsidiaries; (iii) payment of customary directors’ fees and
indemnities and reimbursements paid to directors of Parent and its Subsidiaries;
(iv) the issuance or sale of Equity Interests of Parent (and the exercise of any
warrants, options or other rights to acquire Equity Interests of Parent), to the
extent not prohibited in this Agreement, (v) transactions between Borrowers,
between or among any Borrower and any Guarantor (other than Parent) or between
and among Obligors (other than Parent), (vi) transactions existing prior to the
date hereof (and renewals or replacements thereof on terms, in each case taken
as a whole, not more disadvantageous to the applicable Obligor or Subsidiary);
(vii) transactions expressly permitted under this Agreement; and (viii)
transactions with Affiliates in the

82


--------------------------------------------------------------------------------


Ordinary Course of Business and pursuant to the reasonable requirements of such
Borrower’s or such Subsidiary’s business and upon fair and reasonable terms that
are fully disclosed to Administrative Agent and are no less favorable to such
Borrower or such Subsidiary than such Borrower or such Subsidiary would obtain
in a comparable arm’s length transaction with a Person not an Affiliate or
stockholder of such Borrower or such Subsidiary.

10.2.5.               Limitation on Liens.  Create or suffer to exist any Lien
upon any of its Property, income or profits, whether now owned or hereafter
acquired, except the following (collectively, “Permitted Liens”):

(i)                                     Liens at any time granted to secure the
Obligations;

(ii)                                  Liens for Taxes (excluding any Lien
imposed pursuant to any of the provisions of ERISA) not yet due or delinquent or
being Properly Contested;

(iii)                               statutory Liens of landlords, carriers,
warehousemen, mechanics, materialmen and suppliers and other Liens imposed by
Applicable Law (excluding any Lien for Taxes but including any Lien imposed
pursuant to any of the provisions of ERISA) arising in the Ordinary Course of
Business of a Borrower or a Subsidiary, but only if and for so long as (x)
payment in respect of any such Lien is not overdue for a period of more than 30
days or the obligations secured by any such Liens are being Properly Contested
and (y) such Liens do not materially detract from the value of the Property of
such Borrower or such Subsidiary, taken as a whole, and do not materially impair
the use thereof in the operation of Borrowers’ and their Subsidiaries’ business,
taken as a whole;

(iv)                              Purchase Money Liens securing Permitted
Purchase Money Debt;

(v)                                 Liens securing Debt of a Subsidiary of a
Borrower to another Borrower or to another such Subsidiary;

(vi)                              Liens arising by virtue of the rendition,
entry or issuance against such Borrower or any of its Subsidiaries, or any
Property of such Borrower or any of its Subsidiaries, of any judgment, writ,
order, or decree for an amount that exceeds, individually or in the aggregate,
$25,000 for so long as each Lien (a) is in existence for less than 30
consecutive days after it first arises or is being Properly Contested and (b) is
at all times junior in priority to any Liens in favor of Lender;

(vii)                           Liens incurred or deposits made in the Ordinary
Course of Business to secure the performance of tenders, bids, leases, contracts
(other than for the repayment of Money Borrowed), statutory obligations,
performance and return of money bonds and other similar obligations or arising
as a result of progress payments under government contracts, provided that, to
the extent any such Liens attach to any of the Collateral, such Liens are at all
times subordinate and junior to the Liens upon the Collateral in favor of
Administrative Agent;

(viii)                        easements, rights-of-way, restrictions, covenants
or other agreements of record and other similar charges or encumbrances on real
Property of such Borrower or a any of its Subsidiaries that do not secure any
monetary obligation and do not interfere with the ordinary conduct of the
business of the Borrowers and their Subsidiaries, taken as a whole;

83


--------------------------------------------------------------------------------


(ix)                                normal and customary rights of setoff upon
deposits of cash in favor of banks and other depository institutions and Liens
of a collecting bank arising under the UCC on checks and other items of payment
in the course of collection;

(x)                                   Liens to secure the Senior Notes on
Property of Borrowers other than the Collateral;

(xi)                                such other Liens as appear on
Schedule 10.2.5, to the extent provided therein (and renewals, replacements,
refinancings and extensions thereof to the extent not prohibited under this
Agreement), provided that no such Lien shall at any time be extended to or cover
any Property other than the Property subject thereto on the Post-Confirmation
Effective Date;

(XII)                             PLEDGES OR DEPOSITS IN THE ORDINARY COURSE OF
BUSINESS IN CONNECTION WITH WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE AND
OTHER SOCIAL SECURITY LEGISLATION, OTHER THAN ANY LIEN IMPOSED BY ERISA;

(xiii)                          Liens on Property of a Person existing at the
time such Person is acquired or merged with or into or consolidated with an
Obligor or Subsidiary thereof to the extent permitted hereunder (and not created
in anticipation or contemplation thereof), provided that such Liens do not
extend to Property not subject to such Liens at the time of acquisition (other
than improvements thereon) and are no more favorable to the lienholders than
such existing Lien;

(xiv)                         any interest or title of a lessor under any lease
entered into by a Borrower or any Subsidiary thereof in the Ordinary Course of
Business;

(xv)                            Liens solely on any cash earnest money deposits
made by a Borrower or any Subsidiary thereof in connection with any letter of
intent or purchase agreement permitted hereunder;

(xvi)                         Liens in favor of customs and revenue authorities
arising as a matter of Applicable Law to secure payment of customs duties in
connection with the importation of Goods;

(xvii)                      Liens of sellers of Goods to a Borrower and any of
its Subsidiaries arising under Article 2 of the Uniform Commercial Code or
similar provisions of Applicable Law in the Ordinary Course of Business,
covering only the Goods sold and securing only the unpaid purchase price for
such Goods and related expenses;

(xviii)                   Liens deemed to exist in connection with Investments
in repurchase agreements permitted under Section 10.2.13;

(xix)                           to the extent constituting a Lien, Retained
Rights;

(xx)                              Liens on insurance policies and the proceeds
thereof securing the financing of the premiums with respect thereto to the
extent permitted hereunder; and

(xxi)                           Liens on Property other than the Collateral not
otherwise permitted by this Section so long as the aggregate outstanding
principal amount of Debt secured thereby does not exceed $3,000,000 at any time.

84


--------------------------------------------------------------------------------


The foregoing negative pledge shall not apply to any Margin Stock to the extent
that the application of such negative pledge to such Margin Stock would require
filings or other actions by any Lender under Regulation U or other regulations
of the Board of Governors, or otherwise result in a violation of any such
regulations.

10.2.6.               Restrictions on Payment of Certain Debt.  Make any
payments with respect to any Subordinated Debt other than payment of regularly
scheduled installments of principal and interest and fees and other charges when
required to be paid by any instrument or agreement evidencing such Subordinated
Debt, but in each case only to the extent that payment thereof is not violative
of any subordination agreement relating to such Subordinated Debt.

10.2.7.               Distributions.  Declare or make any Distributions, except
for Upstream Payments.

10.2.8.                 Disposition of Assets.  Make any Asset Disposition other
than a Permitted Asset Disposition.

10.2.9.                 Restricted Investments.  Make or have any Restricted
Investment.

10.2.10.         Tax Consolidation.  File or consent to the filing of any
consolidated income tax return with any Person other than Parent, InSight Health
or any of their respective Subsidiaries.

10.2.11.           Accounting Changes.  Establish a fiscal year different from
the Fiscal Year.

10.2.12.           Organic Documents.  Amend, modify or otherwise change any of
the terms or provisions in any of its Organic Documents as in effect on the date
hereof, except for changes that do not affect in any way (i) such Borrower’s or
any of its Subsidiaries’ right and authority to enter into and perform the
Loan Documents to which it is a party, (ii) the perfection of Administrative
Agent’s Liens in any Collateral, or (iii) the authority or obligation of an
Obligor to pay or perform any of the Obligations.

10.2.13.           Restrictive Agreements.  Enter into or become a party to any
Restrictive Agreement, other than a Permitted Restrictive Agreement.

10.2.14.           Hedging Agreements.  Enter into any Hedging Agreement, other
than Hedging Agreements entered into in the Ordinary Course of Business to hedge
or mitigate risks to which any Borrower or any Subsidiary is exposed in the
conduct of its business or the management of its liabilities and not for any
speculative purpose.

10.2.15.           Anti-Terrorism Laws.  Conduct any business or engage in any
transaction or dealing with any Blocked Person (as defined in Section
9.1.27(ii)), including making or receiving any contribution of funds, goods or
services to or for the benefit of any Blocked Person; deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to Executive Order No. 13224; or engage in on conspire to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in
Executive Order No. 13224 or the USA Patriot Act.  Borrowers shall deliver to
Administrative Agent and Lenders any certification or other evidence requested
from time to time by Administrative Agent or any Lender, in its discretion,
confirming each Borrower’s compliance with this Section 10.2.21.

10.2.16.           Conduct of Business.  Engage in any business other than the
business engaged in by it on the Post-Confirmation Effective Date and any
business or activities which are substantially similar, related or incidental
thereto and reasonable extensions thereof.

85


--------------------------------------------------------------------------------


10.2.17.           Multiemployer Plans.  Become, or permit any Subsidiary to
become a party to a Multiemployer Plan.

10.2.18.         Amendments to Senior Note Indenture.  Amend, modify or
supplement, or permit any Subsidiary to amend, modify or supplement (or consent
to any amendment, modification or supplement of) any of the Senior Note
Documents if such amendment, modification or supplement provides for any of the
following or has any of the following effects:

(i)                                     increases the overall principal amount
of any Debt evidenced by any of the Senior Notes or increases the amount of any
single scheduled installment of principal or interest in excess of amounts
otherwise permitted under this Agreement;

(ii)                                  shortens or accelerates the date upon
which any installment of principal or interest becomes due under the Senior
Notes or adds any additional redemption or pre-payment provisions;

(iii)                               shortens the final maturity date of such
Debt or otherwise accelerates the amortization schedule with respect to such
Debt;

(iv)                              increases the rate of interest accruing in
respect of the principal amount of such Debt;

(v)                                 provides for the payment of additional fees
or increases the amount of existing fees with respect to such Debt;

(vi)                              amends or modifies any financial or negative
covenant (or a covenant that prohibits or restricts a Borrower or any of its
Subsidiaries from taking certain actions) in a manner which is more onerous or
more restrictive in any material respect to such Borrower or such Subsidiary or
that is otherwise materially adverse to such Borrower, or its Subsidiaries
and/or Lenders, or, in the case of adding covenants, that places material
additional restriction on such Borrower or such Subsidiary or that requires such
Borrower or such Subsidiary to comply with more restrictive financial ratios or
requires such Borrower to better its financial performance from that set forth
in the existing financial covenants (taking into account, the aggregate
adjustments, if any, to the thresholds and exceptions applicable thereto on a
covenant-by-covenant basis);

(vii)                           results in any of the Loan Documents not
constituting a “Credit Agreement” under the Senior Note Documents; or

(viii)                        amends, modifies or adds any affirmative covenant
in a manner which, when taken as a whole, is materially adverse to a Borrower or
its Subsidiaries and/or Lenders.

10.3.                     Financial Covenant.

10.3.1.               Financial Covenant Test Levels.  Subject to Section 10.3.2
hereof, for so long as there are any Commitments outstanding and thereafter
until Full Payment of the Obligations (other than contingent indemnification
obligations for which no claim has been made), Borrowers covenant that they
shall:

86


--------------------------------------------------------------------------------


(i)                                     Fixed Charge Coverage Ratio.   Maintain
a Fixed Charge Coverage Ratio of at least 1.0 to 1.0, measured as of the last
day of each month for the applicable Fixed Charge Coverage Ratio Test Period.

10.3.2.               Applicability of Financial Covenant.  The financial
covenant set forth in Section 10.3.1 shall be effective only if, on any Business
Day, (a) there are (i) any Revolver Loans outstanding hereunder or (ii) the LC
Obligations that have not been Cash Collateralized exceed $2,500,000 on such
Business Day, and (b) Liquidity is, at the close of business on such Business
Day, less than the Financial Covenant Trigger Amount.  From and after such date,
the provisions of Section 10.3.1 shall be effective at all times unless and
until (i) Liquidity shall exceed the Financial Covenant Trigger Amount for a
period of 90 consecutive days and (ii) any Event of Default then existing is
waived by Administrative Agent.  Within one Business Day after the date on which
the provisions of Section 10.3.1(i) are activated as set forth above in this
Section 10.3.2, Borrowers shall deliver to Administrative Agent a Compliance
Certificate which reflects Borrowers’ compliance or non-compliance with the
provisions of Section 10.3.1 as of the last day of the most recent month then
ended.

SECTION 11.                CONDITIONS PRECEDENT

11.1.                     Conditions Precedent to Initial Credit Extensions. 
Initial Lender shall not be required to fund any requested Loan on the
Post-Confirmation Effective Date or otherwise extend credit to Borrowers on the
Post-Confirmation Effective Date and Issuing Bank shall have no obligation to
issue any Letter of Credit on the Post-Confirmation Effective Date, unless each
of the following conditions has been satisfied:

11.1.1.               Chapter 11 Plan.  There are no material amendments to the
Chapter 11 Plan.

11.1.2.               Effective Date.  The effective date under the Chapter 11
Plan and the closing of the transactions contemplated by this Agreement each
occurs on or before August 1, 2007.

11.1.3.               No Challenge.  At least 10 days has expired after the
entry of the Confirmation Order by the Bankruptcy Court without there having
been filed any motion for rehearing or reconsideration of the Confirmation
Order, any timely notice of appeal from the Confirmation Order or any motion to
alter, amend, set aside or vacate such order.

11.1.4.               Loan Documents.  Execution and delivery by all parties of
definitive Loan Documents (including the execution and delivery of promissory
notes, deposit account control agreements, and authorizing board resolutions
consistent with those executed and delivered in connection with the Existing
Credit Agreement) and the absence of any Default or Event of Default under the
Existing Credit Agreement or this Agreement.

11.1.5.               Representations and Warranties.  All representations and
warranties made by Borrowers under the Loan Documents are true and correct in
all material respects as if made on the Post-Confirmation Effective Date and on
the date of each request for a Credit Extension, except to the extent such
representations or warranties relate solely to an earlier date (in which case,
they shall be true and correct in all material respects as of such earlier
date).

11.1.6.               Legal Opinions.  Administrative Agent shall have received
the favorable written legal opinions of Borrowers’ and Guarantors’ counsel with
respect to the due authorization, execution and delivery of the Loan Documents
by those Borrowers and Guarantors organized under the laws of New York or
Delaware, the validity and enforceability of the Loan Documents (with customary
exceptions and qualifications) under New York law and such other matters as may
be reasonably required by

87


--------------------------------------------------------------------------------


Administrative Agent (excluding, in any event, any opinions with respect to the
creation or perfection of security interests), which legal opinions shall not
supersede the legal opinions obtained by Administrative Agent in connection with
the Existing Credit Agreement.

11.1.7.               Consummation of Exchange.  The exchange of InSight
Health’s’s 9-7/8% senior subordinated notes due 2011 for common equity of Parent
has been completed.

11.1.8.               Liquidity.  After giving effect to the payment to
Administrative Agent and Lenders of all fees and expenses to be paid to them on
the Post-Confirmation Effective Date, Borrowers have Liquidity on the
Post-Confirmation Effective Date of not less than $20,000,000.

11.1.9.               Fees and Expenses.  Borrowers shall have paid to
Administrative Agent and Lenders (or made adequate provision for the payment on
the Post-Confirmation Effective Date of) all fees and expenses payable to
Administrative Agent and Lenders on or before the Post-Confirmation Effective
Date pursuant to the Existing Credit Agreement or any of the Loan Documents and
the transactions contemplated thereby (and, in the case of expenses, as and to
the extent invoiced).

11.1.10.         Organic Documents.  Administrative Agent shall have received
copies of the Organic Documents of each Chapter 11 Debtor, and all amendments
thereto, certified by the Secretary of State or other appropriate official of
the jurisdiction of such Chapter 11 Debtor’s organization.

11.1.11.         Financial Statements.  Administrative Agent shall have
received, reviewed and found acceptable all pro forma financial statements and
Projections of Parent, InSight Health, Borrowers and their respective
Subsidiaries as Administrative Agent shall reasonably require.

11.1.12.         Borrowing Base Certificates.  Administrative Agent shall have
received all Borrowing Base Certificates from Borrowers that were required to be
delivered on or before the Post-Confirmation Effective Date.

11.1.13.         Proceedings.  All proceedings taken in connection with
confirmation of the Chapter 11 Plan (including, without limitation, the nature,
scope and extent of notices to interested parties with respect to all hearings
relating to confirmation of the Chapter 11 Plan) shall be reasonably
satisfactory in form, scope and substance to Administrative Agent and Lenders.

11.1.14.         Liens.  Administrative Agent shall have received evidence
reasonably satisfactory to Administrative Agent that there are no other Liens
upon any Collateral except for Permitted Liens.

11.1.15.         LC Conditions.  With respect to the issuance of any Letter of
Credit on the Post-Confirmation Effective Date, each of the LC Conditions is
satisfied.

11.2.                     Conditions Precedent to All Credit Extensions. 
Lenders shall not be required to fund any Loans or otherwise extend any credit
to or for the benefit of Borrowers and Issuing Bank shall have no obligation to
issue any Letter of Credit, unless and until each of the following conditions
has been and continues to be satisfied:

11.2.1.               No Defaults.  No Default or Event of Default exists at the
time, or would result from the funding, of any Loan or other extension of
credit.

11.2.2.               Representations and Warranties.  Each of the
representations and warranties by an Obligor in any of the Loan Documents
(including any representations and warranties in any certificate furnished at
any time in connection herewith) are true and correct in all material respects
on and as of the date of each extension of credit hereunder (except for those
representations or warranties which expressly relate to an earlier date, in
which case, such representations or warranties are true and correct in all
material respects as of such earlier date).

88


--------------------------------------------------------------------------------


11.2.3.               No Litigation.  Except for the Chapter 11 Cases, no
action, proceeding, investigation, regulation or legislation shall have been
instituted, threatened or proposed before any court, governmental agency or
legislative body to enjoin, restrain or prohibit, or to obtain damages in
respect of, or which is related to or arises out of, this Agreement or any of
the other Loan Documents or the consummation of the transactions contemplated
hereby or thereby.

11.2.4.               No Material Adverse Effect.  No event shall have occurred
and no condition shall exist which has or could be reasonably expected to have a
Material Adverse Effect.

11.2.5.               Borrowing Base Certificate.  Administrative Agent shall
have received each Borrowing Base Certificate then required by the terms of this
Agreement.

11.2.6.               LC Conditions.  With respect to the issuance of any Letter
of Credit after the Post-Confirmation Effective Date, each of the LC Conditions
is satisfied.

11.3.                     Limited Waiver of Conditions Precedent.  If Lenders
shall make any Loan or otherwise extend any credit to Borrowers under this
Agreement at a time when any of the foregoing conditions precedent are not
satisfied (regardless of whether the failure of satisfaction of any such
conditions precedent was known or unknown to Administrative Agent or Lenders),
the funding of such Loan or other extension of credit shall not operate as a
waiver of the right of Administrative Agent and Lenders to insist upon the
satisfaction of all conditions precedent with respect to each subsequent
Borrowing requested by Borrowers or a waiver of any Event of Default as a
consequence of the failure of any such conditions to be satisfied, unless
Administrative Agent, with the prior consent of the Required Lenders, in writing
waives the satisfaction of any condition precedent, in which event such waiver
shall only be applicable for the specific instance given and only to the extent
and for the period of time expressly stated in such written waiver.

SECTION 12.                EVENTS OF DEFAULT; REMEDIES ON DEFAULT

12.1.                     Events of Default.  The occurrence or existence of any
one or more of the following events or conditions shall constitute an “Event of
Default” (each of which Events of Default shall be deemed to exist unless and
until waived by Administrative Agent and Lenders in accordance with the
provisions of Section 13.9:

12.1.1.               Payment of Obligations.  Borrowers shall fail to pay (a)
when due the principal of any Revolver Loans or any reimbursement obligations
arising from drawings under Letters of Credit, or (b) when due any interest on
Loans or on reimbursement obligations arising from drawings under Letters of
Credit, or of fees or other amounts owing hereunder, under any other Loan
Documents or in connection herewith or therewith and, in each case in this
clause (b), such failure shall continue for 5 or more Business Days.

12.1.2.               Misrepresentations.  Any representation, warranty or other
written statement to Administrative Agent or any Lender by or on behalf of any
Obligor, whether made in or furnished in compliance with or in reference to any
of the Loan Documents (including any representation made in any Borrowing Base
Certificate), proves to have been false or misleading in any material respect
when made or furnished or when reaffirmed pursuant to Section 9.2.

89


--------------------------------------------------------------------------------


12.1.3.               Breach of Specific Covenants.  Any Borrower shall fail or
neglect to perform, keep or observe any covenant contained in Sections 7.6,
8.2.5, 8.2.6, 10.1.1, 10.1.6, 10.2 or 10.3 on the date that such Borrower is
required to perform, keep or observe such covenant.

12.1.4.               Breach of Other Covenants.  Any Obligor shall fail or
neglect to perform, keep or observe any covenant contained in this Agreement
(other than a covenant which is dealt with specifically elsewhere in
Section 12.1) or any other Loan Document and the breach of such other covenant
is not cured within 30 days after the sooner to occur of any Senior Officer’s
receipt of notice of such breach from Administrative Agent or the date on which
such failure or neglect first becomes known to any Senior Officer.

12.1.5.               Other Defaults.  There shall occur any default or event of
default on the part of any Borrower or any Subsidiary under (i) the Senior Notes
or (ii) any other agreement, document or instrument to which such Borrower or
such Subsidiary is a party or by which such Borrower or such Subsidiary or any
of their respective Properties is bound, creating or relating to any Debt for
Money Borrowed or Capitalized Lease Obligations (other than the Obligations or
the Senior Notes) in excess of $1,000,000 if the payment or maturity of such
Money Borrowed or Capitalized Lease Obligations may be accelerated in
consequence of such default or event of default or demand for payment of such
Debt for Money Borrowed or Capital Lease Obligations may be made.

12.1.6.               Gap Period Financial Covenant Trigger.  On any Business
Day during the period commencing on the Post-Confirmation Effective Date and
ending on the date that Borrowers have delivered to Administrative Agent the
financial statements required by Section 10.1.3(ii) for the fiscal month of
Borrowers ending August 31, 2007, (a) there are (i) any Revolver Loans
outstanding hereunder or (ii) the LC Obligations that have not been Cash
Collateralized exceed $2,500,000 on such Business Day, and (b) Liquidity is, at
the close of business on such Business Day, less than the Financial Covenant
Trigger Amount.

12.1.7.               Solvency.  Any Obligor shall cease to be Solvent.

12.1.8.               Insolvency Proceedings.

(a)                                any Insolvency Proceeding shall be commenced
by any Obligor;

(b)                               an Insolvency Proceeding is commenced against
any Obligor and (i) such Obligor consents to the institution of the Insolvency
Proceeding against it, (ii) the petition commencing the Insolvency Proceeding is
not timely controverted by such Obligor, (iii) the petition commencing the
Insolvency Proceeding is not dismissed within 60 days after the date of the
filing thereof (provided that, in any event, during the pendency of any such
period, Lenders shall be relieved from their obligation to make Loans or
otherwise extend credit to or for the benefit of Borrowers hereunder), (iv)
an interim trustee is appointed to take possession of all or a substantial
portion of the Properties of such Obligor or to operate all or any substantial
portion of the business of such Obligor, or (v) an order for relief shall have
been issued or entered in connection with such Insolvency Proceeding;

(c)                                any Obligor shall make an offer of settlement
extension or composition to its unsecured creditors generally;

(d)                                 the Confirmation Order is (i) amended,
altered, reversed, revoked, vacated or stayed or (ii) subject to any appeal or
motion to revoke, alter, amend, vacate or stay that is not dismissed, vacated,
reversed, withdrawn or revoked within 45 days after the filing or commencement
thereof; or

90


--------------------------------------------------------------------------------


(e)                                  the Chapter 11 Plan is amended, modified or
supplemented after the Confirmation Date without the prior written consent of
Administrative Agent.

12.1.9.               Business Disruption.  There shall occur a cessation of a
substantial part of the business of any Obligor for a period which could be
reasonably expected to have a Material Adverse Effect; or any Obligor shall
suffer the loss or revocation of any license or permit now held or hereafter
acquired by such Obligor which could reasonably be expected to have a Material
Adverse Effect; or any Obligor shall be enjoined, restrained or in any way
prevented by court, governmental or administrative order from conducting all or
any material part of its business affairs which could reasonably be expected to
have a Material Adverse Effect.

12.1.10.         ERISA.  A Reportable Event shall occur which Administrative
Agent, in its reasonable discretion, shall determine constitutes grounds for the
termination by the Pension Benefit Guaranty Corporation of any Plan or for the
appointment by the appropriate United States district court of a trustee for any
Plan, or if any Plan shall be terminated or any such trustee shall be requested
or appointed, or if any Borrower, any Subsidiary or any Obligor is in “default”
(as defined in Section 4219(c)(5) of ERISA) with respect to payments to a Plan
resulting from such Borrower’s, such Subsidiary’s or such Obligor’s complete or
partial withdrawal from such Plan, in each case to the extent such occurrence
could reasonably be expected to have a Material Adverse Effect.

12.1.11.         Challenge to or Insufficiency of Loan Documents.  Any Obligor
or any of its Affiliates shall challenge or contest (or support the challenge or
contest of others) in any action, suit or proceeding the validity or
enforceability of any of the Loan Documents, the legality or enforceability of
any of the Obligations or the perfection or priority of any Lien granted to
Administrative Agent, or any of the Loan Documents ceases to be in full force or
effect for any reason other than a full or partial waiver or release by
Administrative Agent and Lenders in accordance with the terms thereof.

12.1.12.         Judgment.  One or more judgments or orders for the payment of
money in an amount that exceeds, individually or in the aggregate, $1,000,000
(other than amounts covered by (x) insurance for which the insurer thereof has
been notified of such claim and has not challenged such coverage or (y) valid
third party indemnifications for which the indemnifying party thereof has been
notified of such claim and has not challenged such indemnification) shall be
entered against any Borrower or any other Obligor and (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order, (ii) there shall be any period of 30 consecutive days during which a
stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect or (iii) results in the creation or imposition
of a Lien upon any of the Collateral that is not a Permitted Lien.

12.1.13.         Repudiation of or Default Under Guaranty.  Any Guarantor shall
revoke or attempt to revoke the Guaranty signed by such Guarantor or shall
repudiate such Guarantor’s liability thereunder.

12.1.14.         Criminal Forfeiture.  Any Obligor is criminally indicted or
convicted for (i) a felony committed in the conducted of the business of such
Obligor or (ii) any state or federal law (including the Controlled Substances
Act, the Money Laundering Control Act of 1986, and the Illegal Exportation of
War Materials Act) that could lead to a forfeiture of any material (as
determined by Administrative Agent in the exercise of its discretion)
Collateral.

12.1.15.         Change of Control.  A Change of Control shall occur.

91


--------------------------------------------------------------------------------


12.1.16.         Loss of Certification.  Any Medicaid Certification or Medicare
Certification of a Borrower, or any physician, medical professional corporation
or other Person with which a Borrower has entered into a services, management or
similar agreement shall expire, terminate, be canceled or otherwise lost, the
result of which shall or could reasonably be expected to have a Material Adverse
Effect.

12.1.17.         Change of Deposit Account Instructions.  Any action is taken by
a Borrower in contravention of any instruction given by Administrative Agent
regarding the Collection Accounts, the Concentration Account, the Investment
Accounts or any Deposit Accounts subject to Control Agreements, any Control
Agreement is amended or terminated without the written consent of Administrative
Agent, or if any Borrower fails, within 7 Business Days of receipt, to forward
collections of Accounts that it receives to a Collection Account at a time when
a Restrictive Trigger Event has occurred.

12.2.                     Acceleration of Obligations; Termination of
Commitment.  Without in any way limiting the right of Administrative Agent to
demand payment of any portion of the Obligations payable on demand in accordance
with this Agreement upon or at any time after the occurrence of an Event of
Default (other than pursuant to Section 12.1.8) and for so long as such Event of
Default shall exist, Administrative Agent may in its discretion (and, upon
receipt of written instructions to do so from the Required Lenders, shall)
(a) declare the principal of and any accrued interest on the Loans and all other
Obligations owing under any of the Loan Documents to be, whereupon the same
shall become without further notice or demand (all of which notice and demand
each Borrower expressly waives), forthwith due and payable and Borrowers shall
forthwith pay to Administrative Agent the entire principal of and accrued and
unpaid interest on the Loans and other Obligations plus reasonable attorneys’
fees and court costs if such principal and interest are collected by or through
an attorney-at-law and (b) terminate the Revolver Commitments; provided,
however, that upon the occurrence of an Event of Default specified in
Section 12.1.8, all of the Obligations shall become automatically due and
payable without declaration, notice or demand by Administrative Agent to or upon
any Borrower or any other Obligor and the Revolver Commitments shall
automatically terminate as if terminated by Administrative Agent pursuant to
Section 6.2.1 and with the effects specified in Section 6.2.4.

12.3.                     Other Remedies.  Upon and after the occurrence of an
Event of Default and for so long as such Event of Default shall exist,
Administrative Agent may in its discretion (and, upon receipt of written
direction of the Required Lenders, shall) institute any Enforcement Action and
exercise from time to time the following rights and remedies (subject to
Applicable Law):

12.3.1.               All of the rights and remedies of a secured party under
the UCC or under other Applicable Law, and all other legal and equitable rights
to which Administrative Agent may be entitled under any of the Loan Documents,
all of which rights and remedies shall be cumulative and shall be in addition to
any other rights or remedies contained in this Agreement or any of the other
Loan Documents, and none of which shall be exclusive.

12.3.2.               The right to collect all amounts at any time payable to a
Borrower from any Account Debtor or other Person at any time indebted to such
Borrower.

12.3.3.               The right to enter any premises where any of the
Collateral shall be located (or deemed to be located) or where any books and
records compromising part of the Collateral shall be located and to keep and, if
applicable, store such Collateral on said premises until sold (and if said
premises be owned or leased by a Borrower, then such Borrower agrees not to
charge Administrative Agent for storage of any Collateral therein).

92


--------------------------------------------------------------------------------


12.3.4.               The right to sell or otherwise dispose of all or any
Collateral in its then condition, at public or private sale or sales, with such
notice as may be required by Applicable Law, in lots or in bulk, for cash or on
credit, all as Administrative Agent, in its discretion, may deem advisable. 
Each Borrower agrees that any requirement of notice to any Borrower or any other
Obligor of any proposed public or private sale or other disposition of
Collateral by Administrative Agent shall be deemed reasonable notice thereof if
given at least 10 days prior thereto, and such sale may be at such locations as
Administrative Agent may designate in said notice.  Administrative Agent shall
have the right to conduct such sales on any Borrower’s or any other Obligor’s
premises, without charge therefor, and such sales may be adjourned from time to
time in accordance with Applicable Law.  Administrative Agent shall have the
right to sell, lease or otherwise dispose of the Collateral, or any part
thereof, for cash, credit or any combination thereof, and Administrative Agent
may purchase all or any part of the Collateral at public or, if permitted by
law, private sale and, in lieu of actual payment of such purchase price, may set
off the amount of such price against the Obligations.  The proceeds realized
from the sale or other disposition of any Collateral may be applied, after
allowing 2 Business Days for collection, first to any Extraordinary Expenses
incurred by Administrative Agent and then to the remainder of the Obligations as
specified in Section 5.6.1.

12.3.5.               The right to obtain the appointment of a receiver, without
notice of any kind whatsoever, to take possession of the Collateral and to
exercise such rights and powers as the court appointing such receiver shall
confer upon such receiver.

12.3.6.               The right to require Borrowers to Cash Collateralize
outstanding Letters of Credit, and, if Borrowers fail promptly to make such
deposit, Lenders may (and shall upon the direction of the Required Lenders)
advance such amount as a Revolver Loan (whether or not an Out-of-Formula
Condition exists or is created thereby or the Commitments have been
terminated).  Any such deposit or advance shall be held by Administrative Agent
in the Cash Collateral Account to fund future payments on any Letter of Credit. 
When all Letters of Credit have been drawn upon or expired, any amounts
remaining in the Cash Collateral Account shall be applied against any
outstanding Obligations, or, after Full Payment of all Obligations, returned to
Borrowers.

Administrative Agent is hereby granted an irrevocable, non-exclusive license or
other right to use, license or sub-license (exercisable without payment of
royalty or other compensation to any Obligor or any other Person) any or all of
each Borrower’s Intellectual Property and all of each Borrower’s computer
hardware and software, and any Property of a similar nature, in realizing on the
Collateral.

12.4.                     Setoff.  In addition to any Liens granted under any of
the Loan Documents and any rights now or hereafter available under Applicable
Law, Administrative Agent and each Lender (and each of their respective
Affiliates) is hereby authorized by Borrowers at any time that an Event of
Default exists, without notice to Borrowers or any other Person (any such notice
being hereby expressly waived), to set off and to appropriate and apply any and
all deposits, general or special (including certificates of deposit whether
matured or unmatured (but not including trust accounts or any Collection Account
into which payments with respect to Governmental Receivables are directly
deposited or transferred)) and any other Debt at any time held or owing by such
Lender or any of their Affiliates to or for the credit or the account of any
Borrower against and on account of the Obligations of Borrowers arising under
the Loan Documents to Administrative Agent, such Lender or any of their
Affiliates, including all Loans and LC Obligations and all claims of any nature
or description arising out of or in connection with this Agreement, irrespective
of whether or not (i) Administrative Agent or such Lender, shall have made any
demand hereunder, (ii) Administrative Agent, at the request or with the consent
of the Required Lenders, shall have declared the principal of and interest on
the Loans and other amounts due hereunder to be due and payable as permitted by
this Agreement and even though such Obligations may be contingent or unmatured
or (iii) the Collateral for the Obligations is adequate.  Notwithstanding the
foregoing, each of

93


--------------------------------------------------------------------------------


Administrative Agent and Lenders agree that Administrative Agent shall not,
without the express consent of the Required Lenders, and that it shall (to the
extent that it is lawfully entitled to do so) upon the request of the Required
Lenders, exercise its setoff rights hereunder, subject to the limitations set
forth in this Section 12.4, against any accounts of any Borrower now or
hereafter maintained with Administrative Agent, such Lender or any Affiliate of
any of them, but no Borrower shall have any claim or cause of action against
Administrative Agent or any Lender for any setoff made, subject to the
limitations set forth in this Section 12.4, without the consent of the Required
Lenders, and the validity of any such setoff shall not be impaired by the
absence of such consent.  If any party (or its Affiliate) exercises the right of
setoff provided for and permitted hereunder, such party shall be obligated to
share any such setoff in the manner and to the extent required by this Section
12.4 and Section 13.5.  Notwithstanding anything herein to the contrary,
Administrative Agent and its Affiliates shall not nor shall it be entitled to,
and each other Secured Party and its Affiliates (and each Participant of any
Lender and Affiliates) hereby waives any and all rights it may have to, set-off
or appropriate any or all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by each Secured
Party and its Affiliates and each Participant of any Lender and its Affiliates
or any branch or agency thereof to or for the credit or the account of any
Obligor, to the extent necessary for the Obligors and each Secured Party and its
Affiliates and each Participant of any Lender and its Affiliates to remain in
compliance with all Healthcare Laws.

12.5.                     Remedies Cumulative; No Waiver.

12.5.1.               All covenants, conditions, provisions, warranties,
guaranties, indemnities, and other undertakings of Borrowers contained in this
Agreement, the other Loan Documents, or any other agreement between
Administrative Agent of any Lender and any Obligor, heretofore, concurrently, or
hereafter entered into, shall be deemed cumulative to and not in derogation or
substitution of any of the terms, covenants, conditions, or agreements of
Borrowers herein contained.  The rights and remedies of Administrative Agent and
Lenders under this Agreement and the other Loan Documents shall be cumulative
and not exclusive of any rights or remedies that Administrative Agent or any
Lender would otherwise have.

12.5.2.               The failure or delay of Administrative Agent or any Lender
to require strict performance by Borrowers of any provision of any of the Loan
Documents or to exercise or enforce any rights, Liens, powers or remedies under
any of the Loan Documents or with respect to any Collateral shall not operate as
a waiver of such performance, Liens, rights, powers and remedies, but all such
requirements, Liens, rights, powers, and remedies shall continue in full force
and effect until all Loans and all other Obligations owing or to become owing
from Borrowers to Administrative Agent and Lenders shall have been fully
satisfied.  None of the undertakings, agreements, warranties, covenants and
representations of Borrowers contained in this Agreement or any of the other
Loan Documents and no Event of Default by any Borrower under this Agreement or
any other Loan Documents shall be deemed to have been suspended or waived by
Administrative Agent or any Lender, unless such suspension or waiver is by an
instrument in writing specifying such suspension or waiver and is signed by a
duly authorized representative of Administrative Agent or such Lender and
directed to Borrowers.

12.5.3.               If Administrative Agent or any Lender shall accept
performance by a Borrower, in whole or in part, of any obligation that such
Borrower is required by any of the Loan Documents to perform only when a Default
or Event of Default exists, or if Administrative Agent or any Lender shall
exercise any right or remedy under any of the Loan Documents that may not be
exercised other than when a Default or Event of Default exists, Administrative
Agent’s or such Lender’s acceptance of such performance by a Borrower or
Administrative Agent’s or such Lender’s exercise of any such right or remedy
shall not operate to waive any such Event of Default or to preclude the exercise
by Administrative Agent or any Lender of any other right or remedy, unless
otherwise expressly agreed in writing by Administrative Agent or such Lender, as
the case may be.

94


--------------------------------------------------------------------------------


SECTION 13.                     ADMINISTRATIVE AGENT

13.1.                     Appointment, Authority and Duties of Administrative
Agent. 

13.1.1.               Each Lender hereby irrevocably appoints and designates
BofA as Administrative Agent to act as herein specified.  Administrative Agent
may, and each Lender by its acceptance of a Note and becoming a party to this
Agreement shall be deemed irrevocably to have authorized Administrative Agent
to, enter into all Loan Documents to which Administrative Agent is or is
intended to be a party and all amendments hereto and all Security Documents at
any time executed by any Obligor, for its benefit and the Pro Rata benefit of
Lenders and, except as otherwise provided in this Section 13, to exercise such
rights and powers under this Agreement and the other Loan Documents as are
specifically delegated to Administrative Agent by the terms hereof and thereof,
together with such other rights and powers as are reasonably incidental
thereto.  Each Lender agrees that any action taken by Administrative Agent or
the Required Lenders in accordance with the provisions of this Agreement or the
other Loan Documents, and the exercise by Administrative Agent or the Required
Lenders of any of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all Lenders.  Without limiting the generality of the foregoing,
Administrative Agent shall have the sole and exclusive right and authority to
(a) act as the disbursing and collecting agent for Lenders with respect to all
payments and collections arising in connection with this Agreement and the other
Loan Documents; (b) execute and deliver as Administrative Agent each Loan
Document (including each Lien Waiver) and accept delivery of each such agreement
by any Obligor or any other Person; (c) act as collateral Administrative Agent
for Secured Parties for purposes of the perfection of all security interests and
Liens created by this Agreement or the Security Documents and, subject to the
direction of the Required Lenders, for all other purposes stated therein,
provided that Administrative Agent hereby appoints, authorizes and directs each
Lender to act as a collateral sub-agent for Administrative Agent and the other
Lenders for purposes of the perfection of all security interests and Liens with
respect to a Borrower’s Deposit Accounts maintained with, and all cash and Cash
Equivalents held by, such Lender; (d) subject to the direction of the Required
Lenders, manage, supervise or otherwise deal with the Collateral; and (e) except
as may be otherwise specifically restricted by the terms of this Agreement and
subject to the direction of the Required Lenders, exercise all remedies given to
Administrative Agent with respect to any of the Collateral under the Loan
Documents relating thereto, Applicable Law or otherwise.  The duties of
Administrative Agent shall be ministerial and administrative in nature, and
Administrative Agent shall not have by reason of this Agreement or any other
Loan Document a fiduciary relationship with any Lender (or any of Lender’s
participants).  Unless and until its authority to do so is revoked in writing by
Required Lenders, Administrative Agent alone shall be authorized to determine
whether any Accounts constitute Eligible Accounts (basing such determination in
each case upon the meanings given to such terms in Section 1), or whether to
impose or release any reserve, and to exercise its own Credit Judgment
in connection therewith, which determinations and judgments, if exercised in
good faith, shall exonerate Administrative Agent from any liability to Lenders
or any other Person for any errors in judgment.

13.1.2.               Administrative Agent (which term, as used in this
sentence, shall include reference to Administrative Agent’s officers, directors,
employees, attorneys, agents and Affiliates and to the officers, directors,
employees, attorneys and agents of Administrative Agent’s Affiliates) shall
not:  (a) have any duties or responsibilities except those expressly set forth
in this Agreement and the other Loan Documents or (b) be required to take,
initiate or conduct any Enforcement Action (including any litigation,
foreclosure or collection proceedings hereunder or under any of the other Loan
Documents) except to the extent directed to do so by the Required Lenders during
the continuance of any Event of Default.  The conferral upon Administrative
Agent of any right hereunder shall not imply a duty on Administrative Agent’s
part to exercise any such right unless instructed to do so by the Required
Lenders in accordance with this Agreement.

95


--------------------------------------------------------------------------------


13.1.3.               Administrative Agent may perform any of its duties by or
through its agents and employees and may employ one or more Administrative Agent
Professionals and shall not be responsible for the negligence or misconduct of
any such Administrative Agent Professionals selected by it with reasonable
care.  Borrowers shall promptly (and in any event, on demand) reimburse
Administrative Agent for all reasonable expenses (including all Extraordinary
Expenses) incurred by Administrative Agent pursuant to any of the provisions
hereof or of any of the other Loan Documents or in the execution of any of
Administrative Agent’s duties hereby or thereby created or in the exercise of
any right or power herein or therein imposed or conferred upon it or Lenders
(excluding, however, general overhead expenses), and each Lender agrees promptly
to pay to Administrative Agent, on demand, such Lender’s Pro Rata share of any
such reimbursement for expenses (including Extraordinary Expenses) that is not
timely made by Borrowers to Administrative Agent.

13.1.4.               The rights, remedies, powers and privileges conferred upon
Administrative Agent hereunder and under the other Loan Documents may be
exercised by Administrative Agent without the necessity of the joinder of any
other parties unless otherwise required by Applicable Law.  If Administrative
Agent shall request instructions from the Required Lenders with respect to any
act or action (including the failure to act) in connection with this Agreement
or any of the other Loan Documents, Administrative Agent shall be entitled to
refrain from such act or taking such action unless and until Administrative
Agent shall have received instructions from the Required Lenders; and
Administrative Agent shall not incur liability to any Person by reason of so
refraining.  Without limiting the foregoing, no Lender shall have any right of
action whatsoever against Administrative Agent as a result of Administrative
Agent acting or refraining from acting hereunder or under any of the Loan
Documents pursuant to or in accordance with the instructions of the Required
Lenders except for Administrative Agent’s own gross negligence or willful
misconduct in connection with any action taken by it.  Notwithstanding anything
to the contrary contained in this Agreement, Administrative Agent shall not be
required to take any action that is in its opinion contrary to Applicable Law or
the terms of any of the Loan Documents or that would in its reasonable opinion
subject it or any of its officers, employees or directors to personal liability.

13.1.5.               Administrative Agent shall promptly, upon receipt thereof,
forward to each Lender (i) copies of any significant written notices, reports,
certificates and other information received by Administrative Agent from any
Obligor (but only if and to the extent such Obligor is not required by the terms
of the Loan Documents to supply such information directly to Lenders) and
(ii) copies of the results of any field audits or other examinations made or
prepared by or on behalf of Administrative Agent with respect to Borrowers or
the Collateral (each, a “Report” and collectively, “Reports”).  Administrative
Agent shall conduct field audits of Borrowers at any time or times reasonably
requested by any Lender (but in no event shall Administrative Agent be obliged
to honor such requests more frequently than twice a calendar year unless an
Event of Default exists).

13.2.                     Agreements Regarding Collateral and Examination
Reports.

13.2.1.               Lenders hereby irrevocably authorize Administrative Agent
to release any Lien with respect to any Collateral (i) upon the termination of
the Commitments and Full Payment of the Obligations (other than contingent
indemnification obligations for which no claim has been made), (ii) that is the
subject of an Asset Disposition which Borrowers certify in writing to
Administrative Agent is a Permitted Asset Disposition (and Administrative Agent
may rely conclusively on any such certificate without further inquiry), or
(iii) with the written consent of all Lenders.  Administrative Agent shall have

96


--------------------------------------------------------------------------------


no obligation whatsoever to any of the Lenders to assure that any of
the Collateral exists or is owned by a Borrower or is cared for, protected or
insured or has been encumbered, or that Administrative Agent’s Liens have been
properly, sufficiently or lawfully created, perfected, protected or enforced or
are entitled to any particular priority or to exercise any duty of care with
respect to any of the Collateral.

13.2.2.               Administrative Agent and Lenders each hereby appoints each
other Lender as agent for the purpose of perfecting Liens (for the benefit of
Secured Parties) in any Collateral that, in accordance with the UCC or any other
Applicable Law, can be perfected only by possession.  Should any Lender obtain
possession of any such Collateral, such Lender shall notify Administrative Agent
thereof, and, promptly upon Administrative Agent’s request therefor, shall
deliver such Collateral to Administrative Agent or otherwise deal with such
Collateral in accordance with Administrative Agent’s instructions.

13.2.3.               Each Lender agrees that neither BofA nor Administrative
Agent makes any representation or warranty as to the accuracy or completeness of
any Report and shall not be liable for any information contained in or omitted
from any such Report; agrees that the Reports are not intended to be
comprehensive audits or examinations and that BofA or Administrative Agent or
any other Person performing any audit or examination will inspect only specific
information regarding Obligations or the Collateral and will rely significantly
upon Borrowers’ books and records as well as upon representations of Borrowers’
officers and employees; agrees to keep all Reports confidential and strictly for
its internal use and not to distribute the Reports (or the contents thereof) to
any Person (except to its Participants, attorneys, accountants and other Persons
with whom such Lender has a confidential relationship) or use any Report in any
other manner; and, without limiting the generality of any other indemnification
contained herein, agrees to hold Administrative Agent and any other Person
preparing a Report harmless from any action that the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any Loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender’s participation in, or its purchase of, a loan or loans of any Obligor,
and to pay and protect, and indemnify, defend and hold Administrative Agent and
each other such Person preparing a Report harmless from and against all claims,
actions, proceedings, damages, costs, expenses and other amounts (including
attorneys’ fees) incurred by Administrative Agent and any such other Person
preparing a Report as the direct or indirect result of any third parties who
might obtain all or any part of any Report through the indemnifying Lender.

13.3.                     Reliance By Administrative Agent. Administrative Agent
shall be entitled to rely, and shall be fully protected in so relying, upon any
certification, notice or other communication (including any thereof by
telephone, telex, telegram, telecopier message or cable) believed by it to be
genuine and correct and to have been signed, sent or made by or on behalf of the
proper Person or Persons, and upon advice and statements of Administrative
Agent Professionals selected by Administrative Agent.  Without limiting the
generality of the foregoing, Administrative Agent may rely upon any Notice of
Borrowing, LC Request, Notice of Conversion/Continuation or any similar notice
or request believed by Administrative Agent to be genuine. As to any matters not
expressly provided for by this Agreement or any of the other Loan Documents,
Administrative Agent shall in all cases be fully protected in acting or
refraining from acting hereunder and thereunder in accordance with
the instructions of the Required Lenders, and such instructions of the Required
Lenders and any action taken or failure to act pursuant thereto shall be binding
upon Lenders.

13.4.                     Action Upon Default.  Administrative Agent shall not
be deemed to have knowledge of the occurrence of a Default or an Event of
Default unless it has received written notice from a Lender or any or all
Borrowers specifying the occurrence and nature of such Default or Event of
Default.  If Administrative Agent shall receive such a notice of a Default or an
Event of Default or shall otherwise

97


--------------------------------------------------------------------------------


acquire actual knowledge of any Default or Event of Default, Administrative
Agent shall promptly notify Lenders in writing and Administrative Agent shall
take such action and assert such rights under this Agreement and the other Loan
Documents, or shall refrain from taking such action and asserting such rights,
as the Required Lenders shall direct from time to time.  If any Lender shall
receive a notice of a Default or an Event of Default or shall otherwise acquire
actual knowledge of any Default or Event of Default, such Lender shall promptly
notify Administrative Agent and the other Lenders in writing.  As provided in
Section 13.3, Administrative Agent shall not be subject to any liability by
reason of acting or refraining to act pursuant to any request of the Required
Lenders except for its own willful misconduct or gross negligence in connection
with any action taken by it.  In no event shall the Required Lenders, without
the prior written consent of each Lender, direct Administrative Agent to
accelerate and demand payment of the Loans held by one Lender without
accelerating and demanding payment of all other Loans or to terminate the
Commitments of one or more Lenders without terminating the Commitments of all
Lenders.  Each Lender agrees that, except as otherwise provided in any of the
Loan Documents or with the written consent of Administrative Agent and the
Required Lenders, it will not take any legal action or institute any action or
proceeding against any Obligor with respect to any of the Obligations or
Collateral or accelerate or otherwise enforce its portion of the Obligations. 
Without limiting the generality of the foregoing, none of Lenders may exercise
any right that it might otherwise have under Applicable Law to credit bid at
foreclosure sales, UCC sales or other similar sales or dispositions of any of
the Collateral except as authorized by Administrative Agent and the Required
Lenders.  Notwithstanding anything to the contrary set forth in
this Section 13.4 or elsewhere in this Agreement, each Lender shall be
authorized to take such action to preserve or enforce its rights against any
Obligor where a deadline or limitation period is otherwise applicable and would,
absent the taking of specified action, bar the enforcement of Obligations held
by such Lender against such Obligor, including the filing of proofs of claim in
any Insolvency Proceeding.

13.5.                     Ratable Sharing.  If any Lender shall obtain any
payment or reduction (including any amounts received as adequate protection of a
bank account deposit treated as cash collateral under the Bankruptcy Code) of
any Obligation of Borrowers (whether voluntary, involuntary, through the
exercise of any right of set-off or otherwise) in excess of its Pro Rata share
of payments or reductions on account of such Obligations obtained by all of the
Lenders, such Lender shall forthwith (i) notify the other Lenders and
Administrative Agent of such receipt and (ii) purchase from the other Lenders
such participations in the affected Obligations as shall be necessary to cause
such purchasing Lender to share the excess payment or reduction, net of costs
incurred in connection therewith, on a Pro Rata basis, provided that if all or
any portion of such excess payment or reduction is thereafter recovered from
such purchasing Lender or additional costs are incurred, the purchase shall be
rescinded and the purchase price restored to the extent of such recovery or
such additional costs, but without interest.  Each Borrower agrees that any
Lender so purchasing a participation from another Lender pursuant to this
Section 13.5 may, to the fullest extent permitted by Applicable Law, exercise
all of its rights of payment (including the right of set-off) with respect to
such participation as fully as if such Lender were the direct creditor of
Borrowers in the amount of such participation.

13.6.                     Indemnification of Administrative Agent Indemnitees.

13.6.1.               Each Lender agrees to indemnify and defend the
Administrative Agent Indemnitees (to the extent not reimbursed by Borrowers, but
without limiting the indemnification obligations of Obligors under any of the
Loan Documents), on a Pro Rata basis, and to hold each of the Administrative
Agent Indemnitees harmless from and against, any and all Claims which may be
imposed on, incurred by or asserted against any of the Administrative Agent
Indemnitees in any way related to or arising out of any of the Loan Documents or
referred to herein or therein or the transactions contemplated thereby
(including the costs and expenses which Borrowers are obligated to pay under
Section 15.2 or amounts Administrative Agent may be called upon to pay in
connection with any lockbox or Dominion Account arrangement contemplated hereby
or under any indemnity, guaranty or other assurance of payment or performance
given by Administrative Agent pursuant to Section 3.4.2 or the enforcement of
any of the terms of any Loan Documents).

98


--------------------------------------------------------------------------------


13.6.2.               Without limiting the generality of the foregoing
provisions of this Section 13.6, if Administrative Agent should be sued by any
receiver, trustee in bankruptcy, debtor-in-possession or other Person on account
of any alleged preference or fraudulent transfer received or alleged to have
been received from any Borrower or any other Obligor as the result of any
transaction under the Loan Documents, then in such event any monies paid by
Administrative Agent in settlement or satisfaction of such suit, together with
all Extraordinary Expenses incurred by Administrative Agent in the defense of
same, shall be promptly reimbursed to Administrative Agent by Lenders to the
extent of each Lender’s Pro Rata share.

13.6.3.               Without limiting the generality of the foregoing
provisions of this Section 13.6, if at any time (whether prior to or after the
Commitment Termination Date) any action or proceeding shall be brought against
any of the Administrative Agent Indemnitees by an Obligor or by any other Person
claiming by, through or under an Obligor, to recover damages for any act taken
or omitted by Administrative Agent under any of the Loan Documents or in the
performance of any rights, powers or remedies of Administrative Agent against
any Obligor, any Account Debtor, the Collateral or with respect to any Loans, or
to obtain any other relief of any kind on account of any transaction involving
any Administrative Agent Indemnitees under or in relation to any of the Loan
Documents, each Lender agrees to indemnify, defend and hold the Administrative
Agent Indemnitees harmless with respect thereto and to pay to the Administrative
Agent Indemnitees such Lender’s Pro Rata share of such amount as any of the
Administrative Agent Indemnitees shall be required to pay by reason of a
judgment, decree, or other order entered in such action or proceeding or by
reason of any compromise or settlement agreed to by the Administrative Agent
Indemnitees, including all interest and costs assessed against any of the
Administrative Agent Indemnitees in defending or compromising such action,
together with attorneys’ fees and other legal expenses paid or incurred by the
Administrative Agent Indemnitees in connection therewith; provided, however,
that no Lender shall be liable to any Administrative Agent Indemnitee for any of
the foregoing to the extent that they arise solely from the willful misconduct
or gross negligence of such Administrative Agent Indemnitee.  In Administrative
Agent’s discretion, Administrative Agent may also reserve for or satisfy any
such judgment, decree or order from proceeds of Collateral prior to any
distributions therefrom to or for the account of Lenders.

13.7.                     Limitation on Responsibilities of Administrative
Agent.  Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder unless it shall have received further assurances to
its satisfaction from Lenders of their indemnification obligations under
Section 13.6 against any and all Indemnified Claims which may be incurred by
Administrative Agent by reason of taking or continuing to take any such action. 
Administrative Agent shall not be liable to Lenders for any action taken or
omitted to be taken under or in connection with this Agreement or the other Loan
Documents except as a result and to the extent of losses caused by the
Administrative Agent’s actual gross negligence or willful misconduct. 
Administrative Agent does not assume any responsibility for any failure or delay
in performance or breach by any Obligor or any Lender of its obligations under
this Agreement or any of the other Loan Documents.  Administrative Agent does
not make to Lenders, and no Lender makes to Administrative Agent or
the other Lenders, any express or implied warranty, representation or guarantee
with respect to the Obligations, the Collateral, the Loan Documents or
any Obligor. Neither Administrative Agent nor any of its officers, directors,
employees, attorneys or agents shall be responsible to Lenders, and no Lender
nor any of its agents, attorneys or employees shall be responsible to
Administrative Agent or the other Lenders, for:  (i) any recitals, statements,
information, representations or warranties contained in any of the Loan
Documents or in any certificate or other document furnished pursuant to the
terms hereof; (ii) the execution, validity, genuineness, effectiveness or
enforceability of any of the Loan Documents; (iii) the genuineness,
enforceability, collectibility, value, sufficiency,

99


--------------------------------------------------------------------------------


location or existence of any Collateral, or the validity, extent, perfection or
priority of any Lien therein; (iv) the validity, enforceability or
collectibility of any the Obligations; or (v) the assets, liabilities, financial
condition, results of operations, business, creditworthiness or legal status of
any Obligor or any Account Debtor.  Neither Administrative Agent nor any of its
officers, directors, employees, attorneys or agents shall have any obligation to
any Lender to ascertain or inquire into the existence of any Default or Event of
Default, the observance or performance by any Obligor of any of the duties or
agreements of such Obligor under any of the Loan Documents or the satisfaction
of any conditions precedent contained in any of the Loan Documents. 
Administrative Agent may consult with and employ legal counsel, accountants and
other experts and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advice given by such experts.

13.8.                     Successor Administrative Agent and Co-Agents.

13.8.1.               Subject to the appointment and acceptance of a successor
Administrative Agent as provided below, Administrative Agent may resign at any
time by giving at least 30 days written notice thereof to each Lender and
Borrowers.  Upon receipt of any notice of such resignation, the Required
Lenders, after prior consultation with (but without having to obtain consent of)
each Lender, shall have the right to appoint a successor Administrative Agent
which shall be (i) a Lender, (ii) a United States based affiliate of a Lender,
or (iii) a commercial bank that is organized under the laws of the United States
or of any State thereof and has a combined capital surplus of at least
$200,000,000 and, provided no Default or Event of Default then exists, is
reasonably acceptable to Borrowers (and for purposes hereof, any successor to
BofA shall be deemed acceptable to Borrowers).  If no successor Administrative
Agent is appointed prior to the effective date of the resignation of
Administrative Agent, then Administrative Agent may appoint, after consultation
with Lenders and Borrower Agent, a successor agent from among Lenders. Upon the
acceptance by a successor Administrative Agent of an appointment to serve as
an Administrative Agent hereunder, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent without further act, deed or
conveyance, and the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder but shall continue to enjoy the benefits of the
indemnification set forth in Sections 13.6 and 15.2.  After any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of this Section 13 (including the provisions of Section 13.6)
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as Administrative Agent. 
Notwithstanding anything to the contrary contained in this Agreement, any
successor by merger or acquisition of the stock or assets of BofA shall continue
to be Administrative Agent hereunder without further act on the part of the
parties hereto unless such successor shall resign in accordance with the
provisions hereof.

13.8.2.               It is the intent of the parties that there shall be no
violation of any Applicable Law denying or restricting the right of financial
institutions to transact business as agent or otherwise in any jurisdiction.  In
case of litigation under any of the Loan Documents, or in case Administrative
Agent deems that by reason of present or future laws of any jurisdiction
Administrative Agent might be prohibited from exercising any of the powers,
rights or remedies granted to Administrative Agent or Lenders hereunder or under
any of the Loan Documents or from holding title to or a Lien upon any Collateral
or from taking any other action which may be necessary hereunder or under any of
the Loan Documents, Administrative Agent may appoint an additional Person as a
separate collateral agent or co-collateral agent which is not so prohibited from
taking any of such actions or exercising any of such powers, rights or
remedies.  If Administrative Agent shall appoint an additional Person as a
separate collateral agent or co-collateral agent as provided above, each and
every remedy, power, right, claim, demand or cause of action intended by any of
the Loan Documents to be exercised by or vested in or conveyed to Administrative
Agent with respect thereto shall be exercisable by and vested in such separate
collateral agent or co-collateral agent, but only to the extent necessary to
enable such separate collateral

100


--------------------------------------------------------------------------------


agent or co-collateral agent to exercise such powers, rights and remedies, and
every covenant and obligation necessary to the exercise thereof by such separate
collateral agent or co-collateral agent shall run to and be enforceable by
either of them.  Should any instrument from Lenders be required by the separate
collateral agent or co-collateral agent so appointed by Administrative Agent in
order more fully and certainly to vest in and confirm to him or it such rights,
powers, duties and obligations, any and all of such instruments shall, on
request, be executed, acknowledged and delivered by Lenders whether or not a
Default or Event of Default then exists.  In case any separate collateral agent
or co-collateral agent, or a successor to either, shall die, become incapable of
acting, resign or be removed, all the estates, properties, rights, powers,
duties and obligations of such separate collateral agent or co-collateral agent,
so far as permitted by Applicable Law, shall vest in and be exercised by the
Administrative Agent until the appointment of a new collateral agent or
successor to such separate collateral agent or co-collateral agent.

13.9.                     Consents, Amendments and Waivers; Out-of-Formula
Loans.

13.9.1.               No amendment or modification of any provision of this
Agreement or any of the other Loan Documents, nor any waiver of any Default or
Event of Default, shall be effective without the prior written agreement or
consent of the Required Lenders; provided, however, that

(i)                                     without the prior written consent of
Administrative Agent, no amendment or waiver shall be effective with respect to
any provision in any of the Loan Documents (including Section 3.4 and this
Section 13) to the extent such provision relates to the rights, duties,
immunities, exculpation, indemnification or discretion of Administrative Agent;

(ii)                                  Administrative Agent may, in its sole and
absolute discretion and without prior consent from any Lender, agree in writing
to add any domestic Subsidiary of InSight Health as a new “Borrower” party to
this Agreement or any other Loan Document, and such written election by
Administrative Agent, if made, shall be binding upon all Lenders;

(iii)                               without the prior written consent of Issuing
Bank, no amendment or waiver with respect to any of the LC Obligations or the
provisions of Sections 2.3, 4.1.3 or 11.2.6 shall be effective;

(iv)                              without the prior written consent of each
affected Lender, no amendment or waiver shall be effective that would (1)
increase or otherwise modify any Commitment of such Lender (other than to reduce
such Lender’s Commitment on a proportionate basis with the same Commitments of
other Lenders); (2) alter (other than to increase) the rate of interest payable
in respect of any Obligations owed to such Lender; (3) waive or defer collection
of any interest or fee payable to such Lender pursuant to Section 3; or (4)
subordinate the payment of any Obligations owed to such Lender to the payment of
any Debt (except as expressly provided in Section 5.6.1); and

(v)                                 without the prior written consent of all
Lenders, no amendment or waiver shall be effective that would (1) waive any
Default or Event of Default if the Default or Event of Default relates to any
Borrower’s failure to observe or perform any covenant that may not be amended
without the unanimous written consent of Lenders (and, where so provided
hereinafter, the written consent of Administrative Agent) as hereinafter set
forth; (2) alter the provisions of Sections 3.6, 3.7, 3.8, 3.10, 5.6, 5.7, 7.1
(except to add to the categories of Property of Borrowers constituting
Collateral), 13.9, 15.2, 15.3, 15.4 or 15.16; (3) amend the definitions of “Pro
Rata” or “Required Lenders” (and the other defined terms used in such
definitions), or any provision of this Agreement obligating Administrative Agent
to take certain actions at the direction of the Required Lenders, or any
provision of any of the Loan Documents regarding the Pro Rata treatment or
obligations of Lenders; or (4) subordinate the priority of any Liens granted to
Administrative Agent under any of the Loan Documents to consensual,
non-statutory Liens granted after the Post-Confirmation Effective Date to any
other Person, except as currently

101


--------------------------------------------------------------------------------


provided in or contemplated by the Loan Documents (including a subordination in
favor of the holders of Permitted Liens that are permitted to have priority over
Administrative Agent’s Liens) and except for Liens granted by an Obligor to
financial institutions with respect to amounts on deposit with such financial
institutions to cover returned items, processing and analysis charges and other
charges in the Ordinary Course of Business that relate to deposit accounts with
such financial institutions.

Notwithstanding the foregoing, the consent or agreement of Borrowers shall not
be necessary to the effectiveness of any amendment or waiver of any provision of
this Agreement that deals solely with the rights and duties of Lenders and
Administrative Agent as among themselves, including Sections 5.6.1 and 15.  The
making of any Loans hereunder by any Lender during the existence of a Default or
Event of Default shall not be deemed to constitute a waiver of such Default or
Event of Default.  Any waiver or consent granted by Lenders hereunder shall be
effective only if in writing and then only in the specific instance and for the
specific purpose for which it was given.

13.9.2.               No Borrower will, directly or indirectly, pay or cause to
be paid any remuneration or other thing of value, whether by way of supplemental
or additional interest, fee or otherwise, to any Lender (in its capacity as
a Lender hereunder) as consideration for or as an inducement to the consent to
or agreement by such Lender with any waiver or amendment of any of the terms and
provisions of this Agreement or any of the other Loan Documents to the extent
that the agreement of all Lenders to any such waiver or amendment is required,
unless such remuneration or thing of value is concurrently paid, on the same
terms, on a Pro Rata or other mutually agreed upon basis to all Lenders;
provided, however, that Borrowers may contract to pay a fee only to those
Lenders who actually vote in writing to approve any waiver or amendment of the
terms and provisions of this Agreement or any of the other Loan Documents to the
extent that such waiver or amendment may be implemented by vote of the Required
Lenders and such waiver or amendment is in fact approved.

13.9.3.               Any request, authority or consent of any Person who, at
the time of making such request or giving such a authority or consent, is a
Lender, shall be conclusive and binding upon any Transferee of such Lender.

13.9.4.               Unless otherwise directed in writing by the Required
Lenders, Administrative Agent may require Lenders to honor requests by Borrowers
for Out-of-Formula Loans (in which event, and notwithstanding anything to the
contrary set forth in Section 2.1.1 or elsewhere in this Agreement, Lenders
shall continue to make Revolver Loans up to their Pro Rata share of the
Commitments) and to forbear from requiring Borrowers to cure an Out-of-Formula
Condition, (1) when no Event of Default exists (or if an Event of Default
exists, when the existence of such Event of Default is not known by
Administrative Agent), if and for so long as (i) such Out-of-Formula Condition
does not continue for a period of more than 14 consecutive days, following which
no Out-of-Formula Condition exists for at least 60 consecutive days before
another Out-of-Formula Condition exists, (ii) the amount of the Revolver Loans
outstanding at any time does not exceed the aggregate of the Commitments at such
time, and (iii) the Out-of-Formula Condition is not known by Administrative
Agent at the time in question to exceed $2,500,000; and (2) regardless of
whether or not an Event of Default exists, if Administrative Agent discovers the
existence of an Out-of-Formula Condition not previously known by it to exist,
but Lenders shall be obligated to continue making such Revolver Loans as
directed by Administrative Agent only (A) if the amount of the Out-of-Formula
Condition is not increased by more than $500,000 above the amount determined by
Administrative Agent to exist on the date of discovery thereof and (B) for a
period not to exceed 30 Business Days.  In no event shall any Borrower or any
other Obligor be deemed to be a beneficiary of this Section 13.9.4 or authorized
to enforce any of the provisions of this Section 13.9.4.

102


--------------------------------------------------------------------------------


13.10.              Due Diligence and Non-Reliance.  Each Lender hereby
acknowledges and represents that it has, independently and without reliance upon
Administrative Agent or the other Lenders, and based upon such documents,
information and analyses as it has deemed appropriate, made its own credit
analysis of each Obligor and its own decision to enter into this Agreement and
to fund the Loans to be made by it hereunder and to purchase participations in
the LC Obligations pursuant to Section 2.3.2, and each Lender has made such
inquiries concerning the Loan Documents, the Collateral and each Obligor as such
Lender feels necessary and appropriate, and has taken such care on its own
behalf as would have been the case had it entered into the other Loan Documents
without the intervention or participation of the other Lenders or Administrative
Agent.  Each Lender hereby further acknowledges and represents that the other
Lenders and Administrative Agent have not made any representations or warranties
to it concerning any Obligor, any of the Collateral or the legality, validity,
sufficiency or enforceability of any of the Loan Documents.  Each Lender also
hereby acknowledges that it will, independently and without reliance upon the
other Lenders or Administrative Agent, and based upon such financial statements,
documents and information as it deems appropriate at the time, continue to make
and rely upon its own credit decisions in making Loans and in taking or
refraining to take any other action under this Agreement or any of the other
Loan Documents.  Except for notices, reports and other information expressly
required to be furnished to Lenders by Administrative Agent hereunder,
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any notices, reports or certificates furnished to Administrative
Agent by any Obligor or any credit or other information concerning the affairs,
financial condition, business or Properties of any Obligor (or any of its
Affiliates) which may come into possession of Administrative Agent or any of
Administrative Agent’s Affiliates.

13.11.              Representations and Warranties of Lenders.  Each Lender
represents and warrants to each Borrower, Administrative Agent and the other
Lenders that it has the power to enter into and perform its obligations under
this Agreement and the other Loan Documents, and that it has taken all necessary
and appropriate action to authorize its execution and performance of
this Agreement and the other Loan Documents to which it is a party, each of
which will be binding upon it and the obligations imposed upon it herein or
therein will be enforceable against it in accordance with the respective terms
of such documents; and none of the consideration used by it to make or fund its
Loans or to participate in any other transactions under this Agreement
constitutes for any purpose of ERISA or Section 4975 of the Internal Revenue
Code assets of any “plan” as defined in Section 3(3) of ERISA or Section 4975 of
the Internal Revenue Code and the rights and interests of such Lender in and
under the Loan Documents shall not constitute plan assets under ERISA.

13.12.              The Required Lenders.  As to any provisions of this
Agreement or the other Loan Documents under which action may or is required to
be taken upon direction or approval of the Required Lenders, the direction or
approval of the Required Lenders shall be binding upon each Lender to the same
extent and with the same effect as if each Lender joined therein. 
Notwithstanding anything to the contrary contained in this Agreement, Borrowers
shall not be deemed to be a beneficiary of, or be entitled to enforce, sue upon
or assert as a defense to any of the Obligations, any provisions of this
Agreement that requires Administrative Agent or any Lender to act, or conditions
their authority to act, upon the direction or consent of the Required Lenders;
and any action taken by Administrative Agent or any Lender that requires the
consent or direction of the Required Lenders as a condition to taking such
action shall, insofar as Borrowers are concerned, be presumed to have been taken
with the requisite consent or direction of the Required Lenders.

13.13.              Several Obligations.  The obligations and Commitment of each
Lender under this Agreement and the other Loan Documents are several and neither
Administrative Agent nor any Lender shall be responsible for the performance by
the other Lenders of its obligations or Commitment hereunder or thereunder. 
Notwithstanding any liability of Lenders stated to be joint and several to third
Persons under any of the Loan Documents, such liability shall be shared, as
among Lenders, Pro Rata.

103


--------------------------------------------------------------------------------


13.14.     Administrative Agent in its Individual Capacity.  With respect to its
obligation to lend under this Agreement, the Loans made by it and each Note
issued to it, Administrative Agent shall have the same rights and powers
hereunder and under the other Loan Documents as any other Lender or holder of a
Note and may exercise the same as though it were not performing the duties
specified herein; and the terms “Lenders,” “Required Lenders,” or any similar
term shall, unless the context clearly otherwise indicates, include
Administrative Agent in its capacity as a Lender.  Administrative Agent and its
Affiliates may each accept deposits from, maintain deposits or credit balances
for, invest in, lend money to, act as trustee under indentures of, serve as
financial advisor to, and generally engage in any kind of business with any
Borrower or any other Obligor, or any Affiliate of any Borrower or any other
Obligor, as if it were any other bank and without any duty to account therefor
(or for any fees or other consideration received in connection therewith) to the
other Lenders.  BofA or its affiliates may receive information regarding any
Borrower or any of such Borrower’s Affiliates and account debtors (including
information that may be subject to confidentiality obligations in favor of
Borrowers or any of their Affiliates) and Lenders acknowledge that neither
Administrative Agent nor BofA shall be under any obligation to provide such
information to Lenders to the extent acquired by BofA in its individual capacity
and not as Administrative Agent hereunder.

13.15.     No Third Party Beneficiaries.  This Section 13 is not intended to
confer any rights or benefits upon Borrowers or any other Person except Lenders
and Administrative Agent, and no Person (including any Borrower) other than
Lenders and Administrative Agent shall have any right to enforce any of the
provisions of this Section 13 except as expressly provided in Section 13.17.  As
between Borrowers and Administrative Agent, any action that Administrative Agent
may take or purport to take on behalf of Lenders under any of the Loan Documents
shall be conclusively presumed to have been authorized and approved by Lenders
as herein provided.

13.16.     Notice of Transfer.  Administrative Agent may deem and treat a Lender
party to this Agreement as the owner of such Lender’s portion of the Revolver
Loans for all purposes, unless and until a written notice of the assignment or
transfer thereof executed by such Lender has been received by Administrative
Agent.

13.17.     Replacement of Certain Lenders.  If a Lender (“Affected Lender”)
shall have (i) failed to fund its Pro Rata share of any Loan requested (or
deemed requested) by Borrowers which such Lender is obligated to fund under the
terms of this Agreement and which such failure has not been cured,
(ii) requested compensation from Borrowers under Section 3.7 to recover
increased costs incurred by such Lender (or its parent or holding company) which
are not being incurred generally by the other Lenders (or their respective
parents or holding companies), (iii) delivered a notice pursuant to Section 3.6
claiming that such Lender is unable to extend LIBOR Loans to Borrowers for
reasons not generally applicable to the other Lenders, (iv) defaulted in paying
or performing any of its obligations to Administrative Agent, or (v) failed or
refused to give its consent to any amendment, waiver or action for which consent
of all of the Lenders is required and in respect of which the Required Lenders
have consented, then, in any such case and in addition to any other rights and
remedies that Administrative Agent, any other Lender or any Borrower may have
against such Affected Lender, any Borrower or Administrative Agent may make
written demand on such Affected Lender (with a copy to Administrative Agent in
the case of a demand by Borrowers and a copy to Borrowers in the case of a
demand by Administrative Agent) for the Affected Lender to assign, and such
Affected Lender shall assign pursuant to one or more duly executed Assignment
and Acceptances within 5 Business Days after the date of such demand, to one or
more Lenders willing to accept such assignment or assignments, or to one or more
Eligible Assignees designated by Administrative Agent, all of such Affected
Lender’s rights and obligations under this Agreement (including its Commitment
and all Loans owing to it) in accordance with Section 14.  Administrative Agent
is hereby irrevocably authorized to execute one or more Assignment and
Acceptances as attorney-in-fact for any Affected Lender which fails or refuses
to execute

104


--------------------------------------------------------------------------------


and deliver the same within 5 Business Days after the date of such demand.  The
Affected Lender shall be entitled to receive, in cash and concurrently with
execution and delivery of each such Assignment and Acceptance, all amounts owed
to the Affected Lender hereunder or under any other Loan Document, including the
aggregate outstanding principal amount of the Loans owed to such Lender,
together with accrued interest thereon through the date of such assignment (but
excluding any prepayment penalty or termination charge.  Upon the replacement of
any Affected Lender pursuant to this Section 13.17, such Affected Lender shall
cease to have any participation in, entitlement to, or other right to share in
the Liens of Administrative Agent in any Collateral and such Affected Lender
shall have no further liability to Administrative Agent, any Lender or any other
Person under any of the Loan Documents (except as provided in Section 13.6 as to
events or transactions which occur prior to the replacement of such Affected
Lender), including any commitment to make Loans or purchase participations in LC
Obligations.  Administrative Agent shall have the right at any time, but shall
not be obligated to, upon written notice to any Lender and with the consent of
such Lender (which may be granted or withheld in such Lender’s discretion), to
purchase for Administrative Agent’s own account all of such Lender’s right,
title and interest in and to this Agreement, the other Loan Documents and the
Obligations (together with such Lender’s interest in the Commitments), for the
face amount of the Obligations owed to such Lender (or such greater or lesser
amount as Administrative Agent and Lender may mutually agree upon).

13.18.     Remittance of Payments and Collections.

13.18.1.   All payments by any Lender to Administrative Agent shall be made not
later than the time set forth elsewhere in this Agreement on the Business Day
such payment is due; provided, however, that if such payment is due on demand by
Administrative Agent and such demand is made on the paying Lender after
11:00 a.m. on such Business Day, then payment shall be made by 11:00 a.m. on the
next Business Day.  Payment by Administrative Agent to any Lender shall be made
by wire transfer, promptly following Administrative Agent’s receipt of funds for
the account of such Lender and in the type of funds received by Administrative
Agent; provided, however, that if Administrative Agent receives such funds at or
prior to 12:00 noon, Administrative Agent shall pay such funds to such Lender by
2:00 p.m. on such Business Day, but if Administrative Agent receives such funds
after 12:00 noon, Administrative Agent shall pay such funds to such Lender by
2:00 p.m. on the next Business Day.

13.18.2.   With respect to the payment of any funds from Administrative Agent to
a Lender or from a Lender to Administrative Agent, the party failing to make
full payment when due pursuant to the terms hereof shall, on demand by the other
party, pay such amount together with interest thereon at the Federal Funds
Rate.  In no event shall Borrowers be entitled to receive any credit for any
interest paid by Administrative Agent to any Lender, or by any Lender to
Administrative Agent, at the Federal Funds Rate as provided herein.

13.18.3.   If Administrative Agent pays any amount to a Lender in the belief or
expectation that a related payment has been or will be received by
Administrative Agent from an Obligor and such related payment is not received by
Administrative Agent, then Administrative Agent shall be entitled to recover
such amount from each Lender that receives such amount.  If Administrative Agent
determines at any time that any amount received by it under this Agreement or
any of the other Loan Documents must be returned to an Obligor or paid to any
other Person pursuant to any Applicable Law, court order or otherwise, then,
notwithstanding any other term or condition of this Agreement or any of the
other Loan Documents, Administrative Agent shall not be required to distribute
such amount to any Lender.

105


--------------------------------------------------------------------------------


SECTION 14.       BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS

14.1.       Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of Borrowers, Administrative Agent and Lenders and their
respective successors and assigns (which, in the case of Administrative Agent,
shall include any successor Administrative Agent appointed pursuant to
Section 13.8), except that (i) no Borrower shall  have the right to assign its
rights or delegate performance of any of its obligations under any of the Loan
Documents and (ii) any assignment by any Lender must be made in compliance with
Section 14.3.  Administrative Agent may treat the Person which made any Loan or
holds any Note as the owner thereof for all purposes hereof unless and until
such Person complies with Section 14.3 in the case of an assignment thereof or,
in the case of any other transfer, a written notice of the transfer is filed
with Administrative Agent.  Any assignee or transferee of any rights with
respect to any Note or Loan agrees by acceptance thereof to be bound by all the
terms and provisions of the Loan Documents.  Any request, authority or consent
of any Person, who at the time of making such request or giving such authority
or consent is the holder of a Note, shall be conclusive and binding on any
subsequent holder, transferee or assignee of such Note or of any Note or Notes
issued in exchange therefor.

14.2.       Participations.

14.2.1.     Permitted Participants; Effect.  Any Lender may, in the ordinary
course of its business and in accordance with Applicable Law, at any time sell
to one or more banks or other financial institutions (each a “Participant”) a
participating interest in any of the Obligations owing to such Lender, any
Commitment of such Lender or any other interest of such Lender under any of the
Loan Documents.  In the event of any such sale by a Lender of participating
interests to a Participant, such Lender’s obligations under the Loan Documents
shall remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the holder of its Loans and Commitments for all purposes under the Loan
Documents, all amounts payable by Borrowers under this Agreement and any of the
Notes shall be determined as if such Lender had not sold such participating
interests, and Borrowers and Administrative Agent shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents.  If a Lender sells a participation to a
Person other than an Affiliate of such Lender, then such Lender shall give
prompt written notice thereof to Borrowers and the other Lenders.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 5.9 unless Borrowers are notified of the participation sold
to Participant and such Participant agrees, for the benefit of Borrowers, to
comply with Section 5.10 as though such Participant were a Lender.

14.2.2.     Voting Rights.  Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than an amendment, modification or
waiver with respect to any Loans or Commitment in which such Participant has an
interest which forgives principal, interest or fees or reduces the stated
interest rate or the stated rates at which fees are payable with respect to any
such Loan or Commitment, postpones the Commitment Termination Date, or any date
fixed for any regularly scheduled payment of interest or fees on such Loan or
Commitment, or releases from liability any Borrower or any Guarantor or releases
any substantial portion of any of the Collateral.

14.2.3.     Benefit of Set-Off.  Each Borrower agrees that each Participant
shall be deemed to have the right of set-off provided in Section 12.4 in respect
of its participating interest in amounts owing under the Loan Documents to the
same extent and subject to the same requirements under this Agreement (including
Section 13.5) as if the amount of its participating interest were owing directly
to it as a Lender under the Loan Documents, provided that each Lender shall
retain the right of set-off

106


--------------------------------------------------------------------------------


provided in Section 12.4 with respect to the amount of participating interests
sold to each Participant.  Lenders agree to share with each Participant, and
each Participant by exercising the right of set-off provided in Section 12.4
agrees to share with each Lender, any amount received pursuant to the exercise
of its right of set-off, such amounts to be shared in accordance with
Section 13.5 as if each Participant were a Lender. This Section 14.2.3 is
subject to the limitations set forth in the last sentence of Section 12.4.

14.2.4.     Notices.  Each Lender shall be solely responsible for notifying its
Participants of any matters relating to the Loan Documents to the extent that
any such notice may be required, and neither Administrative Agent nor any other
Lender shall have any obligation, duty or liability to any Participant of any
other Lender.  Without limiting the generality of the foregoing, neither
Administrative Agent nor any Lender shall have any obligation to give notices or
to provide documents or information to a Participant of another Lender.

14.3.       Assignments.

14.3.1.     Permitted Assignments.  Subject to its compliance with
Section 14.3.2, a Lender may, in accordance with Applicable Law, at any time
assign to any Eligible Assignee all or any part of its rights and obligations
under the Loan Documents, so long as (i) each assignment is of a constant, and
not a varying, ratable percentage of all of the transferor Lender’s rights and
obligations under the Loan Documents with respect to the Loans and the LC
Obligations and, in the case of a partial assignment, is in a minimum principal
amount of $5,000,000 (unless otherwise agreed by Administrative Agent in its
discretion) and integral multiples of $1,000,000 in excess of that amount;
(ii) except in the case of an assignment in whole of a Lender’s rights and
obligations under the Loan Documents or an assignment by one original signatory
to this Agreement to another such signatory, immediately after giving effect to
any assignment, the aggregate amount of the Commitments retained by the
transferor Lender shall in no event be less than $5,000,000 (unless otherwise
agreed by Administrative Agent in its discretion); and (iii) the parties to each
such assignment shall execute and deliver to Administrative Agent, for its
acceptance and recording, an Assignment and Acceptance.  Nothing contained
herein shall limit in any way the right of a Lender to pledge or assign all or
any portion of its rights under this Agreement or with respect to any of the
Obligations to (x) any Federal Reserve Bank or the United States Treasury as
collateral security pursuant to Regulation A of the Board of Governors and any
Operating Circular issued by such Federal Reserve Bank, provided that, in each
case, no such pledge or assignment of a security interest shall release any
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for any Lender as a party hereto, (y) direct or indirect contractual
counterparties in swap agreements relating to the Loans, provided that any
payment by Borrowers to the assigning Lender in respect of any assigned
Obligations in accordance with the terms of this Agreement shall satisfy
Borrowers’ obligations hereunder in respect of such assigned Obligations to the
extent of such payment, and no such assignment shall release the assigning
Lender from its obligations hereunder.

14.3.2.     Effect; Effective Date.  Upon (i) delivery to Administrative Agent
of a notice of assignment substantially in the form attached as Exhibit H
hereto, together with any consents required by Section 14.3.1, and (ii) the
recordation of the assignment on the Register and (iii) payment of a $1,500 fee
to the Administrative Agent for processing any assignment to an Eligible
Assignee that is not an Affiliate of the transferor Lender, such assignment
shall become effective.  The Assignment and Acceptance shall contain a
representation and warranty by the Eligible Assignee that the assignment
evidenced thereby will not result in a non-exempt “prohibited transaction” under
Section 406 of ERISA.  On and after the effective date of such assignment, such
Eligible Assignee shall for all purposes be a Lender party to this Agreement and
the other Loan Document executed by the Lenders and shall have all the rights
and obligations of a Lender under the Loan Documents to the same extent as if it
were an original party thereto, and no further consent or action by Borrowers,
Lenders or Administrative Agent shall be required

107


--------------------------------------------------------------------------------


to release the transferor Lender with respect to the Commitment (or portion
thereof) of such Lender and Obligations assigned to such Eligible Assignee. 
Without limiting the generality of the foregoing, such Eligible Assignee shall
be subject to and bound by all of the Loan Documents.  Upon the consummation of
any assignment to an Eligible Assignee pursuant to this Section 14.3, the
transferor Lender, Administrative Agent and Borrowers shall make appropriate
arrangements so that replacement Notes are issued to such transferor Lender and
new Notes or, as appropriate, replacement Notes, are issued to such Eligible
Assignee, in each case in principal amounts reflecting their respective
Commitments, as adjusted pursuant to such assignment.  If the transferor Lender
shall have assigned all of its interests, rights and obligations under this
Agreement pursuant to Section 14.3.1, then (i) such transferor Lender shall no
longer have any obligation to indemnify Administrative Agent with respect to
any transactions, events or occurrences that transpire after the effective date
of such assignment, (ii) each Eligible Assignee to which such transferor Lender
shall make an assignment shall be responsible to Administrative Agent to
indemnify Administrative Agent in accordance with this Agreement with respect to
transactions, events and occurrences transpiring on and after the effective date
of such assignment to it, and (iii) the transferor Lender shall continue to be
entitled to the benefits of those provisions of the Loan Documents (including
indemnities from Obligors) that survive Full Payment of the Obligations.

14.3.3.     Dissemination of Information.  Each Borrower authorizes each Lender
and Administrative Agent to disclose to any Participant, any Eligible Assignee
or any other Person acquiring an interest in the Loan Documents by operation of
law (each a “Transferee”), and any prospective Transferee, any and all
information in Administrative Agent’s or such Lender’s possession concerning
each Borrower, the Subsidiaries of each Borrower or the Collateral, subject to
appropriate confidentiality undertakings on the part of such Transferee.

14.4.       Tax Treatment.  If any interest in any Loan Document is transferred
to any Transferee that is organized under the laws of any jurisdiction other
than the United States or any State thereof, the transferor Lender shall cause
such Transferee, concurrently with the effectiveness of such transfer, to comply
with the provisions of Section 5.9.3.

SECTION 15.       MISCELLANEOUS

15.1.       Power of Attorney.  Each Borrower hereby irrevocably designates,
makes, constitutes and appoints Administrative Agent (and all Persons designated
by Administrative Agent) as such Borrower’s true and lawful attorney (and agent
in-fact) and Administrative Agent, or Administrative Agent’s designee, may,
without notice to such Borrower and in either such Borrower’s or Administrative
Agent’s name, but at the cost and expense of Borrowers:

15.1.1.     At such time or times as Administrative Agent or said designee, in
its discretion, may determine during the continuance of Restrictive Trigger
Event, endorse such Borrower’s name on any Payment Item or other proceeds of the
Collateral (including proceeds of insurance) which come into the possession of
Administrative Agent or under Administrative Agent’s control.

15.1.2.     At any time that an Event of Default exists and subject to
Applicable Law: (i) demand payment of the Accounts from the Account Debtors,
enforce payment of the Accounts by legal proceedings or otherwise, and generally
exercise all of such Borrower’s rights and remedies with respect to the
collection of the Accounts; (ii) settle, adjust, compromise, discharge or
release any of the Accounts or other Collateral or any legal proceedings brought
to collect any of the Accounts or other Collateral; (iii) sell or assign any of
the Accounts and other Collateral upon such terms, for such amounts and at such
time or times as Administrative Agent deems advisable; (iv) prepare, file and
sign such Borrower’s name to a proof of claim in bankruptcy or similar document
against any Account Debtor or to any notice of Lien, assignment or satisfaction
of Lien or similar document in connection with any of the

108


--------------------------------------------------------------------------------


Collateral; (v) receive, open and dispose of all mail addressed to such Borrower
and to notify postal authorities to change the address for delivery thereof to
such address as Administrative Agent may designate; (vi) endorse the name of
such Borrower upon any Payment Item relating to any Collateral and deposit the
same to the account of Administrative Agent for application to the Obligations;
(vii) endorse the name of such Borrower upon any Chattel Paper, Document,
Instrument, invoice, freight bill, bill of lading or similar document or
agreement relating to any Accounts or Inventory of any Obligor and any other
Collateral; (viii) use such Borrower’s stationery and sign the name of such
Borrower to verifications of the Accounts and notices thereof to Account
Debtors; (ix) use the information recorded on or contained in any data
processing equipment and computer hardware and software relating to any
Collateral; (x) make and adjust claims under policies of insurance; (xi) sign
the name of such Borrower to and file any proof of claim in an Insolvency
Proceeding of any Account Debtor and on notices of Liens; (xii) take all action
as may be necessary to obtain the payment of any letter of credit or banker’s
acceptance of which such Borrower is a beneficiary; and (xiii) do all other acts
and things necessary, in Administrative Agent’s determination, to fulfill such
Borrower’s obligations under any of the Loan Documents.

15.2.       General Indemnity.  Whether or not any of the transactions
contemplated by any of the Loan Documents are consummated, each Borrower agrees
to indemnify and defend the Indemnitees and hold the Indemnitees harmless from
and against any Claims that may be instituted or asserted against or are
incurred by any of the Indemnitees.  Without limiting the generality of the
foregoing, this indemnity shall extend to any Claims instituted or asserted
against or incurred by any of the Indemnitees (x) under any Environmental Laws
or (other similar laws by reason of a Borrower’s or any other Person’s failure
to comply with laws applicable to solid or hazardous waste materials or other
toxic substances) or (y) under any Anti-Terrorism Laws, including any fines
assessed against Administrative Agent or any Lender by any Governmental
Authority as a result of conduct of an Obligor.  Additionally, if any Taxes
(excluding Excluded Taxes but including any intangibles tax, stamp tax or
recording tax) shall be payable by any party on account of the execution or
delivery of this Agreement, or the execution, delivery, issuance or recording of
any of the other Loan Documents, or the creation or repayment of any of
the Obligations hereunder, by reason of any Applicable Law now or hereafter in
effect, Borrowers shall pay (and shall promptly reimburse Administrative Agent
and Lenders for their payment of) all such Taxes, including any interest and
penalties thereon, and will indemnify and hold Indemnitees harmless from and
against all liability in connection therewith.

15.3.       Survival of and Limitations Upon Indemnities.  Notwithstanding
anything to the contrary in this Agreement or any of the other Loan Documents,
the obligation of each Borrower and each Lender with respect to each indemnity
given by it in this Agreement shall survive the Full Payment of the Obligations,
the termination of any of the Commitments and the resignation of Administrative
Agent. Notwithstanding anything to the contrary contained in this Agreement, no
Borrower shall have any obligation under this Agreement to indemnify an
Indemnitee with respect to any Claim to the extent that it is determined in a
final, non-appealable judgment by a court of competent jurisdiction that such
Claim resulted from the gross negligence or willful misconduct of such
Indemnitee.

15.4.       Amendment and Restatement; No Novation.  This Agreement amends and
restates the Existing Credit Agreement and all prior amendments to the Existing
Credit Agreement, but does not constitute and is not intended to create a
novation or accord and satisfaction; all of the Revolver Loans, Letters of
Credit and other Obligations outstanding under the Existing Credit Agreement on
the date hereof shall be deemed to be outstanding under this Agreement and shall
be governed in all respects by, and shall accrue interest and be repaid in
accordance with, this Agreement; and all security interests and other Liens
granted or conveyed with respect to the Collateral pursuant to the Existing
Credit Agreement and other Existing Loan Documents shall continue in effect and
nothing in this Agreement shall be construed to constitute a termination,
release or extinguishment of any Lien in favor of Administrative Agent that was
in effect immediately prior to the effectiveness of this Agreement.  Each
Borrower

109


--------------------------------------------------------------------------------


acknowledges and agrees that the amendment and restatement of the Existing
Credit Agreement by this Agreement is not intended to constitute, nor does it
constitute, a novation, interruption, suspension of continuity, satisfaction,
discharge or termination of the obligations, loans, liabilities, or indebtedness
under the Existing Credit Agreement and other Existing Loan Documents or the
collateral security and guaranties therefor, and this Agreement and the other
Loan Documents are entitled to all rights and benefits originally pertaining to
the Existing Credit Agreement and the other Existing Loan Documents. By
executing this Agreement, Borrowers ratify and reaffirm all of their liabilities
and obligations under the Existing Loan Documents and agree that all such
liabilities and obligations are carried forward in this Agreement and the other
Loan Documents.  In addition to the additional Loan Documents executed and
delivered on the Post-Confirmation Effective Date pursuant to this Agreement,
the guaranties, liens, security interests, pledges, covenants and agreements set
forth in the Existing Loan Documents and each of such other collateral security
documents are made and granted to secure and support the Obligations under this
Agreement as if the same were made or granted on the date hereof.

15.5.       Severability.  Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
Applicable Law, but if any provision of this Agreement shall be prohibited by or
invalid under Applicable Law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.

15.6.       Cumulative Effect; Conflict of Terms.  The provisions of the Other
Agreements and the Security Documents are hereby made cumulative with the
provisions of this Agreement.  Without limiting the generality of the foregoing,
the parties acknowledge that this Agreement and the other Loan Documents may use
several different limitations, tests or measurements to regulate the same or
similar matters and that such limitations, tests and measures are cumulative and
each must be performed, except as may be expressly stated to the contrary in
this Agreement.  Except as otherwise provided in any of the other Loan Documents
by specific reference to the applicable provision of this Agreement, if any
provision contained in this Agreement is in direct conflict with, or
inconsistent with, any provision in any of the other Loan Documents, the
provision contained in this Agreement shall govern and control.

15.7.       Counterparts; Facsimile Signatures.  This Agreement and any
amendments hereto may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which counterparts taken
together shall constitute but one and the same instrument.  Loan Documents may
be executed by facsimile and the effectiveness of any such Loan Documents and
signatures thereon shall, subject to Applicable Law, have the same force and
effect as manually signed originals and shall be binding on all parties
thereto.  Administrative Agent may require that any such documents and
signatures be confirmed by a manually-signed original thereof, provided that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile signature.

15.8.       Consent.  Whenever the consent of Administrative Agent or Lenders
(or any combination of Lenders) is required to be obtained under this Agreement
or any of the other Loan Documents as a condition to any action, inaction,
condition or event, each party whose consent is required shall be authorized to
give or withhold its consent in its discretion and to condition its consent upon
the giving of additional collateral security for the Obligations, the payment of
money or any other matter.

15.9.       Notices and Communications.

15.9.1.     Except as otherwise provided in Section 4.1.5, all notices, requests
and other communications to or upon a party hereto shall be in writing
(including facsimile transmission or similar writing) and shall be given to such
party at the address or facsimile number for such party on the

110


--------------------------------------------------------------------------------


signature pages hereof (or, in the case of a Person who becomes a Lender after
the date hereof, at the address shown on the applicable Assignment and
Acceptance by which such Person became a Lender) or at such other address or
facsimile number as such party may hereafter specify for the purpose by notice
to Administrative Agent and Borrowers in accordance with the provisions of this
Section 15.9.

15.9.2.     Except as otherwise provided in Section 4.1.5, each such notice,
request or other communication shall be effective (i) if given by facsimile
transmission, when transmitted to the facsimile number specified herein for the
noticed party and confirmation of receipt is received, (ii) if given by mail, 3
Business Days after such communication is deposited in the U.S. Mail, with
first-class postage pre-paid, addressed to the noticed party at the address
specified herein, or (iii) if given by personal delivery, when duly delivered
with receipt acknowledged in writing by the noticed party.  In no event shall a
voicemail message be effective as a notice, communication or confirmation under
any of the Loan Documents.  Notwithstanding the foregoing, no notice to or upon
Administrative Agent or BofA pursuant to Sections 2.3, 3.1.2, 4.1 or 6.2.2 shall
be effective until after actually received by Administrative Agent.  Any written
notice, request or demand that is not sent in conformity with the provisions
hereof shall nevertheless be effective on the date that such notice, request or
demand is actually received by the individual to whose attention at the noticed
party such notice, request or demand is required to be sent.  Any notice
received by Borrower Agent shall be deemed to have been received by all
Borrowers.

15.9.3.     Electronic mail and intranet websites may be used only to distribute
routine communications, such as financial statements, Borrowing Base
Certificates and other information required by Section 8 and Section 10.1.3, and
to distribute Loan Documents for execution by the parties thereto, and may not
be used for any other purpose as effective notice under this Agreement or any of
the other Loan Documents.

Administrative Agent and Lenders shall be authorized to rely and act upon any
notices (including telephonic communications) purportedly given by or on behalf
of any Borrower even if such notices were made in a manner other than as
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified or required herein, or the terms thereof, as understood
by the recipient, varied from any confirmation thereof.  Borrowers jointly and
severally agree to indemnify and defend each Indemnitee from all losses, costs,
expenses and liabilities resulting from the reliance by any such Indemnitee on
each telephone communication purportedly given by or on behalf of any Borrower
other than  to the extent constituting gross negligence or willful misconduct of
the Indemnitee.

15.10.     Performance of Borrowers’ Obligations.  If any Borrower shall fail to
discharge any covenant, duty or obligation hereunder or under any of the other
Loan Documents, Administrative Agent may, in its discretion at any time or from
time to time during the continuance of an Event of Default and subject to
Applicable Law, for such Borrower’s account and at Borrowers’ expense, pay any
amount or do any act required of Borrowers hereunder or under any of the other
Loan Documents or otherwise lawfully requested by Administrative Agent to
(i) enforce any of the Loan Documents or collect any of the Obligations,
(ii) preserve, protect, insure or maintain or realize upon any of the
Collateral, or (iii) preserve, defend, protect or maintain the validity or
priority of Administrative Agent’s Liens in any of the Collateral, including the
payment of any judgment against any Borrower.  All payments that Administrative
Agent may make under this Section and all reasonable out-of-pocket costs and
expenses (including Extraordinary Expenses) that Administrative Agent pays or
incurs in connection with any action taken by it hereunder shall be reimbursed
to Administrative Agent by Borrowers, on demand, with interest from the date
such payment is made or such costs or expenses are incurred to the date of
payment thereof at the Default Rate applicable for Revolver Loans that are Base
Rate Loans. Any payment made or other action taken by Administrative Agent under
this Section shall be without prejudice to any right to assert, and without
waiver of, an Event of Default hereunder and to without prejudice to
Administrative Agent’s right proceed thereafter as provided herein or in any of
the other Loan Documents.

111


--------------------------------------------------------------------------------


15.11.     Credit Inquiries.  Each Borrower hereby authorizes and permits
Administrative Agent and Lenders (but Administrative Agent and Lenders shall
have no obligation) to respond to usual and customary credit inquiries from
third parties concerning such Borrower or any of its Subsidiaries.

15.12.     Time of Essence.  Time is of the essence of this Agreement, the Other
Agreements and the Security Documents.

15.13.     Indulgences Not Waivers.  Administrative Agent’s or any Lender’s
failure at any time or times hereafter, to require strict performance by
Borrowers of any provision of this Agreement shall not waive, affect or diminish
any right of Administrative Agent or any Lender thereafter to demand strict
compliance and performance therewith.

15.14.     Entire Agreement; Exhibits and Schedules.  This Agreement and the
other Loan Documents, together with all other instruments, agreements and
certificates executed by the parties pursuant to any Loan Document, embody the
entire understanding and agreement between the parties hereto and thereto with
respect to the subject matter hereof and thereof and supersede all prior
agreements, understandings and inducements, whether express or implied, oral or
written, regarding the same subject matter.  Each of the Exhibits and each of
the Schedules attached hereto are incorporated into this Agreement and by this
reference made a part hereof.

15.15.     Interpretation.  No provision of this Agreement or any of the other
Loan Documents shall be construed against or interpreted to the disadvantage of
any party hereto by any court or other governmental or judicial authority by
reason of such party having, or being deemed to have, structured, drafted or
dictated such provision.  The paragraph and section headings are for convenience
of reference only and shall not affect the substantive meaning of any provision
of this Agreement.

15.16.     Obligations of Lenders Several.  The Obligations of each Lender
hereunder are several, and no Lender shall be responsible for the obligations or
Commitment of any other Lender.  Nothing contained in this Agreement and no
action taken by Lenders pursuant hereto shall be deemed to constitute Lenders to
be a partnership, association, joint venture or any other kind of entity.  The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled, to the extent not otherwise
restricted hereunder, to protect and enforce its rights arising out of this
Agreement and any of the other Loan Documents, and it shall not he necessary for
Administrative Agent or any other Lender to be joined as an additional party in
any proceeding for such purpose.

15.17.     Confidentiality.  Administrative Agent and Lenders each agrees to
take normal and reasonable precautions to maintain the confidentiality of any
Information (defined below) for a period of 24 months following the Commitment
Termination Date, except that Administrative Agent and any Lender may disclose
such information (i) to their respective Affiliates and individuals employed or
retained by Administrative Agent or such Lender who are or are expected to
become engaged in evaluating, approving, structuring, administering or otherwise
giving professional advice with respect to any of the Loans or Collateral,
including any of their respective legal counsel, auditors or other professional
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential); (ii) to any party to this Agreement from
time to time; (iii) pursuant to Applicable Law, the order of any court or
administrative agency provided, however, that, prior to disclosure pursuant to
this clause (iii), reasonable efforts shall be made to give the Borrowers notice
of request for disclosure and the Borrowers shall be given a reasonable
opportunity, at its expense, to prevent the disclosure or have the Information
maintained as confidential under a protective order; (iv) upon the request or
demand of any regulatory agency or other Governmental Authority having
jurisdiction over Administrative Agent or such Lender or in accordance with
Administrative Agent’s or Lender’s regulatory compliance policies,

112


--------------------------------------------------------------------------------


(v) to the extent reasonably required in connection with any litigation (with
respect to any of the Loan Documents or any of the transactions contemplated
thereby) to which Administrative Agent, any Lender or their respective
Affiliates may be a party, (vi) to the extent reasonably required in connection
with the exercise of any remedies hereunder, (vii) to any actual or proposed
Participant, Eligible Assignee or any other Transferee of all or part of  a
Lender’s rights hereunder so long as such Person has agreed in writing to be
bound by the provisions of this Section, (viii) to the National Association of
Insurance Commissioners or any similar organization or to any nationally
recognized rating agency that requires access to information about Lender’s
portfolio in connection with ratings issued with respect to such Lender, or
(ix) with the consent of Borrowers. As used in this Section 15.17, “Information”
means all information received from the Obligors relating to an Obligor or any
of its Subsidiaries or their business, other than any such information that is
available to Agent or Lenders on a nonconfidential basis prior to disclosure by
an Obligor.

15.18.     Certifications Regarding Senior Note Indenture.  Each Borrower hereby
certifies to Administrative Agent and Lenders that neither the execution or
performance of this Agreement by Borrowers nor the incurrence of any Debt
pursuant to the terms of this Agreement or any of the other Loan Documents by
Borrowers violates the Senior Note Indenture, including Sections 4.09 or 4.12 of
the Senior Note Indenture.  Each Borrower further certifies to Administrative
Agent and Lenders that this Agreement constitutes a “Credit Agreement” under the
Senior Note Indenture, that all Loans collectively constitute “Permitted
Indebtedness” under the “Credit Agreement” and that the Liens of Administrative
Agent hereunder are permitted under the Senior Note Indenture.

15.19.     Governing Law.  This Agreement has been negotiated, executed and
delivered, and shall be deemed to have been made, in New York, New York, and
shall be governed by and construed in accordance with the internal laws (but
without regard to conflict of law principles) of the State of New York, but
giving effect to federal laws relating to national banks.

15.20.     USA Patriot Act Notice.  Administrative Agent hereby notifies
Borrowers that pursuant to the requirements of the USA Patriot Act,
Administrative Agent is required to obtain, verify and record information that
identifies each Borrower, which information includes the name and address of
each Borrower and other information that will allow Administrative Agent to
identify each Borrower in accordance with the USA Patriot Act.

15.21.     Consent to Forum.  Each Borrower hereby consents to the non-exclusive
jurisdiction of any United States federal court sitting in or with direct or
indirect jurisdiction over the Southern District of New York or any New York
state or superior court sitting in New York County, New York, in any action,
suit or other proceeding arising out of or relating to this Agreement or any of
the other Loan Documents and each Borrower irrevocably agrees that all claims
and demands in respect of any such action, suit or proceeding may be heard and
determined in any such court and irrevocably waives any objection it may now or
hereafter have as to the venue of any such action, suit or proceeding brought in
any such court or that such court is an inconvenient forum.  Nothing herein
shall limit the right of Administrative Agent or any Lender to bring proceedings
against any Borrower in the courts of any other jurisdiction.  Any judicial
proceeding commenced by any Borrower against Administrative Agent, BofA, any
Lender or any holder of any of the Obligations, or any Affiliate of
Administrative Agent, BofA, any Lender or any holder of any Obligations,
involving, directly or indirectly, any matter in any way arising out of, related
to or connected with any Loan Document shall be brought only in a United States
federal court sitting in or with direct jurisdiction over the Southern District
of New York or any New York state or superior court sitting in New York County,
New York.  Nothing in this Agreement shall be deemed to preclude the enforcement
by Administrative Agent of any judgment or order obtained in such forum or the
taking of any action under this Agreement to enforce same in any other
appropriate forum or jurisdiction.

113


--------------------------------------------------------------------------------


15.22.     Waivers by Borrowers.  To the fullest extent permitted by Applicable
Law, each Borrower waives (i) the right to trial by jury (which Administrative
Agent and each Lender hereby also waive) in any action, suit, proceeding or
counterclaim of any kind arising out of or related to any of the Loan Documents,
the Obligations or the Collateral; (ii) presentment, demand and protest and
notice of presentment, protest, default, non payment, maturity, release,
compromise, settlement, extension or renewal of any or all commercial paper,
accounts, contract rights, documents, instruments, chattel paper and guaranties
at any time held by Administrative Agent on which such Borrower may in any way
be liable and hereby ratifies and confirms whatever Administrative Agent may do
in this regard in connection with an Enforcement Action by Administrative Agent;
(iii) notice prior to taking possession or control of the Collateral or any bond
or security which might be required by any court prior to allowing
Administrative Agent to exercise any of Administrative Agent’s remedies;
(iv) the benefit of all valuation, appraisement and exemption laws; (v) any
claim against Administrative Agent or any Lender, on any theory of liability,
for special, indirect, consequential, exemplary or punitive damages (as opposed
to direct or actual damages) in respect of any claim for breach of contract or
any other theory of liability arising out of, or the taking of any Enforcement
Action; or related to any of the Loan Documents, any transaction thereunder or
the use of the proceeds of any Loans; and (vi) notice of acceptance hereof. 
Each Borrower acknowledges that the foregoing waivers are a material inducement
to Administrative Agent’s and Lenders’ entering into this Agreement and that
Administrative Agent and Lenders are relying upon the foregoing waivers in its
future dealings with Borrowers.  Each Borrower warrants and represents that it
has reviewed the foregoing waivers with its legal counsel and has knowingly and
voluntarily waived its jury trial rights following consultation with legal 
counsel.  In the  event of litigation, this Agreement may be filed as a written
consent to a trial by the court.

15.23.     Release of Claims.  To induce Administrative Agent and Lender to
enter into this Agreement, each Borrower hereby releases, acquits and forever
discharges Administrative Agent and Lender, and all officers, directors,
attorneys, agents, employees, successors and assigns of Administrative Agent and
Lender, from any and all liabilities, claims, demands, actions or causes of
action of any kind or nature (if there be any), whether absolute or contingent,
disputed or undisputed, at law or in equity, or known or unknown, that such
Borrower now has or ever had against Administrative Agent or Lender arising on
or prior to the Post-Confirmation Effective Date under or in connection with or
related to the Existing Credit Agreement, any of the other Existing Loan
Documents or the Collateral.  Each Borrower represents and warrants to
Administrative Agent and Lender that such Borrower has not transferred or
assigned to any Person any such claim that such Borrower ever had or claimed to
have against Administrative Agent or Lender.

[signatures commence on following page]

114


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement has been duly executed and delivered on the
day and year specified at the beginning of this Agreement.

 

BORROWERS:

 

 

 

 

INSIGHT HEALTH CORP.

 

 

 

 

 

By:

 

 

 

 

Mitch C. Hill, Executive Vice President and
Chief Financial Officer

 

 

 

 

 

 

 

WILKES-BARRE IMAGING, L.L.C.

 

 

 

By:

InSight Health Corp., as the sole member and sole
manager

 

 

 

 

 

 

 

 

By:

 

 

 

 

Mitch C. Hill, Executive Vice President and
Chief Financial Officer

 

 

 

 

 

 

 

MRI ASSOCIATES, L.P.

 

 

 

By:

InSight Health Corp., as the general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Mitch C. Hill, Executive Vice President and
Chief Financial Officer

 

[Signatures continued on following page]

 

115


--------------------------------------------------------------------------------


 

VALENCIA MRI, LLC

 

ORANGE COUNTY REGIONAL PET CENTER- IRVINE, LLC

 

SAN FERNANDO VALLEY REGIONAL PET CENTER, LLC

 

 

 

By:

InSight Health Corp., as the sole member

 

 

 

 

 

 

 

 

By:

 

 

 

 

Mitch C. Hill, Executive Vice President and
Chief Financial Officer

 

 

 

 

PARKWAY IMAGING CENTER, LLC

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[Signatures continued on following page]

 

116


--------------------------------------------------------------------------------


 

OPEN MRI, INC.

 

MAXUM HEALTH CORP.

 

RADIOSURGERY CENTERS, INC.

 

DIAGNOSTIC SOLUTIONS CORP.

 

MAXUM HEALTH SERVICES CORP.

 

MAXUM HEALTH SERVICES OF NORTH
TEXAS, INC.

 

MAXUM HEALTH SERVICES OF DALLAS, INC.

 

NDDC, INC.

 

SIGNAL MEDICAL SERVICES, INC.

 

INSIGHT IMAGING SERVICES CORP.

 

COMPREHENSIVE MEDICAL IMAGING, INC.

 

COMPREHENSIVE MEDICAL IMAGING
CENTERS, INC.

 

COMPREHENSIVE MEDICAL IMAGING-
BILTMORE, INC.

 

COMPREHENSIVE OPEN MRI-EAST MESA, INC.

 

TME ARIZONA, INC.

 

COMPREHENSIVE MEDICAL IMAGING-
FREMONT, INC.

 

COMPREHENSIVE MEDICAL IMAGING- SAN
FRANCISCO, INC.

 

COMPREHENSIVE OPEN MRI- GARLAND, INC.

 

IMI OF ARLINGTON, INC.

 

COMPREHENSIVE MEDICAL IMAGING-
FAIRFAX, INC.

 

IMI OF KANSAS CITY, INC.

 

COMPREHENSIVE MEDICAL IMAGING-
BAKERSFIELD, INC.

 

 

 

 

 

By:

 

 

 

 

Mitch C. Hill, Executive Vice President and Chief
Financial Officer

 

[Signatures continued on following page]

 

117


--------------------------------------------------------------------------------


 

COMPREHENSIVE OPEN MRI-
CARMICHAEL/FOLSOM, LLC

 

SYNCOR DIAGNOSTICS SACRAMENTO, LLC

 

SYNCOR DIAGNOSTICS BAKERSFIELD, LLC

 

 

 

By:

Comprehensive Medical Imaging, Inc. and Comprehensive Medical Imaging Centers,
Inc., as the members

 

 

 

 

 

 

 

 

By:

 

 

 

 

Mitch C. Hill, Executive Vice President and
Chief Financial Officer

 

 

 

 

 

 

 

PHOENIX REGIONAL PET CENTER-
THUNDERBIRD, LLC

 

By:

Comprehensive Medical Imaging Centers, Inc., as the sole member

 

 

 

 

 

 

 

 

By:

 

 

 

 

Mitch C. Hill, Executive Vice President and
Chief Financial Officer

 

 

 

 

MESA MRI

 

MOUNTAIN VIEW MRI

 

LOS GATOS IMAGING CENTER

 

WOODBRIDGE MRI

 

JEFFERSON MRI-BALA

 

JEFFERSON MRI

 

 

 

By:

Comprehensive Medical Imaging, Inc. and Comprehensive Medical Imaging Centers,
Inc., as the members

 

 

 

 

 

 

 

 

By:

 

 

 

 

Mitch C. Hill, Executive Vice President and
Chief Financial Officer

 

 

 

 

 

 

 

Address for all Borrowers:

 

c/o InSight Health Corp.

 

26250 Enterprise Court

 

Suite 100

 

Lake Forest, California 92630

 

Attention:

Mitch C. Hill

 

Telecopier:

(949) 462-0042

 

118


--------------------------------------------------------------------------------


 

With copies to:

 

 

 

InSight Health Corp.

 

26250 Enterprise Court

 

Suite 100

 

Lake Forest, California 92630

 

Attention: General Counsel

 

Telecopier:

(949) 462-3703

 

 

 

 

 

 

 

Kaye Scholer LLP

 

425 Park Avenue

 

New York, New York 10022-3598

 

Attention: Stephen Koval

 

Telecopier:

(212) 836-6419

 

[Signatures continued on following page]

 

119


--------------------------------------------------------------------------------


 

AGENT:

 

 

 

Bank of AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Address for Agent:

 

 

 

 

Bank of America, N.A., as

 

Administrative Agent

 

300 Galleria Parkway

 

Suite 800

 

Atlanta, Georgia 30339

 

Attention:

Loan Administration Manager

 

Telecopier:

(770) 859-2483

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

Parker, Hudson, Rainer & Dobbs LLP

 

1500 Marquis Two Tower

 

285 Peachtree Center Avenue, N.E.

 

Atlanta, Georgia 30303

 

Attention:

 C. Edward Dobbs

 

Telecopier:

  (404) 522-8409

 

[Signatures continued on following page]

 


--------------------------------------------------------------------------------


 

LENDER:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Address for Lender:

 

 

 

Bank of America, N.A., as Lender

 

300 Galleria Parkway

 

Suite 800

 

Atlanta, Georgia 30339

 

Attention: Loan Administration Manager

 

Telecopier: (770) 859-2483

 

 

 

 

 

With a copy to:

 

 

 

 

Parker, Hudson, Rainer & Dobbs LLP

 

1500 Marquis Two Tower

 

285 Peachtree Center Avenue, N.E.

 

Atlanta, Georgia 30303

 

Attention:

C. Edward Dobbs

 

Telecopier:

(404) 522-8409

 

2


--------------------------------------------------------------------------------